Case 2:20-cv-00766-DAK-DAO Document 2-3 Filed 10/30/20 PageID.131 Page 1 of 118




                EXHIBIT “3”
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.132
                                                Filed 09/30/19 Page 1 Page
                                                                      of 54 2 of 118




  COLLOT GUERARD
  JOSHUA DOAN
  MIRY KIM
  (Each appearing pursuant to DUCivR 83-1.l(d)(l))
  600 Pennsylvania Ave., NW., CC-8528
  Washington, D.C. 20580
  cguerard@ftc.gov Telephone: (202) 326-3338
  jdoan@ftc.gov Telephone: (202) 326 3187
  mkim@ftc.gov · Telephone: (202) 3.26-3622
  Attorneys for Plaintiff
  FEDERAL TRADE COMMISSION

  THOMAS M. MELTON (4999)
  ROBERT G. WING (4445)
  DOUGLAS DEVORE (11170)
  KEVIN MCLEAN (16101)
  Assistant Attorneys General
  Utah Attorney General's Office
  160 East 300 South, Fifth Floor
  Salt Lake City, Utah 84114
  Telephone: 801-366-0310
  tmelton@agutah.gov
  rwing@agutah.gov
  dedevore@agutah.gov
  kmclean@agutah.gov
  Attorneys for Plaintiff
  UTAH DIVISION OF CONSUMER PROTECTION


                          UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                                 Case Number :
   FEDERAL TRADE COMMISSION, and
                                                 FILED UNDER SEAL PURSUANT TO
   UTAH DIVISION OF CONSUMER                     COURTORDER (DOCKET NO.   )
   PROTECTION,
                                                 PLAINTIFFS' MOTION FOR EX PARTE
                 Plaintiffs,                     TEMPORARY RESTRAINING ORDER
                                                 WITH LIMITED ASSET FREEZE AND
              vs.                                OTHER EQUITABLE RELIEF AND
                                                 ORDER TO SHOW CAUSE WHY A
   ZURIXX,·LLC, a Utah limited liability         PRELIMINARY INJUNCTION SHOULD
   company,                                      NOT ISSUE AND SUPPORTING
                                                 MEMORANDUM
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.133
                                                Filed 09/30/19 Page 2 Page
                                                                      of 54 3 of 118




   CARLSON DEVELOPMENT GROUP,
   LLC, a Utah limited liability company,

   CJ SEMINAR HOLDINGS, LLC, a Utah
   limited liability company,

   ZURIXX FINANCIAL, LLC, a Utah
   limited liability company,

   CRISTOPHER A. CANNON, individually
   and as an officer of ZURIXX, LLC,

   JAMES M. CARLSON, individually and as
   an officer of ZURIXX, LLC, and

   JEFFREY D. SPANGLER, individually and
   as an officer of ZURIXX, LLC

                 Defendants.
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.134
                                                Filed 09/30/19 Page 3 Page
                                                                      of 54 4 of 118




                                                TABLE OF. CONTENTS

  I.     INTRODUCTION AND REQUESTED RELIEF .................................................. .1

  II.    STATEMENT OFFACTS ...................................................................................... 3

         A.       Zurixx's Business Model .......................................................................... ;... 3

         B.       Zurixx Uses False Or Unsubstantiated Claims To Entice Consumers To,
                  Purchase Its Products And Services ............................................................. 3

                  1.         Zurixx's Free Event-A Venue To Sell Zurixx's $1,997 3-Day
                             Workshop ......................................................................................... 3'
                  2.         Earnings Claims At The Free Events .............................................. .4
                  3.         Time and Effort Claims At The Free Event.. ................................... 6
                  4.         100% Funding Claims At The Free Event ....................................... 7
                  5.         "Learn All You Need To Know" Claims At The Free Event.. ........ 8
                  6.         Zurixx Fails To Disclose Material Aspects Oflts Refund Policy ... 9

         C.       Zurixx Makes False Or Unsubstantiated Representations At The 3-Day
                  Workshop ................................................................................................... 11

                  1.         Earnings Claims At The 3-Day Workshop .................................... 11
                  2.         Zurixx Instructs Attendees Of The 3-Day Workshop To Provide
                             Speculative Future Income To Credit Card Issuers, Reinforcing Its
                             False Or Unsubstantiated Earnings Claims ................................... .14
                  3.         Little Time And Effort Claims At The 3-Day Workshop ... ,......... .15
                  4.         100% Funding Claims At The 3-Day Workshop .......................... .16

         D.       Zurixx's Advanced Packages ..................................................................... 16

         E.       Zurixx's Coaching And On-Site Mentoring Programs .............................. 18

         F.       Zurixx's Earnings And Other Material Claims Are False Or
                  Unsubstantiated .......................................................................................... 20
                  1.         Zurrix's Earnings Claims Are False Or Unsubstantiated .............. 20
                  2.         Zurixx's 100% Funding Claims Are False Or Unsubstantiated .... 23
                  3.         Zurixx's "Little Time And Effort" Claims Are False Or
                             Unsubstantiated .............................................................................. 24
                  4.         Zurixx's "Learn Everything You Need To Know" Claims Are
                             False Or Unsubstantiated ............................................................... 16

         ·G.      Zurixx Has Caused Millions Of Dollars In Unreimbursed Consumer
                         Injury .................................. ,.................................................... ;...... 26

  III.   THE ROLE OF THE DEFENDANTS ........ :.................................... ;.................... 26

         A.       The Corporate Defendants ......................................................................... 26

         B.       The Corporate Defendants Operate As A Common E;nterprise .............. :.. 27 ·
         C.       The Individual Defendants ........................................................................ ;27

                                                                    1
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.135
                                                Filed 09/30/19 Page 4 Page
                                                                      of 54 5 of 118




  IV.   ARGUMENT ............................................. :........................................................... 29

        A.        This Court Has the Authority to Grant the Requested Relief.. .................. 29

        B.        The Evidence Justifies Granting Plaintiffs' Requested TRO .................... 31

                  1.         Plaintiffs Are Likely To Succeed On The Merits .......................... 32
                  2.         The Equities Weigh In Favor Of Granting Plaintiffs' Requested ·
                             Relief. ............................................................................................. 36

        C.        An Ex Parte TRO With Equitable Reliefls Appropriate And Necessary .37

                  1.         Corporate Asset Preservation Is Wananted And Appropriate ....... 38
                  2.         A Temporary Monitor Over Zurixx Is Warranted And
                                    Appropriate ........................................................................ 40
                  3.         Ex Parte TRO, Expedited Discovery, Financial Disclosures, And
                             Immediate Access To Defendants' Business Premises And
                             Records Are Wananted And Appropriate ..................................... 42

  V.    CONCLUSION ... :.................................................................................................. 43




                                                                    11
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.136
                                                Filed 09/30/19 Page 5 Page
                                                                      of 54 6 of 118




                                                    TABLE OF AUTHORITIES


   Antoine Jennings & Courtney Jennings v. Zurixx, LLC dba Advanced Real Estate Education &
       The Flipping Formula, No. 1616-CV-04827, Circuit Court of Jackson County, Missouri at
     · Independence, Complaint Filed in Missouri and removed to federal court as Case No. 4:16-
       01004-SRB, Refiled on September 15, 2016 ........................................... :............................... xi
   Cary Schiffres and Jayne Schiffres v. Zuirxx, LLC, d/b/a Doug Hopkins Real Estate Formula,
       No. CACE-18-001311 Division:03, 17th Judicial Circuit in and for Broward County, Florida,
       Complaint Filed January 17, 2018 ........................................................................................... xi
   SEC v. First Fin. Group ofTPX, 645 F.2d 429 (5th Cir. 1981) .................................................... 40
 · FTC v. Affordable Media, Inc., 179 F.3d 1228 (9th Cir. 1999) ...........................·......................... 37
   FTC v. Alliance Documents Preparation, 296 F. Supp. 3d 1197 (C.D. Cal. 2017) ..................... 33
   FTC v. AMG Services, 29 F.Supp.3d 1338 (D. Nev. 2014) ................................................... :...... 33
   FTC v. AMG Services, 2017 U.S. Dist. LEXIS 66689 (D. Nev. May 1, 2017) ............................ 38
   FTC v. Commerce Planet, Inc., 815 F.3d 593 (9th Cir. 2016) ..................................................... 29
   FTC v. Cyberspace.com, LLC, 453 F.3d 1196 (9th Cir. 2006) ..................................................... 33
   FTC v. Dalbey, 2012 U.S. Dist. LEXIS 67393 (D. Colo. May 15, 2012) .................................... 29
   FTC v. E.MA. Nationwide, Inc., 767 F.3d 611 (6th Cir. 2014) .................................................... 33
   FTC v. Freecom Communications, Inc., 401 F.3d 1192 (10th Cir. 2005) ............................ 29, 32, 33
   FTC v. JAB Mktg. Assocs., LP, 972 F. Supp. 2d 1307 (S.D. Fla. 2013) ....................................... 39
   FTCv. International Computer Concepts, Inc., 1994 WL 730144 (N.D. Ohio Oct. 24, 1994) .... 33,41
   FTC v. John Beck Amazing Profits, LLC, 865 F.Supp.2d 1052 (C.D. Cal. 2012) ........................ 34
   FTC v. LoanPointe, LLC, 525 F. App'x 696 (10th Cir.. 2013) ......................................................... 29
   FTC v. Publ'g Clearing House, Inc., 104 F.3d 1168 (9th Cir. 1997) ........................................... 38
   FTC v. Simple Health Plans, LLC, 379 F.Supp.3d 1346 (S.D. Fla. May 14, 2019) ..................... 40
   FTC v. Singer, 668 F.2d 1107 (9th Cir. 1982) .............................................................................. 29
   FTC v. Skybiz. com, Inc., 57 F. App'x 374 (10th Cir. 2003) ............................................................. 29
   FTCv. Tashm{iln, 318 F.3d 1273 (11th Cir. 2003) ........................................................................ 32
   FTC v. Thomsen-King & Co., 109 F.2d 516 (7th Cir. 1940) ........................................................ 37
   FTC v. USA Financial, LLC, 415 F. App'x 970 (11th Cir. 2011) ................................................ 29
   FTC v. World PatentMktg., Inc., No. l 7-CV-20848, 2017 U.S. Dist LEXIS 130486 (S.D. Fla.
       Aug. 16, 2017) ....... ;······················································:················································ .. ······· 39 ·
   FTC v. World Travel Vacation Brokers, Inc., 861 F .2d 1020 (7th Cir. 1988) .................................. 3 0
  FTC v. World Wide Factors, Ltd, 882 F.2d 344 (9th Cir. 1989) ........................................... 31, 36
  FTCv. Your Yellow Book, Inc., No. 5:14-cv-00786-D, 2014 U.S. Dist. LEXIS 116524 (W.D. Okla.
       Aug. 21, 2014) ......................................................................................................................... 30
  Karen Semmelmann & Larry Mondikv. Premier Mentoring, Inc., Cris Cannon, Jeff Spangler, et
       al., No. l:16-cv-01053-RP, W.D. Tex., Austin Division, First Amended Complaint Filed
       October 3, 2016 .................................................... ,................................................................... xi
  Katie Golbienko v. Advance Real Estate Education; Zurixx, LLC, Success Path, and DOE
       Defendants 1 through 20, No. 17-2-01111-8-Sea, Superior Comi of Washington in and for
       the County of King, Washington, Complaint Filed January 18, 2017 ......................... xi, 12, 15
   Kevin Poore, individually, and on behalf of others similarly situated v. Zurixx, LLC dba
       Advanced Real Estate Education and DOES 1-10, No. 37-2017-00019078-CU-NP-CTL,
       Superior Court of California, San Diego, Complaint Filed May 26; 2017 ...................... ;....... xi
  Leone Indus. v. Assoc. Packaging, Inc., 795 F. Supp. 117 (D.N.J. 1992) .................................... 40.
  FTC v. LoanPointe, 2011 U.S. Dist. LEXIS 104982 (D. Utah Sept. 6, 2011) ........... 32, 33, 34, 38
  Porter v. Warner Holding Co., 328 U.S. 395 (1946) ................................................... :............. 29, 41
  Ron Ross, individually, and on behalf others similarly situated v. Zurixx, LLC DBA Advanced
       Real Estate Education, No. 34-2016-00190874, Superior Court of California, Sacramento,
       Complaint Filed February 24, 2016 .......................................................................................... x
  SEC v. Cavanagh, 155 F.3d 129 (2d Cir. 1998) ........................................................................... 39

                                                                         iii
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.137
                                                Filed 09/30/19 Page 6 Page
                                                                      of 54 7 of 118




  SEC v. Keller Corp., 323 F.2d 397 (7th Cir. 1963) ...................................................................... 40
  SEC v. Manor Nursing Centers, Inc., 458 F.2d 1082 (2d Cir. 1972) ........................................... 39
  SEC v. Traffic Monsoon, LLC, 245 F. Supp.3d 1275 (D. Utah 2017) .......................................... 38
  SEC v. Traffic Monsoon, LLC, 913 F.3d 1204 (10th Cir. 2019) ................................................... 38
  FTCv. Skybiz.com, Inc., No. 0l-CV-396-K(E), 2001 U.S. Dist. LEXIS 26175 (N.D. Okla. Aug 31,
     2001) ...................................................................................................................... 30, 31, 39, 40
  FTC v. US. Oil & Gas, 748 F.2d 1431.. ................................................................... ,................... 39
  US. v. Greenwood, No. 2:19-cv-249, 2019 WL 3717679 (August 7, 2019) .................................... 31
     Zurixx, LLC v. Crayton, Third Judicial District Court, Salt Lake County, Utah, March 20,
         2019 ....... ;.........................·................................................................................................. 11

  Statutes

  1.5 U.S.C. §§45b(a)2) ..................................................................................................................... 29
  15 U.S.C. §45(a) ....................................................................................................................... 2, 29
  15 U.S.C. §45b .......................................................................................................... ;..................... 2
  15 U.S.C. §53(b) ........................................................................................................................... 29
  Utah Code §13-15-4(3) ................................................................................................................. 32
  Utah Code.§13-11-1 ..... ;................................................................................................................... 2
  Utah Code§ 13-15-1 ................................................................................................................... :.... 2
  Utah Code Ann. §13-1 l-l 7(l)(b) (2019) ...................................................................................... 30
  Utah Code Ann. §13-11-2(4) (2019) ............................................................................................ 31
  Utah Code Ann. §13-15-2(l)(a)(iv) (2019) ...... :........................................................................... 36
  Utah Code Ann. §13-11-4(1) ........................................................ ;................................................ 32
  Utah Code Ann. §13-15-3(1) ........................................................................................................ 31
  Utah Code Ann. §13-15-4 .................................................... ,........................................................ 35
  Utah Code Ann. §13-15-4(5) (2019) .................................................................................. , ......... 36
  Utah Code Ann. §13-15-2(1) (2019) ................. :.......................................................................... 35

  Other Authorities

   1994 U.S.C.C.A.N. 1776, l 790-91 ................................................................................................. 30
   Fed. R. Civ. P. 33(a) ..................................................................................................................... 42
   Fed. R. Civ. P. 34(b) ;.................................................................................................................... 42
  Fed. R. Civ. P. 26(d) ................................................................................................ .".................... 42
  .Fed. R. Civ. P. 65(b).: .................................................................................................................... 42
   S. Rep. No. 130, 103rd Cong., 2d Sess. 15-16 ................................................................................ 30.




                                                                          iv
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.138
                                                Filed 09/30/19 Page 7 Page
                                                                      of 54 8 of 118




                                    LIST OF EXHIBITS

           TRANSCRIPTS, EXPERT REPORT, COMPLAINT RE GAG ORDER

  Ex. 1       Transcript From the Recording of the Free Event, Indian Rocks, Florida, March
              22, 2018.

  Ex.2        Transcript From The Recording of the Free Event, Pentagon City, Virginia, April
              11, 2018.

  Ex. 3       Transcript From the Recording of the Free Event, Sunnyvale, California, June 12,
              2018.

  Ex.4        Transcript From the Recording of the Free Event, Norcross, Georgia, December
              18,2018

  Ex.5       . Transcript From the Recording of Day 1 of the 3-day Workshop, Dulles, Virginia,
               April 20, 2018. ·

  Ex. 6       Transcript From the Recording of Day 2 of the 3-day Workshop, Dulles, Virginia,
              April 21, 2018.

  Ex. 7       Transcript From the Recording of Day 3 of the 3-day Workshop, Dulles, Virginia,
              April 22, 2018.                                                                 .

  Ex. 8       Transcript From the Recording of Day 1 of the 3-da'.y Workshop, Dallas, Texas,
              September 21, 2018.

  Ex. 9       Transcript From the Recording of Day 2 of the 3-day Workshop, Dallas, Texas,
              September 22, 2018.

  Ex. 10      Transcript From the Recording of Day 3 of the 3-day Workshop, Dallas, Texas,
              September 23, 2018.

  Ex. 11      Transcript From the Recording of Day 1 of the 3-day Workshop, Ft. Myers,
              Florida, February 8, 2019.

  Ex. 12      Transcript From the Recording of Day 2 of the 3-day Workshop, Ft. Myers,
              Florida, February·9, 2019.

  Ex. 13      Transcript From the Recording of Day 3 ofthe 3-d,ay Workshop, Ft. Myers,
              Florida, February 10, 2019.

  Ex. 14      Transcript From Jeannie Keller Utah Investigational Hearing, March 6, 2019.

  Ex. 15      Transcript From Phillip Keller Utah Investigational Hearing, March 6, 2019.

                                              V
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.139
                                                Filed 09/30/19 Page 8 Page
                                                                      of 54 9 of 118




  Ex.16       Transcript FromTV Interview With Cris Cannon re Success Path, March 17,
              2017. ·

  Ex. 17      Expert Report of Teo Nicolais.

  Ex. 18      ,Zurixx, LLC v. Crayton, Third Judicial District Court, Salt Lake County, Utah,
              March 20, 2019.

  Ex.19       Intentionally Blank .

  Ex.20       Transcript From the Recording of the Free Event in South Jordan, Utah, June 12,
              2019.

  Ex.21       Transcript From the Recording of the Free Event in Fredricksburg, Virginia, July
              10, 2019.                                                            ..

 .Ex.22       Transcript From the Recording of Day 1 of the 3-Day Workshop; Richmond,
              Virginia, July 19, 2019.               ·

  Ex.23       . Transcript From the Recording ofDay.2 of the 3-day Workshop, Richmond,
                Virginia, July 20, 2019.

  Ex.24       Transcript From the Recording of Day 3 of the 3-day Workshop, Richmond,
              Virginia, July 21, 2019.

  CONSUMER DECLARATIONS

  Ex.25.      Declaration of Jessica Anderson, California

  Ex.26.      Declaration of Cassandra Birocco, Rhode Island

  Ex.27       Declaration of Kelly Campbell, Texas

  Ex.28       Declaration of DeAnn Dutton, Montana
                                                                       /
  Ex.29       Declaration of William Eberhard, Ohio

  Ex.30       Declaration of David Elliott, California

  Ex.31       Declaration of Kathleen Ertmer, Wisconsin

  Ex.32       Declaration of Corina Fen-er, California

  Ex. 33      Declaration of Richard John, California

  Ex.34       Declaration of Kathy Johnson, Kentucky ·


                                               vi
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document   4 10/30/20   PageID.140
                                                 Filed 09/30/19 Page 9Page
                                                                      of 54 10 of 118




   Ex.35       Declaration of Thomas Kimura, Oregon

   Ex.3(>      Declaration of Karl King, Washington

   Ex.37       Declaration ofTzachi Litov, Washington

   Ex.38       Declaration of Laurie Majewski, Ohio

   Ex. 39      Declaration of Norma Martinez, Washington

   Ex.40       J?eclaration of Catherine Murry, Missouri

   Ex.41       Declaration of Jerry Douglas Purcell, Jr., Florida

   Ex.42       Declaration of Susan Rowe, Florida

   Ex.43       Declaration of John Sak:evich, New Jersey

  ·Ex.44 ·     Declaration of Tony To, Washington

   Ex.45       Declaration of Audra Turner, Oregon

   Ex.46       Declaration of Carolyn Vilela, New York

   Ex.47       Declaration of Andrew Ziebro, Ohio ·

   Ex.48       Declaration of Christopher Fenrich, Nevada

   Ex. 49      Intentionally Blank

   INVESTIGATOR DECLARATIONS

   Ex. 50      Declaration of FTC Investigator Christine Barker

   Ex. 51      Declaration of FTC Paralegal Maria Bazan

   Ex:-52      Declaration of FTC Investigator Y asser Dandashly

   Ex. 53      Declaration of FTC Paralegal Amber Howe

   Ex. 54      Declaration of FTC Investigator Kelle Slaughter

   Ex. 55      Declaration of FTC Investigator Diana Shiller

   Ex;56       Declaration of FTC Investigator Darren Wright



                                                vii
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.141
                                                Filed 09/30/19 Page 10Page
                                                                       of 5411 of 118




   Ex.57       Declaration of Utah Commerce Analyst Leigh Veillette

   Ex. 58      Declaration of Utah Investigator Nate Kanbe

   Ex. 59      Intentionally Blank

   CORPORATE DOCUMENTS AND 2019 TELEMARKETING APPLICATION
                                           1




   Ex.60     .. Articles of Organization of Zurixx, LLC, Filed on February 23, 2012

   Ex.61       Zurixx, LLC Annual Repmi - Summary of Online Changes, Filed on April 10,
               2012

   Ex.62       Zurixx, LLC Annual Report - Summary of Online Changes, Filed on January 22,
               2013

   Ex. 63      Zurixx, LLC Annual Repmi        Summary of Onlin~ Changes, Filed on June 23,
               2014

   Ex.64       Zurixx, LLC Annual Report - Summary of Online Changes, Filed on December
               9,2014

   Ex.65       Zurixx, LLC Annual Report - Summary of Online Changes, Filed on April 13,
               2016

   Ex.66       Zurixx, LLC Annual Report       Summary of Online Changes, Filed on February
               28,2018

   Ex.67       Articles of Organization of Carlson Development Group, LLC, Filed on
               December 29, 2010

   Ex.68       A1iicles of Amendment to Aiiicles of Organization of Carlson Development
               Group, LLC, Filed on March 22, 2011

   Ex.69       Carlson Development Group, LLC Annual Report - Summary of Online Changes,
               Filed on February 23, 2012

   Ex. 70      Carlson Development Group, LLC ·Annual Report - Summary of Online Changes,
               Filed on April 10, 2012

   Ex. 71      Carlson Development Group, LLC Annual Report - Summary of Online Changes,
               Filed on November 4, 2014

   Ex. 72      Carlson Development Group, LLC Annual Report - Summary of Online Changes,
               Filed on April 13, 2016



                                                viii
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.142
                                                Filed 09/30/19 Page 11Page
                                                                       of 5412 of 118




   Ex. 73      Carlson Development Group, LLC Annual Report - Summary of Online Changes,
               Filed on January 1, 2019

   Ex. 74      A1iicles of Organization of CJ Seminar Holdings, LLC, Filed on October 9, 2012

   Ex. 75      CJ Seminar Holdings, LLC Annual Repmi - Summary of Online Changes, Filed
               on October 31, 2013

   Ex. 76      CJ Seminar Holdings, LLC Annual Report - Summary of Online Changes, Filed
               on August 29, 2016

   Ex. 77      Art1cles of Organization of Zurixx Financial, LLC, Filed on April 10, 2013

  ·EX. 78      Zurixx Financial, LLC Annual Report - Summary of Online Changes, Filed on
               March 13, 2015

   Ex. 79      Zurixx Financial, LLC Annual Repmi - Summary of Online Changes, Filed on
               April 5, 2016

   Ex. 80      Zurixx Financial, LLC Annual Report - Summary of Online Changes, Filed on
               April 13, 2016

   Ex. 81      Advanced Financial Training DBA Application, Filed on August 21, 2012

   Ex. 82      Advanced Real Estate Education DBA Application, Filed on February 18, 2015

   Ex. 83      Flipping Formula Education DBA Application, Filed on October 18, 2012

   Ex. 84      Premium Financial Training DBA Application, Filed on February 17, 2014

   Ex. 85      Rules of Renovation DBA Application, Filed on January 2, 2019

   Ex. 86      Success Path Education DBA Application, Filed on April 13, 2016

   Ex. 87      Zurixx, LLC 2019 Telemarketing Permit Application, February 2019

   Ex. 88      Int_entionally Blanlc

   Ex. 89      Intentionally Blank

   LAWSUITS FILED AGAINST DEFENDANTS RELATED TO REAL.ESTATE
   INVESTMENT PRODUCTS                                                                          I
   Ex.90       Ron Ross, individually, and on behalf others similarly situated v. Zurixx, LLC
                                                                                                I
               DEA Advanced Real Estate Education, No. 34-2016-00190874, Superior Court of
               California, Sacramento, Complaint Filed February 24, 2016.


                                               lX
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.143
                                                Filed 09/30/19 Page 12Page
                                                                       of 5413 of 118




   Ex.91       Antoine Jennings & Courtney Jennings v. Zurixx, LLC dba Advanced Real Estate
               Education & The Flipping Formula, No. 1616-CV-04827, Circuit Couti of
               Jackson County, Missouri at Independence, Complaint Filed in Missouri and
               removed to federal court as Case No. 4:16-01004-SRB, Refiled on September 15,
               2016.

   Ex.92       Karen Semmelmann & Larry Mondik v. Premier Mentoring, Inc., Cris Cannon,
               Jeff Spangler, et al., No. 1:16-cv-01053-RP, W.D. Tex., Austin Division, First
               Amended Complaint Filed October 3, 2016.

   Ex.93       Katie Golbienko v. Advance Real Estate Education; Zurixx, LLC, Success Path,
               and DOE Defendants 1 through 20, No. 17-2-01111-8-Sea, Superior Court of
               Washington in and for the County of King, Washington, Complaint Filed January
               18, 2017.

   Ex.94       Kevin Poore, individually, and on behalf of others similarly situated v. Zurixx,
               LLC dbaAdvancedReal Estate Education and DOES 1-10, No. 37-2017-
               00019078-CU-NP-CTL, Superior Court of California, San Diego, Complaint
               Filed May 26, 2017.

   Ex. 95      Cary Schiffres and Jayne Schiffi·es v. Zuirxx, LLC, d/b/a Doug Hopkins Real
               Estate Formula, No. CACE-18-001311 Division:03, 17th Judicial Circuit in and
               for Broward County, Florida, Complaint Filed January 17, 2018.




                                                X
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.144
                                                Filed 09/30/19 Page 13Page
                                                                       of 5414 of 118




   I.     INTRODUCTION AND REQUESTED RELIEF

           The Federal Trade Commission ("FTC") and the Utah Division of Consumer Protection

   ("Division") bring this case against Zurixx, LLC and six other defendants ("Zurixx" or

   "defendants"). Zurixx's business model is based on deception an4 misrepresentations. It invites

   consumers to a free event with the promise they will be taught how to make money through two

   types of property flipping- "fix-and-flipping" and "wholesale flipping" (or "wholesaling"). Fix-

   and-flipping entails purchasing a real property, repairing or improving it, and quickly reselling it

   for profit. Wholesaling entails putting a real property, typically distressed, under contract with

   the intent to assign that contract to another buyer (namely, a fix-and-flipper) for profit.

          When consumers arrive at the free event, Zurixx tells them it does not have time to teach

   them all they need to know at the event and pitches a 3-day workshop costing $1,997. In the

   three-day workshop, Zurixx tells consumers that three days is not enough time to learn how to

   make money in real estate, and tells them to buy "advanced training," which typically costs

   between $20,000 and $40,000. At the advanced training, Zurixx continues to upsell, telling

   consumers that to be successful they need to pay tens of thousands more for a mentor.

          Zurixx tells consumers they can make thousands, tens of thousands, or hundreds of

   thousands of dollars by following its "System." It tells consumers they can make money with

   little time and effort. It promises to arrange 100% financing for consumers' real estate projects,

   so that consumers need not spend their own money. It promises to teach consumers at the 3-day

   workshop everything they need to know to be successful. It instructs consumers to provide

   inflated income projections to credit card issuers. Based on these representations, consumers

   have paid Zurixx tens of millions of dollars. In addition to losing substantial amounts to Zurixx's

   scheme, many consumers have also faced ruined credit and even bankruptcy.



                                                     1
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.145
                                                Filed 09/30/19 Page 14Page
                                                                       of 5415 of 118




          Because Zurixx makes earnings representations to consumers, Utah law requires it to

   provide consumers with information to support its claims. Zurixx does not do so and does not

   appear to compile data to substantiate its claims. In some instances, Zurixx agrees to provide

   consumers refunds, or partial refunds. Zurixx often requires consumers who receive a refund to

   sign a form agreement with a gag clause barring them from posting reviews and communicating

   with regulators, including state attorneys general and the FTC, about Zurixx and its products.

          Zurixx's conduct violates: Section 5(a) of the FTC Act, 15 U.S.C. §45(a), the Consumer

   Review Fairness Act ("CRF A"), 15 U._S.C. §45b, the Utah Consumer Sales Practices Act

   ("UCSP A"), Utah Code §13-11-1 et seq., and the Business Oppmiunity Disclosure Act

   ("BODA"), Utah Code §13-15-1 et seq.

          To protect consumers from Zurixx's ongoing scheme, plaintiffs move the Court for a

   Temporary Restraining Order ("TRO") that:· 1) halts Zurixx's unlawful conduct, 2) orders Zurixx

   to file with the Division and provide to consumers the information required under BODA;

   3) imposes an asset preservation requirement on the corporate defendants; 4) appoints a

   temporary monitor to oversee Zurixx's operations, evaluate Zurixx's business practices, analyze

   Zurixx's finances, and report its findings to this Court; 5) allows plaintiffs and the monitor

   immediate access to the corporate defendants' premises and records; 6) requires defendants to

   provide sworn financial disclosures to plaintiffs and the monitor; and 7) allows plaintiff and the

   monitor to engage in expedited discovery. Plaintiffs also request that the Court order defendants

   to show cause why a preliminary injunction should not issue against them~




                                                    2
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.146
                                                Filed 09/30/19 Page 15Page
                                                                       of 5416 of 118




   II.       STATEMENT OF FACTS
         A. Zurixx's Business Model

             Zurixx invites consumers, most of whom are novices at real estate investing, 1 to. a free

   event at which speakers make claims about the thousands of dollars to be made from real estate

   transactions using the Zurixx System. The free event, however, is primarily a sales pitch for

   Zurixx's first level of paid training: a 3-day workshop costing $1,997. Speakers at the 3-day

   workshops spend hours pitching the second level of paid training: "advanced packages" costing

   tens of thousands of dollars. Zurixx also touts additional real estate investing products, such as

   telephone coaching, on-site mentoring, and the FastStart Bootcamp.

         B. Zurixx Uses False Or Unsubstantiated Claims To Entice Consumers To Purchase
            Its Products And Services
             1. Zurixx's Free Event-A Venue To Sell Zurixx's $1,997 3-Day Workshop

             Zurixx contacts consumers via mailers,2 ·emails,3 radio ads, 4 social media, 5 and notices in




   1 Zurixx  knows that its audiences are largely new to real estate investing. See Ex. 4 at 15:14-"l 7;
   Ex. 8 at 29:5-8 (90 percent of the audience is "brand new" to real estate investing); Ex. 9 at
   390:20-21; Ex. 11 at 73:17 and Ex. 12 at 76:21 (lot of beginners in the room). Plaintiffs' expert
   who attended a 3-day workshop opines that "most of the Participants did not have sufficient
   familiarity with real estate investing or sufficient mathematical competency to correctly interpret
   and assess the information presented by Zurixx, to critically evaluate the earnings and other
   claims made during the Workshop, or to adequately grasp the financial risks involved in the
   Zurixx investment strategies." Ex. 17 Expert Report at 12 (Opinion# 1). Consumers' sworn
   declarations show that consumers who attended defendants' events were new to real estate ·
   investing. See Ex. 14 at 11:23-12:7; Ex. 25 at if2; Ex. 27 at if3; Ex. 30 at if3; Ex. 32 at if4; Ex. 34
   at ifl5; Ex. 36 at if2; Ex. 38 at if2; Ex. 39 at if3; Ex. 42·at ~5; Ex. 44 at ~2. ·
   2Ex. 25 at ~2; Ex. 33. at ~3; Ex. 35 at ~4; Ex. 36 at ~3; Ex .. 38 at ~3; Ex. 41 at ~4; Ex. 43 at ~3;
   Ex. 44 at 2.
   3   Ex. 14 at 6:23-25. ·
   4 Ex.   27 at ~2; Ex. 30 at if2; Ex. 34 at ~3.
   5 Ex.  26 at ~2; Ex. 39 at ~4; Ex. 42 at ~3 (free event would teach consumers how to make money
   :flipping real estate without any of their own money); Ex. 46 at ~3.


                                                       3
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.147
                                                Filed 09/30/19 Page 16Page
                                                                       of 5417 of 118




   newspapers 6 that feature celebrities from popular "fix and flip" and home renovation television

   shows. For example, a postcard with fix and flip stars Dave Seymour and Peter Souhleris from

   theA&E Show "Flipping Boston" invites consume1;s to attend a "WEALTH BUILDING

   EVENT" to learn "how you can create MASSIVE WEAL TH for yourself and your family for

   generations" and "Create cash flow this year that surpasses your monthly income! 7

             Consumers who register for the free event receive "VIP Tickets" with a "$14 7 Value" 8

   and emails, which make representations that are later repeated at the free event. For example,

   defendants have sent emails that purport to be from Tarek El Moussa, a star ofHGTV's "Flip or

   Flop," suggesting that those who attend will learn to "'flip[] houses for 5 to 6 figures of profit"'; 9

   obtain access to "'a list of hard money lenders who want to lend our graduates 100% of the

   money they need to invest"'; 10 and be able to complete wholesale deals in '"5 to atmost 10 hours

   per month,"' while earning "9,000 to potentially $15,000"' from those wholesale deals.11

             The free events do not teach consumers how to make money in real estate. Its purpose is

   to persuade consumers to purchase the 3-day workshop for a "discounted" price of $1,997. 12

             2. Earnings Claims At The Free Events

             Zurixx makes implicit and explicit earnings representations and other false or



   6 Ex.   35 at if4.
   7 Ex.   43 at if3 and Att. A (emphasis in original). ·
   8   Ex. 30 at if8 and Att. A.
   9   Ex. 50 at if6 and Att. A-5; Ex. 51 at ifl8 and Att. A-7.

   10   Ex. 50 at ,r 6 and Att. A-3; Ex. 51 at ifl8 and Att. A-14.

   11   Ex. 50 at if6 and Att. A-3; Ex. 51 at if18 and Att. A-14 & A-15.
   12Jeannie Keller testified that the free event "was a sales pitch for a three-day in-depth seminar
   on home flipping." Ex. 14 at 17: 10-25; see also Ex. 36 at ,rs; Ex. 38 at if4 (free event was mostly
   about buying an advanced training package); Ex. 39 at 6.

                                                        4
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.148
                                                Filed 09/30/19 Page 17Page
                                                                       of 5418 of 118




   unsubstantiated claims to entice consumers to purchase the 3-day workshop, such as:

   •          "As far as expected profits - and these are averages for this area - on average with
              wholesale deals, you can expect to put $3,000 to $15,000 cash in your pocket. Now,
              flipping is where you are going to make your bigger paychecks, $20,000 50-, 100-
              [dollars]." Ex. 1 at 25:19-23 (Florida Free Event).

   •         The average profit margin is 20 percent on a retail sale. Ex. 2 at 12:4~9 (2018 Virginia
             Free Event).

   •          " ... the average flip here is $100,000." Ex. 2 at 73:12-13 (2018 Virginia Free Event).

   •          "Our students are making right now in this area anywhere from $60,000 to upwards of
              $150,000 per flip, per transaction they do." Ex. 3 at 45:7-9 (California Free Event).

   •         "But you're making $15,000, $20,000" with a wholesale deal. Ex. 3 at 53:2-5 (California
             Free Event).

   •          "The average profit margin up here is about 25 percent. So 25 percent of 200,000 is
              50,000 per flip." Ex. 4 at 33:12-15 (Georgia Free Event).

   •         "How many people would love to be able to do that and make 8, 9, 10 grand, once a
             month?" Ex. 21 at 106: 11-12 (2019 Virginia Free Event).

   •         "It's not big money, you only made 10 grand ... But 10 grand once a month." Ex. 21 at
             107:17-20 (2019 Virginia Free Event).

              Speakers at the free event routinely stress the profitability of real estate investing using

   the Zurixx System. 13 Zurixx describes consumers who supposedly made thousands of dollars to

   convince attendees to pay for the 3-day workshop. Examples include, among others, a single

   mom who purpmiedly completed a transaction with a $42,000 profit in three weeks and with

   only 20 hours of work. 14 "Franlc" who purportedly had a profit of $131,000 after about 25 hours

   of his time. 15 "Lisa," who 25 days after the workshop, purportedly bought a property for




   13   Ex. 26 at i/4; Ex. 38 at i/4; Ex. 39 at i/7; Ex. 41 at i/7.
   14   Ex. 1 at 39:1-14 and at 46:4-21.
   15   Ex. 1 at 64:23-65:7.


                                                           5
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.149
                                                Filed 09/30/19 Page 18Page
                                                                       of 5419 of 118




   $136,000 without using any of her own money and sold it in one day, for a profit of more than

   $42,000. 16 A woman who purportedly made $50,000 on her first deal, which closed 83 days after

   the Zurixx seminar. 17 A police officer, who knew nothing about real estate, purportedly built up a

   multi-million dollar p01ifolio in Los Angeles. 18 A teacher who had lost her job purportedly did a

   wholesale deal and received a check for $21,000. 19

             3. Time and Effort Claims At The Free Event

             Zurixx routinely tells consumers that little time and eff01i is necessary to make a profit in

   real estate investing. One speaker stated that consumers should look to devote 5-10 hours per

   wholesaling deal and 10-12 hours doing a flipping deal. 20 Other time and effort ~laims include:

   •         "Now, the way that we do this with the offers, that is not going to take you more than
             two, maybe three· hours total." Ex. 1 at 60:18-20 (Florida Free Event).

   •         "A lot of our students are spending anywhere from eight to IO hours a week and getting
             about average results. Because once you know the recipe, you're able to get the results a
             whole lot faster." Ex. 3 at 36:22-37:1 (California Free Event).

   •         "So, in the beginning, to make 40 offers, that would take anywhere from about 15 to
             maybe 20 hours over the next 12 months for you to submit 40 offers." Ex. 3 at 39:13-15
             (California Free Event).

   •         "It will - after your training, it will take anywhere from ten hours to 40 hours in the next
             six months to make ten offers." Ex. 4 at 50:21-23 (Georgia Free Event).

             Consumers report that Zurixx made similar claims atthe events they attend. 21



   16   Ex. 3 at 57:14-18 and 59:9-13.
   17   Ex. 4 at 67:22-68:5.
   18   Ex. 4 at 80:8-12.
   19   Ex. 4 at 88:8-10 and 89:1-12.
   20   Ex. 1 at 26:4-12.
   21Ex. 27 at ~6 (speaker said "we could earn money flipping houses in our spare time. : .. "); Ex.
   34 at ~17 (speaker said we would spend only about 6 hours of work over a 4-6 week period for
   wholesaling deals); Ex. 36 at ~9; Ex. 39 at ~7 (speaker said we could make "approximately


                                                       6
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.150
                                                Filed 09/30/19 Page 19Page
                                                                       of 5420 of 118




           4. 100% Funding Claims At The Free Event

           Zurixx routinely promises consumers that they will not need to use their own money to

   invest in real estate because Zurixx provides 100% funding regardless of income or credit

  ·history.Typical representations include:

   •       "Would you like to know how you can make some immediate profits in real estate
           without using any money, none of yours, none of ours, and have no liability, yes or no?"
           Ex. 1 at 76:19-22 (Florida Free Event).

   •       "So not only will we teach you how to find the deals, we're going to give you money to
           buy and to renovate them .... " Ex. 2 at 45: 14-16 (2018 Virginia Free Event).

   •       "I'm going to share with you how we can help every single one of you do a deal ... in
           the next45 to 60 days with no money out of your own pocket." Ex. 3 at 17:20-23
           (California Free Event).

   •       "We use other people's money then to do our deals .... " Ex. 3 at 63:6-7 (California Free
           Event).

   •       Tarek and Christina's lending partners "will fund 100 percent of the real estate you buy,
           fund.100 percent ofthe rehab, regardless of your credit or your background." Ex. 4 at
           46:3-7 (Georgia Free Event).

           Consumer report that the promise of 100% funding was important to their decision to

   purchase the 3-day ~orkshop. 22



   $5,000-$10,000 on a deal involving assignment of a contract, $10,000-$20,000 on a wholesale
   deal, and anywhere from $20,000 -100,00 on a fix and flip, while only working 10-12 hours a
   week over a period of three months."); Ex. 41 at if7 (speaker said that we could buy and sell
   prope1iy while sitting at home without using any of our own money); Ex. 42 at if7; Ex. 46 at if3
   (speaker said we needed to spend only a few hours each week to be successful and make a
   profit); Ex. 48 at ,r 11 (speaker said we could make a profit in real estate investing with about 10
   hours a week and on a part-time basis).           ·
   22  Ex. 25 at ,r,rs, 17 ("The idea of not having to use my own money to flip houses was part of the
   reason I paid $1,997 for the 3-day workshop."); Ex. 26 at if4 (speaker said "we would not need to
   pay out of our own pockets to buy and remodel properties .... "); Ex. 27 at if6 (speaker said "we
   would gain access to funding so that we would not need to invest our own money"); Ex. 30 at
   ifif6, 9; Ex. 34 at ,r,rs, 6, 8 ("Over and over the speaker said we could do real estate transactions
   without using any of our own money."); Ex. 38 at if4; Ex. 41 at if7 ("Not having to use our own
   funds to start investing in real estate was important to me."); Ex. 42 at ,rs; Ex. 43 at ,rs (speakers


                                                     7
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.151
                                                Filed 09/30/19 Page 20Page
                                                                       of 5421 of 118




           5. "Learn All You Need To Know" Claims At The Free Event

           Zurixx often tells consumers that the 3-day workshop includes all the training they would

   need to be successful real estate investors. Typical representations include:

   •       "You are going to come out of our three-day training class all set to be making ten offers
           a week on distressed properties .... " Ex. 1 at 60:14-16 (Florida Free Event).

   •       "By the end of our three~day investment accelerator, graduates will have the knowledge,
           expertise, and training to put together sound, effective loan packages that are custom-
           tailored to appeal to the right lending solutions to fit your needs. We will teach you what
           to do and what not to do to make sure your deals are profitable and attractive to lenders,
           whether you're wholesaling, flipping, or acquiring income-producing properties." Ex. 2
           at 37:1-9 (2018 Virginia Free Event); Ex. 3 at 81:12-19 (California Free Event).

   •       "Not only are [Tarek and Christina] going to give you a professional education, not only
          ·are they going to give you a list of all their lending partners to fund all your deals plus to
           rehab regardless of your credit, not only are they going to give you the cash buyers list so.
           you have the buyers, but they are going to guarantee that you or your partners closes a
           deal within three. months, you get your money back or you and paiiner don't do the deal
           in six months, if you want to make five offers and your partner makes five offers, that
           includes the ten right there." Ex. 4 at 100:6-16 (Georgia Free Event).

           Consumers report that Zurixx made similar claims at the events they attended, 23 and that




   said that we could finance deals using other people's money and that there would be no money
   out ofmy pocket); Ex. 46 at 13; Ex. 47 at 14,


   23  Ex. 14 at 24: 19-22 (presenter said we would learn everything we needed to know to flip
    homes); Ex. 26 at 16 (" ... my wife and I understood that the Investment Accelerator workshop
    was the only training we would need to be successful and make a profit in real estate investing
    using the Success Path program."); Ex. 27 at 16 (the speaker said "we would leam everything we
    needed to know to flip houses .... "); Ex. 30 at 19 (the presenter.led the audience to believe that
    the workshop would provide attendees with all the tools they needed to invest in real estate,
    regardless of their credit history and without needing to use their own funds."); Ex. 32 at 119, 10
    ("training would teach [attendees] ·everything they need to know about how to flip homes ... the
    training would deliver all of the secrets regarding how to invest in real estate."); Ex. 36 at 15; Ex.
  · 38 at 14; Ex. 41 at 18; Ex. 42 at 18; Ex.43 at t16, 14; Ex. 44 at 14; Ex. 46 at 13 (presenter said we
    would leam everything we needed to know about how to make a profit in real estate at the 3-day
    workshop); Ex. 48 at ~13 (speaker said we would leam all we needed to know to launch a
    successful real estate investment business and to begin flipping houses for a profit).


                                                      8
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.152
                                                Filed 09/30/19 Page 21Page
                                                                       of 5422 of 118




   those claims were important to their decision to purchase the 3-day workshop. 24

             6. Zurixx Fails To Disclose Material Aspects Of Its Refund Policy

             To persuade consumers that purchasing the 3-day workshop is risk-free, Zurixx offers a

   six-month guarantee. A Zurixx speaker at a free event in Florida promised that a consumer who

   did not close a profitable deal within the first six months would receive 100% of her money

   back. 25 In Virginia, a Zurixx speaker said that a consumer who did not make at least $6,000 in

   six months would get her money back. 26 Other examples include:

   •         "If it doesn't work for you, we still give you $2,000 back. This really is a no-lose
             situation as long as you try it." Ex. 3 at 74:25-75:2 (California Free Event).

   •         "Remember, do a deal in 90 days, get your $2,000 back. Don't do a deal in six months,
             still get your $2,000 back." Ex. 3 at 91:12-14 (California Free Event).

   •         "If you or your partner don't do a deal in six months, you get your money back." Ex. 4, at
             56:4-6 (Georgia Free Event).

   •         Tarek and Christina "guarantee you in writing that you're going to make money with
             their system in the next six months. If you don't, they're going to give you your money
             back." Ex. 4 at 92:17-20 (Georgia Free Event)- free guarantees, 27 which were important




   24 Ex. 30 at 'if I 9 (consumer would not have paid $1,997 "if I had known I would not learn what I
   needed to succeed as a real-estate investor during the workshop); see also Ex. 32 at 'ifl0; Ex. 38
   at ,rs (had we known at the free event that there would be additional sales pitches for more
   training, we would not have signed up for the workshop or paid $1,997); Ex. 42 at 'iflO.
   25Ex. 1 at 92:14-17 and at 101 :15-18 ("If you have not closed at least one profitable real estate
   deal in six months with our help, the company sends you back 100 percent of your tuition
   anyway.").
   26   Ex. 2 at 77:18-20, at 85:19-20, at 87:12-14, and at 88:18-21.
                                                                                                ,,
   27Ex. 27 at 'if7 (speaker said "paying the $1,997 was risk free because Flip Advantage would
   give us our money back ifwe were not happy with what the company taught us."); Ex. 32 at 'ifl 1
   ("The presenters ... said our money would be refunded if we did not make three times the
   amount paid for tuition."); Ex. 34 at 'if8; Ex. 42 at 'if9 ("The presenter guaranteed that we would
   get our money back if we did not flip a house within six months."); Jeannie Keller testified that
   the guarantees "took all of the risk out ofit." Ex. at 14:11-15.


                                                      9
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.153
                                                Filed 09/30/19 Page 22Page
                                                                       of 5423 of 118




             to their de.cision to buy the 3-day workshop. 28

             Zurixx's six-month guarantee representations are false or misleading because the

   speakers at the free events omit significant details related'to the guarantee that the consumer

   must meet in order to receive a refund of the $1,997. To be eligible for a refund, the consumer

   must make more than 25 offers within the six-month period, and make 15 offers under the

   "guidance of[Zurixx's] resource line help desk associates" if "in the first ten offers, [the

   consumer] ha[s] not made THREE TIMES [the] purchase price" of the 3-day workshop. 29

             Consumers often do not learn of these requirements until they seek a refund after six

   months or when they read the requirements on certificates that they receive only after they have

   paid. In addition, in numerous instances, Zurixx fails to inform consumers that, in order to

   receive a refund of the $1,997 fee (or for a payment for any other Zurixx real estate product), the

   consumer must sign a form agreement that bars the consumer from filing a complaint with

   regulators, including the FTC and state attorneys general, or posting reviews on the Internet

   about Zurixx or its products. Below is the gag clause:

             "Customer agrees that it shall not file or pursue any other claim or action pertaining to
             Customer's interactions with [Zurixx brand name], its clients, officers, directors,
             affiliates, members, owners, employees, agents, spouses, partners, heirs, successors and
             assigns, including but not limited to administrative complaints with the Better Business
             Bureau, civil litigation, internet postings or blogs, magazine, newspaper or other such
             published articles, complains with any state or federal government agency, including but
             not limited Attorneys' General or FTC, or credit card/merchant chargeback, refund
             transactions ... " (Section 5 of Settlement Agreement). 30


   28 Ex. 32 at ,r12 (guarantees were "a significant factor in my decision to purchase training from
    Zurixx."); Ex. 34 at ,r8 ("The tuition guarantees made it seem like we could not lose money.");
    Ex. 42 at ,r9 ("I decided to purchase the three-day workshop because I thought I had nothing to
    lose since it was backed by a guarantee."); Ex. 44 at ,r6 ("This promise of a money-back
  · guarantee heavily influenced my decision to purchase a ticket for the 3-Day Workshop.").
   29   Ex. 51 at ,r23 and Att. G.
   30   Ex. 27 at ,r22 and Att. G-2.


                                                      10
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.154
                                                Filed 09/30/19 Page 23Page
                                                                       of 5424 of 118




           Zurixx's gag clause works to deny consumers information about Zurixx and its deceptive

   conduct, and it impedes law enforcement. Indeed, some consumers were fearful to discuss with

   th~ FTC their experience with Zurixx because of the clause, 31 and Zurixx has sued at least one

   consumer who Zurixx claims violated the clause. 32

        C. Zurixx Makes False Or Unsubstantiated Representations At The 3-Day Workshop

           1. Earnings Claims At The 3-Day Workshop

           Zurixx uses false or unsubstantiated earnings and other claims at the 3-day workshop to

   convince consumers to pay for one of its three "advanced packages."33 Any sporadic teaching at

   the workshops is interspersed with hours of motivational speeches and pep talks about the

   speaker and others who claim to have made big money using the Zurixx System, while telling

   participants they need to buy an advanced package if they want to be successful. 34 Zurixx

   explains that the workshop is actually just the beginning course, directly contradicting its "learn




   31Ex. 28 at if6 ("Had I not signed the Settlement Agreement and Mutual Release with [Zurixx
   brand name], I would have been willing to speak with Federal Trade Commission staff about my
   experience with the company."); Ex. 29 at if6 (same); Ex. 31 at if6 (same); Ex. 37 at if6 (same);
   Ex. 40 at if6 (same); Ex. 45 at if6 (same).
    See Ex. 19, Complaint, Zurixx v. Crayton, Third Judicial District Court, Salt Lake County,
   32

   March 20, 2019.
   33 Ex. 14 at 73:7-9 and at 46:1-3, 7-10; Ex. 26 at ,r,rB-14 ("Randy stated that ifwe followed the
   program we would make 30% profit from each house we wholesaled ... Randy also explained
   that doing two wholesale deals per month would lead to $120,000 in annual income"); Ex. 30 at
   ifl6 (presenter said consumers could earn $5,000 to $10,000 per wholesale deal and could earn .
   approximately $50,000 when remodeling and then selling a property for between $300,000 and
   $400,000); Ex.· 34 at ifl9; Ex. 38 at if6; Ex. 39 at ifl4; Ex. 42 at ,r14; Ex. 46 at ,rs.
   34 Ex. 14 at 50:9-12 and at 57:1-4. See also Ex. 30 at ifl 7; Ex. 32 at if28; Ex. 34 at if20 ("The real
   emphasis of the 3-day workshop, however, was to convince us that we needed to buy into.the
   company's "continuing education" program in order to be successful in real estate investing.");
   Ex. 38 at ,rs (according to the speaker, we needed to purchase the advanced training ifwe wanted
   to be successful); Ex. 41 at ifl4; Ex. 46 at ,rs; Ex. 47 at ifl0.


                                                     11
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.155
                                                Filed 09/30/19 Page 24Page
                                                                       of 5425 of 118




   all you need to lmow" claims made at the free event. 35 Zurixx reassures skeptical consumers that

   they will make back the money spent on an advanced package with their first real estate deal. 36 It

   highlights the purported challenges individuals face without the advanced education. 37 Zurixx

   offers the packages at a putative "discount," but only if purchased at the workshop. 38

             Examples of oral earnings claims Zurixx uses at the 3-day workshop include:

   •         "So that's a pretty average flip, $40,000." Ex. 5 at 55:21-22 (2018 Virginia Workshop).

   •         "With wholesaling ... you make about three to five thousand dollars in profit, just pure
             cash" whereas flipping leads to about "40 to 100 grand .... " Ex. 5 at 177:25-178:8 (2018
             Virginia Workshop). With flipping, "you make a lot more money, probably about 40 to
             100 thousand in your market." Ex. 5 at 312:9-10 (2018 Virginia Workshop).

   •         The Zurixx representative told an FTC investigator that "we set goals of $120,000 to
             $180,000 your first year." Ex. 6 at 28:3-4 (2018 Virginia Workshop).

   •         "Ifwe start you with $100,000, then a year from now with good spending and good

   35Ex. 5 at 156:7 ("So this is the beginner course .... "); Ex. 8 at 128:15-16 ("So the only thing
   about this - this weekend is the beginning course. This is high school."): Ex. 30 at 18 ("I could
   not believe that Advanced Real Estate Education was telling me that I would need to spend tens
   of thousands of dollars to. learn things that I was supposed to learn at the three~day workshop.").
   36 Ex. 36 at ill 8 (Mr. King believed he would recoup the cost of the Gold package "once I closed
   my first real estate deal."); Ex. 39 at i!l5 ("He said that I would make back the money I spent on
   this purchase [of the Diamond package] once I completed my first real estate deal.").
   37 .Ex;6 at 33:3-9 (Zurixx told an FTC investigator that "it's a bit challenging" to do the real
   estateinvesting without the advanced education); Ex. 7 at 112:20-21 ("So if you work with us,
   you don't have to make as many mistal~es"), at 342:20-23 ("You can't go make the money on
   your own."); Ex. 9 at 165:10-13 ("If you're not doing [the advanced education], you got to be
   even extra careful because you're talking about doing this on your own, and then you're putting
   your money at risk without the guidance of a mentor."); Ex. 10 at 201:17-18 (" ... I would be for
   [sic] more afraid to do this business without a guide and a coach."); see also Ex. 93 Golbienko
   Complaint at i!2.4 ("[Zurixx] stated that without the presence of a mentor in the attendees'
   business, they would likely not be successful.").
   38Some consumers who could not afford one of the advanced packages bought a smaller
   package. Ex. 34 at ,i,i22, 27 (consumer could not initially afford any of the advanced packages
   but eventually purchased for $8,500 18 coaching sessions and a guarantee that the company
   would find two properties that Ms. Johnson and her husband could flip); Ex. 44 at ,i,il 9-20
   (consumer purchased for $15,297 the Fast Start Bootcamp, access to the Property Farm software,
   two online courses, and access to the company's Online Resource Center).


                                                     12
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.156
                                                Filed 09/30/19 Page 25Page
                                                                       of 5426 of 118




          behavior, you can have it doubled to $200,000." Ex. 8 at 181:13-14 (Texas Workshop).

   •      "If I'm not making $30,000 on each flip, its not w01ih my time. Investors make far more·
          money than most people do in the workplace." Ex. 8 at 85:14-16 (Texas Workshop).

   •      "Because most of our students actually replace the investment costs [for the advanced
          training] within their first two to three transactions." Ex. 9 at 213:9-10 (Texas Workshop).

   •      "I just wholesaled a little deal in Indianapolis. It was 80 grand and we made a $10,000
          wholesale fee." Ex. 11 at 104:13-15 (Florida Workshop).

   •      "$384,126. Now, let's say you make 10 percent of that on your first wholesale deal.
          That's $38,000." Ex. 11 at 100:16-19 (Florida Workshop).

   •      Chris spent about 10 hours and made $11,000 on a wholesale or about "$900, $1000 per
          hour." Ex. J 1 at 370:5-15 (Florida Workshop).

   •      "So that deal there Terry made $7,500 dollars wholesale .... " Ex. 12 at 212:21-22·
          (Florida Workshop).

          The speakers also present stories about purportedly successful participants, which are rife

   with earnings claims, such as: 39

   •      " ... he sent me a picture of him and Izzie with their first check, 75 grand. It was not a
          wholesale, but $75,000 on his first flip in Tulsa." Ex. 5 at 311 :19-22 (2018 Virginia
          Workshop).

   •      Courtney was able to make $35,000 on his first :flipping deal after the advanced education
          program and $67,000 on his second deal. Ex. 9 at 342:12-18, at 344:7-8 and at 348:11-
          349:9 (Texas Workshop).

   •      "A lot of our students make 20, 30 percent." Ex. 11 at 62:1-2 (Florida Workshop).

   •      "We've had students literally in their first year make upwards of half a million dollars.
          That's not an exaggeration." Ex. 11 at 144:2-4 (Florida Workshop).

   •      "We have students ... making 30 grand a year doing five deals a year. 40, 50, 60, 70
          grand, making hundreds of thousands of dollars .... " Ex. 12 at 502:6-10 (Florida
          Workshop).

   •      "A lot of our students on a deal or two make about 75 grand .... " Ex._ 12 at 505:20-21

   39Ex. 35 at ifl l; Ex. 36 at if9; Ex. 38 at if6 (speakers gave examples of consumers who had made
   thousands of dollars using the Zurixx System); Ex.46 at ,rs (there were stories about very
   successful investors,_including the speaker).


                                                   13
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.157
                                                Filed 09/30/19 Page 26Page
                                                                       of 5427 of 118




           (Florida Workshop).

           The workbooks Zurixx distributes before or at the 3-day workshop similarly make

   earnings claims. 40 The stories about successful customers have been persuasive to consumers. 41

  However, the impression that they convey - that consumers who purchase Zurixx' s products are

   likely to make substantial income from investing in real estate - is false or unsubstantiated, as

   Zurixx appears not to track the results of its customers. 42

           2. Zurixx Instructs Attendees Of The 3-Day Workshop To Provide Speculative
              Future Income To Credit Card Issuers, Reinforcing Its False Or
              Unsubstantiated Earnings Claims

          Zurixx directs consumers to obtain new credit cards or increase the credit limits on

   existing cards, purportedly to help finance real estate deals. Zurixx instructs consumers to

  represent to card issuers income that is significantly higher than the consumer's cmTent income,

  based on the supposed likely increase in the consumer's income from investing in real estate.

  Below are typical representations: :

   •      "Tell them [bank, credit card company] how much you are going to make this year as a .
          real estate investor, okay? So a good rule of thumb there would be about a 1OOK more
          than you did last year ... We are not lying. We are projecting." Ex. 5 at 410: 13-20 (2018
          Virginia Workshop).

  •       According to the Zurixx speaker, consumers are "legally able to ... reasonably estimate
          the next 12 months of income" and "You decide anywhere between $120,000 to
          $200,000 ... you're reasonably estimating your next 12 months of income." Ex. 8 at
          242:8-14 and at 244:5-7 (Texas Workshop).




  40Ex. 27 at 'ifl 1 and Att. Bat p. 18 ("Make $5000," "6 Hours Total," and "833:33 per HOUR.")
  and at p. 32 ("Two Wholesale Deals Per Month is $120,000 Annual Income!").
  41Ex. 38 at 'if6 (the consumers' stories were persuasive to me and made me think that we too
  could make money in real estate investing).
  42 The spealcer at a workshop stated that·\ Zurixx does not have statistics about the success ·of its
  students. Ex. 12 at 256:13-25 (Florida Workshop).          · •         .                     ·


                                                     14
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.158
                                                Filed 09/30/19 Page 27Page
                                                                       of 5428 of 118




             These instructions help convince consumers that Zurixx's earnings claims are accurate

   and that they too are likely to generate such income. 43 While Zurixx claims that the purpose of

   increasing credit limits is to help consumers' anticipated real estate investment projects, the true

   purpose appears to be enabling consumers to pay Zurixx for expensive,products and services. 44 .

             3. Little Time And Effort Claims.At The 3-Day Workshop

             The Zurixx speaker at a Virginia workshop stated that wholesaling takes four to six

   weeks, whereas flipping takes about three months. 45 Zurixx made similar little time and effort

   claims at a Florida workshop:

   •         "Most of our students are part-time." Ex. 11 at 102:8.:9 (Florida Workshop).

   •         "Our system is designed to fit into your life because it's been designed over the last 14
             years and changed in order to say, okay, start off at five to 10 hours a week. .. Because it
             was designed for adults with children and full-time jobs." Ex. 11 at 145:9-15 (Florida
             Workshop). "[i]t's easy to find great deals [Ex. 12 at 378:24-25]; "It's easy to find buyers
             and money." Ex. 12 at 379:3-4 (Florida Workshop).

   •         A Zurixx presenter told an FTC investigator posing as a consumer that it would take
             about 30 days for a wholesale deal and 90-120 days for a fix and flip. Ex. 10 at 13:7-9



   43 Ex. 26 at ifl l; Ex. 34 at ifl 8 (The speaker told participants to tell the banks and card companies
   they expected to make $250,000; at the time, Ms. Johnson was making $11,000. "That my
   projected annual income from real estate investing would be $250,000, even if unrealistic, led
   me to believe the representations the speaker was making about the money I would make from
   real estate investing were accurate."); Ex. 35 at ifl4; Ex. 41 at ifl3 (speaker said to say that Mr.
   Purcell and his wife were each making $110,000 even though at the time their combined income
   was $85,000); Ex. 44 at ,r12 ("To increase the odds that our credit card companies would extend
   our credit limits, we were told to say that we expected our income to double over the next year
   because of the profits that we would make from our business."); Ex. 48 at if24 (speaker told Mr.
   Fenrich to state that our annual income had increased to at least $100,000 when at the time it was
   less than $20,000). See also Ex. 93 Golbienko Complaint at if2.5.
   44 Ex. 9 at 342:13-18 (presenter at the Texas Workshop told consumers that he used the credit he
   raised during the workshop to pay for Zurixx's advanced education); Ex. 14 at 114:22-115:6 and
   123:5-6 (all the money from the increased limits and the new cards obtained went to pay Zurixx
   for additional training); Ex. 25 at ifl4; Ex. 93 Golbienko Complaint at if2.8.
   45   Ex. 5 at 177:24-25 and at 312:13-16 (2018 Virginia Workshop).


                                                      15
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.159
                                                Filed 09/30/19 Page 28Page
                                                                       of 5429 of 118




           and at 13:21-25 (Texas Workshop).

   •       A consumer reports: "They said we could do the business in our spare time, ten minutes a
           day." Ex. 14 at 47:12-25 (J Keller Investigational Hearing). 46

           4. 100% Funding Claims At The 3-Day Workshop

           At the 3-day workshops, Zurixx continues to send the 100% funding message. For

  example, one attendee states: "Throughout the workshop, Mr. Swails [the Zurixx presenter]

  claimed that everyone who attended the 3-day workshop would have access to 100% funding for

  their investments, regardless of their credit rating." 47

       D. Zurixx's Advanced Packages

           Zurixx tells consumers at the 3-day workshop to purchase one of three advanced

  packages in order to be successful in real estate investing. 48 Zurixx explains that the workshop is

  just the beginner course. 49 It offers the advanced packages at a "discounted'' price - but only if

  bought at the workshop. 50 The least expensive package, the Gold, includes an Online Resource

  Center, software, and two 2-day camps; the Platinum package adds a Fast Start 3-day Bootcamp;


  46 Seealso Ex. 30 at ,16 (presenter said we would need to work about six hours per week to
  succeed as wholesalers); Ex. 42 at ,14 (the presenters said it would not take much time or effort
  to make at least tens of thousands of dollars per flip).
  47Ex. 36 at ,11; see also Ex. 14 at 51 :3-5 and 20-22 ("The funding is there, guys; the funding is
  there, the money is there, and all you have to do is follow our program ... You can do this using
  other people's money."); Ex. 26 at ,12 ("Randy said ifwe had properties we wanted to buy, his
  company would fund them."); Ex. 35 at ,12; Ex. 41 at ,12 (speaker stated that we would not
  need to use any of our own money to buy investment real estate with Success Path's system); Ex.
  42 at ,18.
  48Ex. 14 at 50:9-12 and at 57:1-4; see also Ex. 30 at ,17; Ex. 32 at ,28; Ex. 34 at ,20; Ex. 48 at
  ,28.
  49Ex. 5 at 156:7; Ex. 8 at 128:15-16 ("So the only thing about this -this weekend is the
  beginning course. This is high school.").
  so The retail and discount price for the three advanced training packages are as follows:
 · Diamond package is $73,973 discounted to $41,297, Platinum package is $45,997 discounted to
   $26,297 and the Gold package is $35,972 discounted to $21,297. Ex. 51 at ,37 and Att. W.


                                                     16
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.160
                                                Filed 09/30/19 Page 29Page
                                                                       of 5430 of 118




   the Diamond package adds a two-day one-on-one mentorship. 51

             Many consumers who purchased an advanced package found that it did not train them to

   be successful real estate investors. 52 There was no 100% funding, 53 the software, PropFinder,

   was not useful. 54 The Boots-on-the-Ground training was supposed to be specific to the

   consumer's locale, but was not. For example, a couple who expected to learn about investing in

   the Portland-Vancouver market, found that theBoots-on-the-Ground trainer could speak only of

   real estate investing in mid-west cities. 55

             Laurie Majewski attended all three days of the Fast Start Bootcamp, but it did not discuss

   fix and flipping and no useful information was given during the half-day they visited several

   potential flips. According to Ms. Majewski, the main message that the speaker repeated over and



   51Ex. 51 FTC Paralegal Bazan Dec. at i!37 and Att. W. Some declarants paid $41,297 for the
   Diamond package: Ex. 18 at ,i2.15, Ex.27 at i!14, Ex. 38 at i\13, Ex. 39 at i\16, Ex. 41 at i\15, and
   Ex. 43 at i!18. Others paid $26,297 for the Platinum package: Ex. 26 at ,i 37, Ex. 32 at i\30, Ex.
   46 at i!6, and Ex. 47 at ,i12. And yet others bought the Gold package for $21,297: Ex. 33 at ,i12
   and Ex. 36 at ,i17.
   52   Ex. 46 at ,i6 (no results from having purchased the Platinum package).
   53Ex. 41 at ,i20 (Mr. Purcell, an experienced contractor, bought the Diamond package because
   he had been led to believe by statements at the free event and the workshop that there was 100%
   funding using other people's money for real estate investments. There was no such funding. He
   was told that he had to bring $98,000 of his own money to a proposed real estate transaction).
    Ex. 36 at ,i,i 17, 26 ("did not show any real estate data for my area"); Ex. 48 at ,i 36 (software
   54

   was not useful because the entries said not to call or were out-of-date).
   55Ex. 14 at 66:13-14, 68:22-69:4, and 70:7-9 ("I don't recall him saying you-teaching us really
   anything in the [Boots on the Ground class] that we could apply in our own area."). See also Ex.
   33 at i\13 (" ... the forms and info we received at Boot Camp were not applicable to California
   law."); Ex. 38 at i!i\18-19 (did not learn a lot about how to get started in real estate investing
   during the Fast Start Bootcamp); Ex. 39 at ,i20 ("After the Boot Camp concluded, I still did not
   feel that I had received enough information from the Flipping Formula to launch my own
   business and make profitable investments in real estate."); Ex. 41 at i!l8; Ex. 43 at i!i\22-23; Ex.
   44 at i!24; Ex. 47 at i!13 (speaker at Bootcamp was from South Carolina and not familiar with the
   Cleveland real estate market, did not have any of the local connections that had been promised at
   the 3-day workshop).


                                                     17
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.161
                                                Filed 09/30/19 Page 30Page
                                                                       of 5431 of 118




   over on all three days of the Bootcamp was the need to have a personal mentor to be

   successful. 56 Kelly Campbell found the mentor was of no use. 57 Corina Ferrer found the Las

   Vegas Investors Summit "was nothing but an upsell for additional training. " 58 And training that

   was supposed to be included within the advanced package was never available. 59

         E. Zurixx's Coaching And On-Site Mentoring Programs

             Zurixx pitches additional packages via telemarketing regardless of whether consumers

                                                      °
   have purchased one of its advanced packages. 6 For instance, Kathy Johnson did not initially

   purchase ail advanced package, but Zurixx sold her a coaching program for $8500. 61 The Kellers,

   who bought the most expensive advanced package and attended both the 3-day and the Boots-on-

   the-Ground workshops, were persuaded to pmi with an additional $27,000 for telephone-based




   56   Ex. at 38 at ip9 ("The mentor is the key").
    Ex. 27 at ififl8-19 (mentor told Campbells to use a realtor to find properties that fit the Flip
   57
   Advantage formula, but then said none of the prope1iies was suitable).
   58Ex. 32 at ifif41-42; Ex. 41 at if24 (attended the Las Vegas Summit but it did not provide him
   with information about funding options as had been promised in the earlier programs).
   59 Ex. 32 at ifif44-45 (never received Marketing Mastery or Find the Money purchased as part of
   the Platinum package "because they were never made available."); Ex. 38 at if33 ("Even though
   the Diamond package included two days with a mentor, the company never sent us a mentor,
   although we asked for one several times."); Ex. 47 at ifl8 (with respect to the promised national
   seminars and events, no dates were ever set).
   60 Ex. 42 at if20 (Success Path pitched mentor program for $6,000); Ex. 34 at ifif26-27; Ex. 36 at
   ifl9 (after 3-day workshop, Mr~ King received numerous calls from Success Path "trying to
   convince me to purchase a series of one-on-one coaching sessions with their trainers for
   $7,000."); Ex. 38 at if21-22 (almost immediately after returning from Fast Start Bootcamp,
   received call to purchase a coaching program for $30,000, which they did); Ex. 46 at if7 (Zurixx
   representative said we needed a personal coach to make certain we could find, make offers on,
   and buy properties); Ex. 47 at ifif14-15 (shortly after Bootcamp, consumer received call to
   purchase a year's worth of telephone coaching, for which he for $44,500).
   61   Ex. 34 at ,r,r 22, 27-29.


                                                      18
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.162
                                                Filed 09/30/19 Page 31Page
                                                                       of 5432 of 118




   coaching. 62 Other consumers purchased coaching or mentoring programs from Zurixx

   telemarketers. 63 The agents told consumers how profitable their real estate business would be

   with a coach. For instance, a Zurixx telemarketer told the Kellers that with the coaching they

   should expect 300 to 400 thousand dollars, but only 100 to 200 thousand without coaching. 64

             Norma Maiiinez worked with a coach for several months at the same time she was

   working with a local real estate agent, who told her that the conditions in the Yakima market

  · "were unfavorable for fix-and-flip and wholesale projects," directly contradicting what the

   speakers had said at the events she had attended. 65 Many consumers find Zurixx's coaching and

   other expensive packages unhelpful. 66

         F. Zurixx's Earnings And Other Material Claims Are False Or Unsubstantiated
             1. Zurrix's Earnings Claims Are False Or Unsubstantiated

             The evidence shows that Zurixx's earnings claims are false or unsubstantiated. First,




   62   Ex. 14 at 82:17-25 and 84:8-12.
   63Ex. 32 at if40 (paid $12,000 for the ment~rship package); Ex. 33 at ,r,r14-15 (caller offered 18
   one-on-one coaching sessions for $25,500); Ex. 35 at if24 (during telephone call consumer
   signed up for one-on-one coaching that cost $10,500); Ex. 38 at ifif21-23; Ex. 39 at ifif22-23 &
   Att. N (paid $28,500 for the coaching program); Ex. 46 at ,r,r7-8 (a month after purchasing the
   Platinum package, Zurixx telemarketer said we really needed a personal coach who would make
   ce1iain we could.find, make offers on, and buy properties. Ms. Vilela paid $25,500 for the
   coaching package).
   64   Ex. 14 at 110:15-111:5.
   65   Ex. 39 at ,r,r 26-27.
   66  Ex. 14 at 84:14-85:17 (the Kellers called their coach for help on a flipping project. He told
   them they needed to get more credit cards and to apply for a home equity loan); Ex. 33 at ifl 7 (" .
   . . our coach was a Utah realtor that did not understand the California real estate market. The
   instructions we received did not work for the California market."); Ex. 34 at ,r,r27, 31-32, and 44
   (consumer found the flipping formula was not working for her notwithstanding all the effort she
   was putting into it); Ex. 46 at if8 (consumer paid $25,500 for personal coaching on the promise
   that the coaches would always be available on weekends. The coaches were not available on
   weekends and Ms. Vilela was not able to use the coaching package).


                                                     19
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.163
                                                Filed 09/30/19 Page 32Page
                                                                       of 5433 of 118




   consumer testimony shows that consumers who followed the Zurixx System did not attain

   thousands of dollars in profit; rather, they consistently lost money. 67 Consumers found it difficult

   to find properties that met the Zurixx flipping formula. 68 Even if they made offers, the offers

   were rejected because the flipping fonnula led to offers that were too low. 69

             Second, Zurixx appears to lack substantiation for the success rates of its students, as a ·

   Zurixx speaker admitted in a 3-day workshop in Florida. 70

             Third, the FTC has retained the expert services of Teo Nicolais who teaches at the

   Harvard Extension School. In addition to teaching real estate courses, Mr. Nicolais is a real

   estate entrepreneur with vast knowledge and experience in real estate investing. Mr. Nicolais

   opines that Zurixx's flipping formula is likely to lead consumers to underestimate the cost of

   finding a property, 71 the amount of cash that the consumer should expect to pay when purchasing



   67 Ex. 25 at ,r,r17-18 (lost $1,997); Ex. 34 at ,r51 (lost $10,497); Ex. 33 at ,r19 (lost $50,000); Ex.
   38 at i!36 (lost more than $70,000 "because I believed Zurixx and its representatives that they
   would teach us to make money in real estate investing. They did not"); Ex. 43 at ,r,r33-34 ( even
   after the refund, consumer paid more than $33,000 for training that was not given or was not as
   promised); Ex. 46 at ,r,r6, 8-10 (consumer paid $53,794 for training, never received a requested
   refund of $25,500 for coaching program when she learned that the promise that coaches were
   available on weekends was untrue); Ex. 47at ,r24 (consumer lost $21,794 after partial refund);
   Ex. 48 at i!38 (lost more than $17,000 and credit card debt now with a collections agency).
   68Ex. 27 at ,r21 (One challenge "was finding properties that would meet the company's formula
   for calculating the maximum allowable offer.").
   69 Ex. 32 at ,r,r47-48 (Zurixx formula led to offers that were "unrealistically low" and using the
   formula "resulted in a purchase offer that was too low for the California market."); Ex. 35 at ,r31
   (bid was too low); Ex. 44 at ,r26 ("Success Path's formula relies on the assumption that the buyer
   will place very low bids on the property that he or she is looking to purchase in order to have
   money left over to cover the co~ts of rehabbing the property and still make a profit. The problem
   I encountered was that the maximum amount I could offer for properties in my area were much
   lower than what other buyers were willing to pay and increasing my bids would not have been
   profitable.").
   70   Ex. 12 at 256:13-25.
   71   Ex. 17 Expert Report at p. 27, Opinion #2.


                                                      20
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.164
                                                Filed 09/30/19 Page 33Page
                                                                       of 5434 of 118




   a property, 72 the holding costs while a property is undergoing repairs, 73 the costs relating to the

   sale of a residential property,74 and contingency costs. 75 Underestimating the costs qssociated

   with a potential fix and flip leads consumers to the false belief that they will be able to find

   properties that will allow them to make a 20% profit. 76 Zurixx's flipping formula does not reflect

   the realities of the market and consumers are unlikely to find prope1iies based on the formula. 77

             Fomih, during the September 2018 workshop in Texas, the Zurixx speaker discussed 11

   property transactions to show the supposed profitability of the Zurixx System. Mr. Nicolais

   compared the gross profits and the gross return on investment ("ROI") for the 11 transactions

   with market data for the average gross profits and gross ROI on fix and flips for the United

   States for the period 2013-2018. He used data compiled by ATTOM Data Solutions, a real estate

   data warehouse that has compiled data on more than 1.1 million flips ~n the United States. 78

   Gross profits and gross ROI compare only the prices at which the property was purchased and

   sold. 79 These two measures do not take into account any of the repair or other costs the investor




   72   Ex. 17 Expert.Report at p. 33, Opinion #3.
   73   Ex. 17 Expert Report at p. 37, Opinion #4.
   74   Ex. 17 Expert Report at p. 41, Opinion #5,6.
   75   Ex. 17 Expert Report at p. 41, Opinion #7,8.
   76 Mr. Nicolais opines "that by using Investor Profit of 20% ARV in the Zurixx Flipping
   Formula, Zurixx misleads Paiiicipants as to the Investor's Profit a typical Fix and Flipper is
   likely to achieve on a typical Fix and Flip. In reality, typical Participants are likely to find that
   the Zurixx Flipping Formula is of little or no value in acquiring properties for flipping ... " Ex. 17
   Expert Report at p. 17, Opinion #13.
   77   Ex. l 7 Expert Report at p. 17, Opinion #13.
    Ex. 17 Expert Report at p. 16 n. 13. Zurixx also uses the ATTOM data. Zurixx refers to ·
   78

   ATTOM data in a television interview in a March 2017 television-interview with Cris Cannon,
   who was promoting free events in the Phoenix ai·ea. Ex. 16 at p. 6.
   79   Ex. 17 Expert Report at pp. 16-7.


                                                       21
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.165
                                                Filed 09/30/19 Page 34Page
                                                                       of 5435 of 118




   incurs between the time she purchased and she sold the prope1iy. 80 In comparing the Zurixx

   results with the ATTOM data, the expert opined that by using sample transactions that had

   significantly above market gross flippingprofit and gross ROis, Zurixx misrepresents the

   usefulness and value of the flipping formula. 81 Moreover, by using sample transactions that had

   gross RO Is that were double, triple, or nearly quadruple that of the typical flipping market

   "Zurixx misrepresents the earnings potential Participants could reasonably expect to achieve

   using the Zurixx System." 82 In his opinion, "Zurixx lacks any reasonable mark~t-based suppmi

   for using the figures it did in the [11] Sample Transactions." 83

             Mr. Nicolais opines that the profits associated with the sample transactions do not reflect

   the profit of a typical fix and flip as shown by the ATTOM data, and hence are likely to be false,

   misleading, or lack any suppmi in market~based data. 84 With respect to wholesale flips, Mr.

   Nicolais opines that, because the flipping formula is not grounded in the realities of the flipping

   market as shown by the ATTOM data, the earnings claims for wholesale flips "are false and

   misleading." 85 Hefmiher opines that "Zurixx misled Participants when it represented that typical

   Participants could earn an Investor's Profit of20% of each Fix and Flip's ARV." 86 According to




   80Ex. 17 Expert Report at p. 17 (gross flipping profit is the amount from which all expenses,
   such as holding, repair, and sales costs, must be paid) before the net profit is determined.
   81   Ex. 17 Expert Report at p. 55, Opinion #11.
   82   Ex. 17 Expert Report at p. 90, Opinion #19.
   83   Ex. 17 Expert Report at p. 90, Opinion #18.
   84   Ex. 17 Expert Report at p. 80, Opinion #14. ·
   85   Ex. 17 Expert Report at p. 83, Opinion #15.
   86   Ex. 17 Expert Report at p. 85, Opinion #17.


                                                      22
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.166
                                                Filed 09/30/19 Page 35Page
                                                                       of 5436 of 118




   the expert, "Zurixx misrepresented the certainty with which typical Paiiicipants were likely to

   achieve the earnings Zurixx claimed" by using the Zurixx System. 87

             Finally, as Mr. Nicolais opines, Zurixx's instructions to consumers to project speculative

   higher income to credit issuers are misleading. 88 Zurixx knows that most workshop attendees are

   new to real estate investing. It is unreasonable for Zurixx to represent that novice investors are

   likely to earn, in their first year, a significant income through fixing and filliping properties.

             2. Zurixx's 100% Funding Claims Are False Or Unsubstantiated

             Consumers report that Zurixx' s claim that students will obtain 100% funding for their

   real estate investing is false. 89 If there is 100% funding, it is only for wholesale deals, not for fix ·
                                    I

   and flips, and even then it is generally available for some but not others. 90



   87   Ex. 17 Expert Report at p. 92, Opinion #20.
   88   Ex. 17 Expert Report at p. 84, Opinion #16.
   89 Ex. 27 at 'if16 (consumer learned at the workshop that she would not be able to finance house

   flips by relying strictly on other people's money because "hard money" lenders would only fund
   80 percent ofa house's purchase price."); Ex. 36 at 'if'if27-28 (USA Money, recommended at the
   workshop, offered a short-term loan of only $80,000 for a wholesale flip on a house with a
   selling price of $126,000, and required a $2,500 application fee and a $4,500 backend fee that
   needed to be paid in full in advance.of the wholesale flip before it would provide the short-term
   loan); Ex. 41 at 'if20 (Mr. Purcell located three prope1iies to fix and flip. Zurixx told him he
   needed to bring $98,000 of his own money to the transaction); Ex. 48 at 'if35 (loan from source
   recommended by Zurixx would take 30 days to consider the application; "I was surprised
   because I had been led to believe at both the free event and at the 3-day workshop that USA
   Private Money would be able to give us a loan almost immediately.").
   90 Ex. 36 at 'if'if27-28 (only able to get an $80,000 short-term loan for a wholesale transaction on a
   house. with selling price of $126,000; consumer subsequently learned tb,at the amount a consumer
   qualified for "was based exclusively on our credit scores and had nothing to do with the
   projected returns of the investment. This information contradicted everything that Alan Swails
   and other prograin representatives had told us about the loan application process up to that
   point."); Ex. 38 at 'if32 (at the free event and all programs the Majewskis attended (3-day
   Workshop, Fast Start Boot cainp, Las Vegas Investor Summit, Inner Circle), the company
   referred to the 100% percent funding availability, but no funding was ever available to them);
   Ex. 41 at 'if20; Ex. 42 at 'ifl 8 (consumer applied to a lender recommended at the workshop and
   learned she would have to pay $30,000-$40,000 for each house. "I was surprised that I would


                                                      23
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.167
                                                Filed 09/30/19 Page 36Page
                                                                       of 5437 of 118




             3. Zurixx's "Little Time And Effort" Claims Are False Or Unsubstantiated

             Zurixx's claim that little time and effort are needed to be successful in real estate

   investing with its system is false or unsubstantiated. First, the steps required by the Zurixx

   System and the calculations required by the Zurixx flipping formula consume far more time and

   effort than the 5 to 20 hours represented at the free events and workshops. As Zurixx customer

   Jeannie Keller testified "you cannot do this - I am telling you, you cannot do this business if you

   work a full-time job and you are the average Joe." 91 Kathy Johnson notified Zurixx that "it took

   more than 3-5 hours a week to do real estate investing."92 Second, Mr. Nicolais opines that

   Zurixx understates the amount of time, money, and effort a reasonably prudent prope1iy flipper

   would be required to spend on the activities involved in Zurixx's System. 93

             4. Zurixx's "Learn Everything You Need To Know" Claims Are False Or
                Unsubstantiated

             Zurixx tells free event attendees that they will learn all they need to know at the 3-day

   workshop to make thousands of dollars in profit through real estate investing. The claim is false

   or unsubstantiated. First, at 3-day workshop. Zurixx itself states that the workshop is just the

   beginner course. 94 Second, Zurixx tells workshop attendees that they need to sign up for




   have to pay anything. During both the free event and the three-day workshop, [the presenters]
   indicated that the lenders would provide all the necessary funding to purchase the real estate
   properties, and that I would not have to use my own money.'}
   91   Ex. 14 at 49:21-24.
   92   Ex. 34 at ,r47.
   93   Ex. 17 Expert Report at p. 27 Opinion #2, and at p. 43 Opinion #9.
   94Ex. 5 at 156:7 ("So this is the beginner course .... "); Ex. 8 at 128:15-16 ("So the only thing
   about this - this weekend is the beginning course. This is high school"); Ex. 30 at ,r18 ("I could
   not believe that Advanced Real Estate Education was telling me. that I would need to spend tens
   of thousands of dollars to learn things that I was supposed to learn at the three-day workshop.").


                                                      24
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.168
                                                Filed 09/30/19 Page 37Page
                                                                       of 5438 of 118




   additional training to be successful. 95 Indeed, the purpose of the workshop appears to be to sell

   advanced packages. 96 Third, consumers testify that the workshop did not teach them everything

   they needed to know to be successful real estate investors. 97 Fomih, Mr. Nicolais opines that the

   workshop did not teach participants all they need to know to be successful real estate investors. 98

         G. Zurixx Has Caused Millions Of Dollars In Unreimbursed Consumer Injury

             As of March 2017, more than 70,000 consumers had purchased at least one Zurixx real

   investing package according to a television interview with defendant Catmon. 99 Even if each

   consumer purchased only the workshop at $1,997 and no other package, the amount consumers

   would have paid is $139,790,000. This amount does not include any 2018~19 purchases or any

   purchases of the advanced packages or other products.




   95Ex. 3 0 at ,fl 7 (presenter said "if we really wanted to succeed as real-estate investors, we
   should purchase an advanced training package); Ex. 38 at ,rs (according to the speaker, we
   needed to purchase the advanced training if we wanted to be successful at our new business of
   real estate investing); Ex. 46 at if5; Ex. 47 at ifl0.
   96 Ex. 14 at 50:9-12 and at 57:1-4 (agrees that a primary purpose of the 3-day workshop was to
   encourage you to buy additional training); Ex. 26 at ifl9 ("Les kept pressuring us to buy one of
   the three packages even though we repeatedly told Les we did not want any of them."); Ex. 34 at
   if20 ("The real emphasis of the 3-day workshop, however, was to convince us that we needed to
   buy into the company's "continuing education" program 1n order to be successful in real estate
   investing.").
   97Ex. 25 at ifl 1 (main speaker never provided specific information about how to flip houses that
   consumer had been led to bel1eve "from what had been said at the free event, we would learn");
   Ex. 30 at if20 (workshop did not teach "all that I needed to know to invest in real estate using
   other people's money. In fact, I found it to be a complete waste oftime and money .... "); Ex.
   32 at if22 ("We were taught very little about real estate investing on the first day."), at if24 ("on
   the second day of training the presenters started to pressure students to purchase additional
   advanced training"), at 128 ("There was not much actual teaching that occuned on the third
   day."); Ex. 33 at ififl0, 13 (much ofthe information provided at the 3-day workshop and at the
   Boot camp was not applicable to California).
   98   Ex, 17, Expert Report at p. 47, Opinion #10; p. 96, Opinion #22.
   99   Ex. 16 at 5-6.


                                                    25
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.169
                                                Filed 09/30/19 Page 38Page
                                                                       of 5439 of 118




   III.       THE ROLE OF THE DEFENDANTS.

          A. The Corporate Defendants

             Zurixx, LLC is a Utah limited liability company with its principal place of business at

   2750 East Cottonwood Parkway, Suite 200, Cottonwood Heights, Utah. 100 Since at least 2013,

   Zurixx has sold real estate investment products and services via free live events, paid workshops,

   and telemarketing under 17 different brand names using a number of celebrities on fix and flip

   television shows. 101 .Zurixx Financial, LLC is a manager and CJ Seminar Holdings, LLC is a

   member of Zurixx, LLC. 102

             Zurixx Financial, LLC is a Utah limited liability company with its principal place of

   business at 2750 East Cottonwood Parkway, Suite 200, Cottonwood Heights, Utah. 103 Zurixx

   Financial is Zurixx, LLC's manager and registered agent.

             Carlson Development Group, LLC ("CDG") is a Utah limited liability with its

   principal place of business at 2750 East _Cottonwood Parkway, Suite 200, Cottonwood Heights,

   Utah. 104 CDG is Zurixx's Financial's manager and registered agent. 105

             CJ Seminar Holdings, LLC ("CJ Seminar") is a Utah limited liability company with Its

   principal place of business at 2750 East Cottonwood Parkway, Suite 200, Cottonwood Heights,

   Utah. 106 CJ Seminar is a member of Zurixx, LLC.



   100   Ex. 57 at ifl2.
   101   Ex. 51 at ,r,r4-12; Ex. 55 at ,r,r10, 24-25, & 28-30; Ex. 57 at ,r,r30-35, 38 & 39.
   102   Ex. 57 at ,r12.
   103   Ex. 57 at if29.
   104   Ex. 57 at ,r20.
   105   Ex. 57 at if29.
   106   Ex. 57 at if24.


                                                        26
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.170
                                                Filed 09/30/19 Page 39Page
                                                                       of 5440 of 118




         B. The Corporate Defendants Operate As A Common Enterprise

             The corporate defendants operate as common enterprise, sharing a common business

   purpose of selling real estate investment products and services, common office location,

   managers, members, employees, and advertising. 107

         C. The Individual Defendants

             Cristopher A. Cannon ("Cannon") is identified as Zurixx, LLC's president in the 2019

   telemarketing license application that Zuri~x filed with the Division. 108 He is also identified as

   Zurixx, LLC's president on a video posted to Zurixx LLC's YouTube site and in his Linkedln

   profile. 109 He is one of the signatories on Zurixx, LLC's Zion First National Bank corporate

   account. 110 Cannon controls, or has authority to control Zurixx, LLC through his position as a

   manager of CJ Seminar, which is a member of Zurixx, LLC. 111 Cannon resides in Puerto Rico. 112

             James M; Carlson ("Carlson") is identified as Zur1xx, LLC's chief executive in the

   2019 telemarketing license application that Zurixx filed with the Division. 113 He is also identified

   as Zurixx, LLC' s chief executive on a video posted to Zurixx, LLC' s YouTube site, and in his

   Linkedln profile. 114 He used that title in a 2018 letter to a consumer. 115 His is also one of the




   107   Ex. 57 at ,r,r12, 20, 24, 29, and 37.
   108   Ex. 57 at if37.
   109   Ex. 55at ifif37&40.
   110   Ex. 55 at ifif35-36.
   111   Ex. 57 at ,r,r12 & 24.
   112   Ex. 57 at if36; Ex. 87 at 85.
   113   Ex. 57 at if37.
   114   Ex. 55 at ifif37 & 39.
   115   Ex. 14 at Att. 15.


                                                     27
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.171
                                                Filed 09/30/19 Page 40Page
                                                                       of 5441 of 118




   signatories on Zurixx LLC's JPMorgan Chase corporate account. 116 Carlson controls, or has

   authority to control, Zurixx, LLC through his position as a manager of CDG - a manager of

   Zurixx Financial, which is a manager of Zurixx, LLC. 117 Carlson resides in Puerto Rico. 118

             Jeffrey D. Spangler ("Spangler") is identified as Zurixx, LLC's president in the 2019

   telemarketing license application that Zurixx filed with the Division.11 9 He is identified as

   Zurixx, LLC's president on a video posted to Zurixx's YouTube site and in his Linkedln

  . profile. 120 He is also one of the signatories on Zurixx, LLC's Zion First National Bank corporate

   account. 121 Spangler ~ontrols, or has authority to control Zurixx, LLC through his position as a

   manager of CJ Seminai:, which is a member of Zurixx, LLC. 122 He resides in Utah.      123


   IV.       ARGUMENT

             The FTC and the Division seek a TRO halting defendants' ongoing law violations.

   Plaintiffs request that the Court order the corporate defendants to preserve assets, appoint a

   temporary monitor over the corporate defendants with authority to review company financial and

   business records, and approve expenditures that are in the ordinary course of business, allow the

   monitor and plaintiffs immediate access to the corporate defendants' business premises and

   records, allow plaintiffs and the monitor to engage in expedited discovery, and require

   defendants to submit sworn financial disclosures to the monitor and plaintiffs.



   116   Ex. 55 at ifif3 l-32 and Att. K.
   117   Ex. 57 at ,r,r12, 20 & 29.
   118   Ex. 57 at if36; Ex. 87 at 85.
   119   Ex. 57 at if37.
   120   Ex. 55 at ifif3 7&41.
   121   Ex. 55 at ifif35-36.
   122   Ex. 57 at ,r,r12 & 24.
   123   Ex. 57 at if36; Ex. 87 at 85.

                                                    28
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.172
                                                Filed 09/30/19 Page 41Page
                                                                       of 5442 of 118




         A. This Court Has the Authority to Grant the Requested Relief

           The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. §45(a), which prohibits unfair

   and deceptive acts or practices in or affecting commerce. The FTC also enforces the CRFA,

   Section 2(b) of which renders void, and Section 2(c) of which prohibits, the offering of

   provisions in form contracts that prohibit or restrict individual consumers' ability to

   communicate reviews, performance assessments, and similar analyses about a seller's goods,

   services, or conduct. 15 U.S.C. §§45b(a)2) and 45b(b)(l). Section 13(b) of the FTC Act, 15

   U.S.C. §53(b), gives the Court authority to issue permanent injunctive relief to enjoin practices

   that violate any law enforced by the FTC and to grant "any ancill~y relief necessary to

   accomplish complete justice." 124 This ancillary relief may encompass "the full range of equitable

   remedies," including a TRO, a preliminary injunction, an asset freeze, and any other measures

   that the Court deems necessary to,protect consumers and preserve the possibility for complete

   and permanent relief. 125 Indeed, when the public interest is involved, the court's equitable

   powers "assume an even broader and more flexible character." 126 The District of Utah and other

   district courts in the Tenth Circuit have granted the type of preliminary relief plaintiffs seek




   124FTC v. Commerce Planet, Inc., 815 F.3d 593, 598 (9th Cir. 2016); FTC v. USA Financial,
   LLC, 415 F. App'x 970, 976 (11th Cir. 2011); FTC v. Dalbey, 2012 U.S. Dist. LEXIS 67393, at
   6 (D. Colo. May 15, 2012) (citing FTC v. Singer, 668 F.2d 1107, 1113 (9th Cir. 1982)).
   125FTC v. LoanPointe, LLC, 525 F. App'x 696,699 (10th Cir. 2013); FTC v. Freecom Commc 'ns,
   Inc., 401 F.3d 1192, 1202 n.6 (10th Cir. 2005); see also FTC v. Skybiz.com, Inc., No. 01-CV-396-
   K(E), 2001 U.S. Dist. LEXIS 26175, at *23 (N.D. Okla. Aug 31, 2001), ajf'd, 57 F. App'x 374 (10th
   Cir. 2003) ("Section 13(b) also empowers this Court to grant .. .any measures that may be needed to
   make permanent relief possible.") (emphasis added).
     Porter v. Warner Holding Co., 328 U.S. 395,398 (1946)); accord Skybiz.com, 2001 U.S. Dist.
   126

   LEXIS 26175, at *23-24.


                                                    29
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.173
                                                Filed 09/30/19 Page 42Page
                                                                       of 5443 of 118




   here, 127 including issuing TROs ex parte. 128

             Utah enforces the UCSPA and BODA. The UCSP A authorizes injunctive relief against

   violators. 129 They are to be construed liberally and consistently with the policies of the FTC Act

   relating to consumer protection. 130 BODA authorizes the Division to take judicial action against

   those who violate its provisions. 131

         B. The Evidence Justifies Granting Plaintiffs' Requested TRO

             To obtain a TRO, the FTC must show "(1) a likelihood of success on the merits; and (2)

   that a balance of the equities weighs in favor of granting the.requested relief." 132 Unlike private




   127See, e.g., FTCv. Elite IT Partners, Inc., No. 2:19-cv-125-RJS (D.UtahFebruary27, 2019)
   (unpublished) (ex parte TRO with conduct prohibitions, asset freeze, receiver, and financial
   disclosure requirement); FTC v. Peterson, No. 4:18-cv-00049-DN (D. Utah July 10, 2018)
   (unpublished) (ex parte TRO with conduct prohibitions, asset freeze, and financial disclosure
   requirement); FTC v. Your Yellow Book, Inc., No. 5:14-cv-00786-D (Doc. 10) (W.D. Okla. July 25,
   2014) (unpublished) (ex parte TRO with conduct prohibitions, asset freeze, and financial disclosure
   requirement); Skybiz.com, No. 01-CV-396-K(E) (Doc. 12) (N.D. Okla. June 6, 2001) (unpublished)
   (ex parte TRO with conduct prohibitions and asset freeze); cf FTC v. Vision Solution Mktg. LLC,
   No. 2:18-cv-00356-TC (Doc. 41) (D. Utah May 4, 2018) (unpublished) (stipulated TRO with
   conduct prohibitions, asset freeze, and financial disclosure requirement); FTC v. LoanPointe, LLC,
   No. 2:10-cv-00225-DAK (Doc. 14) (D. Utah Apr. 2, 2010) (unpublished) (stipulated preliminary
   injunction with conduct prohibitions and financial disclosure requirement).
   128When it amended the FTC Act in 1994, Congress reemphasized the FTC's authority to seek
   preliminary injunctive relief ex parte: "Section.13 of the FTC Act authorizes the FTC to file suit to ·
   enjoin any violation of the FTC [Act]. The FTC can go into court ex parte to obtain an order freezing
   assets, and is also able to obtain consumer redress." S. Rep. No. 130, 103rd Cong., 2d Sess. 15-16,
   reprinted in 1994 U.S.C.C.A.N. 1776, 1790-91.
   129   Utah Code Ann. §13-l l-17(1)(b) (2019).
   130   Utah Code Ann. §13:-11-2(4) (2019).
   131   Utah Code Ann. §13-15-3(1) and §13-2-5(3) (2019) ..
     FTC v. Your Yellow Book, Inc., No. 5:14-cv-00786-D, 2014 U.S. Dist. LEXIS 116524, at *11
   132

   (W.D. Okla. Aug. 21, 2014); see also Skybiz.com, 2001 U.S: Dist. LEXIS 26175 at *21-22 (citing
   FTC v. World Travel Vacation Brokers, Inc., 861 F.2d 1020, 1029 (7th Cir. 1988)).


                                                     30
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.174
                                                Filed 09/30/19 Page 43Page
                                                                       of 5444 of 118




   litigants, "it is not necessary for the FTC to demonstrate iITeparable injury." 133 Here, the FTC

   meets the requirements to obtain a TRO because the evidence demonstrates that defendants

   violate the law through deceptive marketing.

              1. Plaintiffs Are Likely To Succeed On The Merits

                 a. Defendants Violate Section 5(a) Of The FTC Act

              Defendants' false, misleading, or unsubstantiated earnings, funding, time and effort, and




   133Skybiz.com, 2001 U.S. Dist. LEXIS 26175 at *21-22 ("As iITeparable harm is presumed in a
   statutory enforcement action, the district court need only find some chance of probable success
   on the merits.") (citing FTC v. World Wide Factors, Ltd, 882 F.2d 344, 347 (9th Cir. 1989)).
   Recently, Judge Shelby held that the government must meet the traditional four prong standard for a
   preliminary injunction. US. v. Greenwood, No. 2:19-cv-249, 2019 WL 3717679 at *2 (August 7,
   2019) (unpublished). Even assuming the holding from that case, which involved the Controlled
   Substance Act, applies to plaintiffs seeking a preliminary injunction under a different statute, .
   plaintiffs can easily meet the standard.
         1.   Plaintiffs have shown they are likely to succeed on the merits of showing that defendants
              have violated four separate laws.
         2. Plaintiffs and consumers will suffer irreparable injury if the Court denies the preliminary
            injunction. Consumers have paid and are paying thousands of dollars based on material
            misrepresentations. In the aggregate, consumers have lost millions of dollars. Not only have
            consumers lost money but they have declared bankruptcy, incurred enormous credit card
            debt, damaged significantly their credit scores, and are fighting collection efforts. Continued
            use of the gag clause impedes law enforcement by preventing consumers from conveying
            information about Zurixx's deceptive sales tactics to regulators. As it is evident that Zurixx
            wants to prevent the FTC and state Attorneys General from learning. about complaints, it is
            likely that Zurixx will destroy electronic and other documents absent temporary and
            preliminary relief. Once destroyed, documents cannot be retrieved. Moreover, consumers
            who abide by the gag clause are prevented from speaking about their interactions with
            Zurixx. Consumers who are seeking information about Zurixx will not find it.
         3. The threatened injury to plaintiffs and consumers outweighs any injury to defendants.
            Defendants can continue in their business, their assets are not frozen-they just need to stop
            making misrepresentations and using the gag clause, disclose during live events the limits·to
            their six-month guarantee and refund policies, and comply with the Utah statutes. There can
            be little harrn to defendants to comply with the law.
         4. The proposed temporary and preliminary relief serves the public interest in stopping law
            violations and preserving funds for consumer redress.


                                                       31
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.175
                                                Filed 09/30/19 Page 44Page
                                                                       of 5445 of 118




   learn all you need to know claims violate Section 5(a) of the FTC Act and the UCSP A. Their

   failure to disclose adequately the material conditions of Zurixx's six-month guarantee and refund

   policy is also a violation of Section 5(a) of the FTC Act and Section§ 13-11-4(1) of the USCPA.

   The gag clause in Zurixx's form settlement agreement violates the CRFA. Defendants' continued

   sale of the real estate coaching services without registration, and without providing statutorily

   required disclosures, violates BODA §13-15-4(3) and §13-15-5.

             In order to establish liability under Section 5 of the FTC Act, "the FTC must establish

   that: (1) there was a representation; (2) the representation was likely to mislead customers acting

   reasonably under the circumstances; and (3) the representation was material." 134 A representation

   is material if it involves information that is important to consumers and is "likely to affect a

   consumer's choice of or conduct regarding [the subject of the representation]." 135 Express and

   deliberate claims are presumed to be material. 136 In establishing that a representation is likely to

   mislead, the FTC does not need to show that defendants intended to mislead; "[i]nstead, the

   'cardinal factor' in determining whether an act or practice is deceptive under Section 5 is the

   likely effect the promoter's handiwork will have on the mind of the ordinary consumer." 137

   Further, "[w]hile proof of actual deception is unnecessary to establish a violation of Section 5,



   134FTCv. Tashman, 318 F.3d 1273, 1277 (11th Cir. 2003); see·a[so LoanPointe, 2011 U.S. Dist.
   LEXIS 104982, at *9 (D. Utah Sept. 6, 2011) ("an act or practice is deceptive if it involves a
   material representation or omission that is likely to mislead consumers, acting reasonably under
   the circumstances, to their.detriment.") (internal quotation omitted). .           ·
   135LoanPointe, 2011 U.S. Dist. LEXIS 104982 at *13 (citation omitted); see also FTC v.
   Cyberspace.com, LLC, 453 F.3d 1196, 1201 (9th Cir. 2006) ("A misleading impression created
   by a solicitation is material if it involves information that is important to consumers and, hence,
   likely to affect their choice of, or conduct regarding, a product.") (internal quotation omitted).
   136   LoanPointe, 2011 U.S. Dist. LEXIS 104982 at *10 (citation omitted).
   137   Freecom, 401 F.3d at 1202.


                                                     32
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.176
                                                Filed 09/30/19 Page 45Page
                                                                       of 5446 of 118




   such proof is highly probative to show that a practice is likely to mislead consumers acting

   reasonably under the circumstances." 138

             The records shows that Zurixx makes express misrepresentations that are presumed to be

   misleading. Consumers who attend the free events, workshops, and other Zurixx presentations

   are vulnerable because they have little or no background in real estate investing. 139 Defendants

   prey upon consumers' lack of knowledge or understanding of real estate investing or financial

   concepts to convince them that investing using the Zurixx System is highly profitable 140 and

   takes little time and effort. Consumer testimony provides strong evidence of deception.

             Zurixx's misrepresentations are material. 141 "Misrepresentations concerning anticipated

   income from a business opportunity generally are material and likely to mislead consumers

   because such representations strike at the heart of a consumer's purchasing decision." 142 Express



   138   FTC v. E.MA. Nationwide, Inc., 767 F.3d 611, 633 (6th Cir. 2014) (citation omitted).
   139   See supra, n. 1.
   140 Zurixx includes a statement on the first page of a workbook that it "do[es] not sell a business
   opportunity," and "make[s] no earnings or return on•investment claims." On the reverse side of a
   receipt for its 3-day workshop and advanced package, it includes the statement that the purchaser
   "acknowledge[s] that the Company's representatives stated that the testimonials shared at
   Company events are not typical and that my results will vary depending on my time, effort,
   resources and personal circumstances." Zurixx's deliberate and repeated misrepresentations "are
   not remedied by the single presence of disclaimers in a contract, especially when aggressive sale
   tactics are used to rush consumers through the process .... " FTC v. Alliance Documents
   Preparation, 296 F. Supp. 3d 1197, 1209 (C.D. Cal. 2017); "A [representation] may be likely to
   mislead by virtual of the net impression it creates even though the [representation] also contains
   truthful disclosures." FTC v. AMG Servs, 29 F.Supp.3d 1338, 1351 (D. Nev. May 28, 2014)
   (citing FTC v. Cyberspace.com, LLC, 453 F.3d 1196, 1200 (9 th Cir. 2006)). "In determining the
   message conveyed by a representation it is the overall net impression that counts. Fine print or
   ineffective disclaimers do not change the message conveyed if the overall net impression is
   different." FTC v. Int'l Computer Concepts, Inc., 1995 U.S. Dist. LEXIS 22702, at *7-8 (N.D.
   Ohio Oct. 24, 1995).                                                                   .
   141   LoanPointe, 2011 U.S. Dist. LEXIS 104982 at *10 (citation omitted).
   142   Freecom, 401 F.3d at 1203.


                                                    33
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.177
                                                Filed 09/30/19 Page 46Page
                                                                       of 5447 of 118




   and deliberate claims of high profits with little time and effort using other people's money led

   numerous consumers to pay Zurixx $1,997 and more. Moreover, Zurixx leads consumers to

   believe its offers are risk-free bargains, failing to disclose adequately key requirements

   consumers must meet to receive a refund.

                 b. Defendants Violate The CRFA

             Congress empowered the FTC to enforce the CRFA with respect to agreements in effect

   on or after December 14, 2017. Zurixx's post-December 2017 form refund agreement with.

   customers has included the language that bars consumers from speaking with the FTC and state

   attorneys general, as well as posting reviews on the internet and elsewhere. In addition to

   violating the CRFA, Zurixx' s gag clause has also deterred consumers from speaking with the

   FTC, as reflect in sworn declarations. 143

                 c. Defendants Violate The UCSPA

             When Zurixx makes earnings claims without adequate substantiation, it engages in

   deceptive acts and prcj.ctices in violation of the UCSP A. In FTC v. John Beck Amazing Profits, 144

   the FTC sued a company that sold real estate and tax lien coaching services. The court granted

   summary judgment to the FTC, holding that a seller commits a deceptive act or practice when it

   tells consumers they can quickly and easily earn back the money they spend on coaching

   programs when the company lacks substantiation for the claims. Zurixx routinely represents to

   consumers that they are likely to recoup that cost of its workshops and other products and

   services. As demonstrated above, such representations are false or unsubstantiated.




   143   See supra n. 31.
   144   FTC v. John Beck Amazing Profits, LLC, 865 F.Supp.2d 1052 (C.D. Cal. 2012).

                                                    34
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.178
                                                Filed 09/30/19 Page 47Page
                                                                       of 5448 of 118




                d Defendants Violate BODA

             A "business opportunity," also called an "assisted marketing plan," is the sale or lease of

   goods and services to consumers purportedly to enable them to start a business and derive

   income. 145 The Utah Legislature saw the potential for ~onsumer abuse and harm in such

   transactions, and adopted BODA, which requires sellers of assisted marketing plans to: a) file

   information with the Division; and b) provide certain disclosures to consumers. 146

             Zurixx sells assisted marketing plans, but has failed to file the information required by

   BODA with the Division. It also does not provide consumers with information and disclosures

   required by BODA. Most impmiantly, Zurixx doe.snot disclose the percentage of consumers

   who have actually made money using Zurixx's System. BODA requires suppliers who make

   earnings representations to provide a disclosure in not less than 12 point boldface type saying:

                                           CAUTION
             No guarantee of earnings or ranges of earnings can be made. The number of
             purchasers who have earned through this business an amount in excess of the
             amount of their initial payment is at least _which represents __ % of the total
             number of purchasers of this. business opportunity. 147

             Truthful information about the success of prior Zurixx consumers is critical for

   consumers spending thousands of dollars on Zurixx's assisted marketing plans. Zurixx impliedly

   admits as much because much of its presentations describe how much money prior consumers

   have purportedly made and how much purchasers are likely to make in the future. Zurixx's

   failure to provide truthful or substantiated information is paii and parcel of its deceptive business

   model. As demonstrated above, Zurixx made representations that trigger BODA. It repeatedly




   145   Utah Code Ann. §13-15-2(1) (2019).
   146   Utah Code Ann. §§13-15-4; 13-15-5 (2019).
   147   Utah Code Ann. §13-15-4(5) (2019).

                                                      35
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.179
                                                Filed 09/30/19 Page 48Page
                                                                       of 5449 of 118




   told consumers they would make money, often going so far as to guarantee them a profit. An

   assisted marketing plan exists if the seller represents that upon payment of more than $500 the

   seller will provide a sales or marketing program that will enable the purchaser to derive income

   from the assisted marketing plan that exceeds the price paid. 148 Zurixx routinely told consumers

   they would make much more than the cost of the training.

             Finally, BODA requires a cooling off period - a seller must provide the mandated

   information at least 10 business days before a purchase. 149 Utah's Legislature determined that 10

   days would give consumers a chance to consider adequately their purchase outside ofhigh-

   pressure sales meetings. Zurixx does not provide this mandated cooling off period.

   Unless a TRO issues, Zurixx is likely to continue to violate BODA irreparably harming

   consumers and in contravention of the public interest.

             2. The Equities Weigh In Favor Of Granting Plaintiffs' Requested Relief

             The balance of the equities weighs in favor of the requested relief. "When a district court

   balances the hardships of the public interest against a private interest, the public interest should

   receive greater weight." 150 No entity has a legitimate interest in deceptive marketing, and "there

   is no oppressive hardship to defendants in requiring them to comply with the FTC Act, refrain

   from fra~dulent representations, or preserve their assets from dissipation or concealment." 151

   Where the danger of asset dissipation exists, "the public interest in preserving the illicit proceeds


   148   Utah Code Ann. §13-15-2(1)(a)(iv) (2019).
   149   Utah Code Ann. §13-15-5 (2019).
   150Skybiz.com, 2001 U.S. Dist. LEXIS 26175 at *23 (citing FTC v. Affordable Media, Inc., 179
   F.3d 1228, 1236 (9th Cir. 1999)). "Balancing the equities tips in favor of the public interest in
   issuing such relief to federal agencies like the FTC." _Id. at *22 (citing World Wide Factors, 882
   F.2d at 347.
   151   World Wide Factors, 882 F.2d at 347.


                                                     36
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.180
                                                Filed 09/30/19 Page 49Page
                                                                       of 5450 of 118




   of the []scheme ... is great." 152 "[A] court of equity ... has no duty ... to protect illegitimate

   profits or advance business which is conducted by [unlawful] business methods." 153

         C. An Ex Parte TRO With Equitable Relief ls Appropriate And Necessary

             The evidence demonstrates that plaintiffs are likely to succeed in proving that defendants
                                                                                                I



   have engaged and continue to engage in deceptive practices in violation of the FTC Act, CRFA,

   UCSP A, and BODA, and that the balance of equities favors entry of a TRO in the public interest.

   In order to stop defendants' law violations and to preserve the Court's ability to grant meaningful

   final relief plaintiffs request the Court to enter an ex parte TRO that:

             (1) prohibits defendants from engaging in conduct that violates the FTC Act, the CRFA,
                 the CCSPA, and BODA;

             (2) imposes an asset preservation provision on the corporate defendants that
                    (a) allows them to pay customary and usual expenses in the ordinaiy course of
                    business such as rent, taxes, insurance, payroll, and utilities, subject to the
                    approval by the monitor;
                    (b) prohibits the transfer of any funds to the individual defendants;

             (3) appoints a temporary monitor with authority to review defendants' financial and
                 business records and approve payment of customary and usual expenses by the
                 corporate defendants, and

             (4) grants plaintiffs and the temporary monitor immediate access to defendants' business
                 premises and records, wherever located, and expedited discovery.


             1. Corporate Asset Preservation Is Warranted And Appropriate

             In many cases where the· FTC seeks ex parte relief, courts grant a complete freeze of

   defendants' assets, including the assets of the individual defendants. 154 Here, plaintiffs do not



   152   Affordable Media, 179 F.3d at 1236.
   153   FTC v. Thomsen-King & Co., 109 F.2d 516, 519 (7th Cir. 1940).
   154See, e.g., FTCv. Elite IT Partners, Inc., No. 2:19~cv-125-RJS (D. Utah February 27, 2019)
   (unpublished) (ex parte TRO with full asset freeze); FTC v. Peterson, No. 4:18-cv-00049-DN (D.
   Utah July 10, 2018) (unpublished) (same); FTCv. Your Yellow Book, Inc., No. 5:14-cv-00786-D


                                                      37
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.181
                                                Filed 09/30/19 Page 50Page
                                                                       of 5451 of 118




   seek to freeze the individual defendants' assets at this time, 155 and seek only an asset

   preservation as to the corporate defendants, which allows Zurixx to pay ordinary and customary

   business expenses. The proposed TRO merely requires the corporate defendants to obtain

   monitor's approval for ordinary expenses that are $25,000 or above. This will maintain the status

   quo and ensure that no corporate funds disappear or are otherwise dissipated, while allowing

   Zurixx to pay ordinary business expenses such as rent, utilities, taxes, payroll, and insurance that

   the temporary monitor deems reasonable. During the pendency of the TRO, plaintiffs will seek

   financial related information from the other defendants and third parties to evaluate whether a

   more comprehensive asset freeze is wananted.

          To obtain an asset freeze, the FTC must show that it is likely to prevail on the merits. 156


   (Doc. 10) (W.D. Okla. July 25, 2014) (unpublished) (same); Skybiz.com, No. 0l-CV-396-K(E) (Doc.
   12) (N.D. Okla. June 6, 2001) (unpublished) (same).
   155 In attempt to keep the confidentiality of this investigation given the serious nature of the
   conduct at issue, plaintiffs refra1ned from contacting Zurixx' s financial institutions and payment
   processors. As a result, plaintiffs have no information about the funds that have moved from
   Zurixx to the individual defendants. Accordingly, the proposed TRO requires financial
   disclosures from all defendants and seek expedited discovery on this subject. The individual
   defendants are the officers .and leaders of the corporate defendants - closely held companies
   operating as a common enterprise in executing the scheme at issue. An individual who controls,
   or participates in, a corporate defendant's unlawful conduct may be held liable for monetary
   relief if "the individual had knowledge of the misrepresentations, was recklessly indifferentto
   the trnth or falsity of the misrepresentation, or was aware of a high probability of fraud and
   intentionally avoided the trnth." FTC v. Publ'g Clearing House, Inc., 104 F.3d 1168; 1171 (9th
   Cir. 1997). "A corporate officer is presumed to be in control of a small, closely held
   corporation." LoanPointe, 2011 U.S. Dist. LEXIS 104982 at,* 26 (citation omitted)
   (unpublished); see also FTC v. AMG Servs., 2017 U.S. Dist. LEXIS 66689, at *18 (D. Nev. May
   1, 2017) ("An individual's position as a corporate officer or authority to sign documents on
   behalf of the corporate defendant is sufficient to show requisite control") (internal citation
   omitted). There is, therefore, asignificant likelihood that plaintiff will seek to modify the
   preliminary asset .preservation requirements based on the information obtained in discovery.
   156"[A]n injunction that maintains the status quo, such as an asset freeze, can be issued upon a
   'showing that the probability of [the SEC] prevailing [on the merits] is better than fifty percent.'"
   SEC v. Traffic Monsoon, LLC, 245 F. Supp.3d 1275, 1296 (D. Utah 2017), aff'd9l3 F.3d 1204
   (10th Cir. 2019) (citing SEC v. Cavanagh, 155 F.3d 129, 132 (2d Cir. 1998)). Moreover, the


                                                    38
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.182
                                                Filed 09/30/19 Page 51Page
                                                                       of 5452 of 118




   In addition, some courts consider the conduct at issue: Where a company's business operations

   are permeated by fraud, as they are here, comis have found a strong likelihood that assets may be

   dissipated during the pendency of the case. 157 Courts have also considered whether the amount of

   frozen assets is sufficient to compensate consumer victims. 158

            Plaintiffs estimate conservatively that defendants have caused consumer injury totaling at

   least tens of millions of dollars. Moreover, the FTC' s experience from prior cases reveals that

   numerous defendants who were engaged in similarly unlawful practices dissipated assets upon

   learning of an impending law enforcement action. 159 Under these circumstances, the risk of

   dissipation is high, and a temporary, limited asset preservation requirement is therefore necessary

   to preserve the Court's ability to preserve the possibility of meaningful monetary relief.

            2. A Temporary Monitor Over Zurixx Is Warranted And Appropriate

            Plaintiffs request that the Comi appoint a temporary monitor over the four corporate ·

   defendants pursuant to the Court's equitable powers under Section 13(b) of the FTC Act. 160



   court stated, "to the extent that the SEC seeks an asset freeze, proof of likelihood of future
   violations is not required." Id. at 1303.
   157 See, e.g., SEC v. Manor Nursing Centers, Inc., 458 F .2d 1082, 1106 (2d Cir. 1972) ("Because
   of the fraudulent nature of appellants' violations, the court could not be assured that appellants
   would not waste their assets prior to refunding public investors' money").
   158See, e.g., FTC v. JAB Mktg. Assocs., LP, 972 F. Supp. 2d 1307, 1313, n.3 (S.D. Fla. 2013)
   ("there does not need to be evidence that assets will likely be dissipated in order to impose an
   asset freeze. The asset freeze is justified as a means of preserving funds for the equitable remedy
   of disgorgement"); FTC v. World Patent Mktg., Inc., No. l 7-CV-20848, 2017 U.S. Dist LEXIS
   130486, at *56 (S.D. Fla. Aug. 16, 2017) ("Dissipation does not necessarily mean that assets will
   be spirited away in secret; rather, it means that less money will be available for consumer
   redress").                                                                      ·
   159See Rule 65(b)(l) Certification of Federal Trade Commission Counsel Collot Guerard in
   Support of Ex Parte Motion For A TRO and Motion To Temporarily Seal Docket and Entire
   File, filed herewith.
   160   US. Oil & Gas, 748 F.2d at 1432; Skybiz.com, 2011 U.S. Dist. LEXIS 26175, at *23.


                                                    39
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.183
                                                Filed 09/30/19 Page 52Page
                                                                       of 5453 of 118




   Appointment of a temporary monitor is appropriate where, as here, there is "imminent danger of

   property being lost, injured, diminished in value or squandered, and where legal remedies are

   inadequate." 161 When corporate defendants have used deception to obtain money from

   consumers, "it is likely that, in the absence of the appointment of a receiver (or monitor) to

   maintain the status quo, the corporate assets will be subject to diversion and waste" to the

   detriment of victims. 162

          Appointment of a temporary monitor is particularly appropriate where it appears, from

   Zurixx's gag clause, that defendants have taken actions to prevent the FTC and state attorneys

   general from learning about consumers' experience with Zurixx. A temporary monitor will

   ensure that assets are not transferred offshore or to the individual defendants, and ensure also that

   document destructions does not occur by.identifying, securing, and controlling the use of the

   corporate defendants' assets, as well as marshaling and preserving its records. The monitor can

   also ensure that Zurixx does not continue to engage in the deceptive conduct at issue in this

   matter. A temporary monitor can assist in determining the extent of the conduct and identify

   consumers whose refund requests were denied. For these reasons, plaintiffs request the Court to ·

   appoint a temporary monitor over the corporate defendants.




     Leone Indus. v. Assoc. Packaging, Inc., 795 F. Supp. 117, 120 (D.N.J. 1992); FTC v. Simple
   161

   Health Plans, LLC, 379 F.Supp.3d 1346, 1365 (S.D. Fla. May 14, 2019).
     First Fin. Group ofTPX, 645 F.2d at 438; SEC v. Keller Corp., 323 F.2d 397,403 (7th Ck
   162

   1963).

                                                   40
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.184
                                                Filed 09/30/19 Page 53Page
                                                                       of 5454 of 118




           3. Ex Parte TRO, Expedited Discovery, Financial Disclosures, And Immediate
              Access To Defendants' Business Premises And Records Are Warranted And
              Appropriate

           In order to locate documents and assets related to the deceptive conduct at issue,

   plaintiffs request the Court to allow plaintiffs and the temporary monitor immediate access to

   the corporate defendants' premises and records, and expedited discovery. This relief is critical to

   determine fully: (a) Zurixx's structure, its financial status, and the participants involved in the

   alleged scheme; (b) the full range and extent of the defendants' alleged law violations; (c) the

   identities of injured consumers; (d) the total amount of estimated consumer injury; and (e) the

   nature, extent, and location of defendants' assets.

          The requested relief is also necessary to protect against evidence destruction. As

   explained more fully in the Rule 65(b) Certification of Counsel Collot Guerard ("Guerard

   Certification"), in the FTC's experience, there is a substantial risk that defendants will take steps

   to destroy documents that relate to the alleged scheme. 163 The proposed order includes

   provisions designed to grant access to defendants' documents and business and financial

   information before they can be destroyed. 164 Courts in this District have granted ex parte TROs



   163 Fed. R. Civ. P. 65(b) authorizes the Court to issue a TRO ex parte if "immediate and irreparable
   injury, loss, or damage will result" from advance notice to defendants. To further prevent premature
   notice, plaintiffs have filed concurrently an Ex Parte Motion to Temporarily Seal Entire File and
   Docket. In support of the Plaintiffs' request for an ex parte TRO and to temporarily seal this case,
   FTC counsel has filed co,ncurrently a written Certification.
   164 District courts have broad and flexible authority in equity to depart from routine discovery
   procedures and applicable time frames, particularly in cases involving the public interest. See
   Fed. R. Civ. P. 26(d), 33(a),1 34(b); Porter v. Warner Holding Co., 328 U.S. 395,398 (1946).
   See also FTC v. lnt'l Computer Concepts, Inc., 1994 WL 730144, at *16 (N.D. Ohio Oct. 24, 1994)
   ("Where, as in this case, business operations are permeated by fraud, there is a strong likelihood that
   assets may be dissipated during the pendency of the legal proceedings .... Without an immediate
 . freeze of assets, it is unlikely that funds will be available to satisfy any final order .... ") (internal
   citation omitted).


                                                      41
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4 10/30/20   PageID.185
                                                Filed 09/30/19 Page 54Page
                                                                       of 5455 of 118




   that include these provisions. 165 Accordingly, plaintiffs request the Court to allow them and the

   temporary monitor immediate access and authorizing limited expedited discovery.

   V.        CONCLUSION

             For the foregoing reasons, plaintiffs respectfully request that the Court grant the

   requested ex parte TRO.

   September 30, 2019

                                            Respectfully submitted,


                                           COLLOTGUE
                                           JOSHUA DOA
                                           MIRY KIM
                                           (Each appearing pursuant to DUCivR 83-1.l(d)(l))
                                           600 Pennsylvania Ave., NW., CC-8528
                                           Washington, D.C. 20580
                                           cguerard@ftc.gov Telephone: (202) 326-3338
                                           jdoan@ftc.gov Telephone: (202) 326 3187
                                           mkim@ftc.gov Telephone: (202) 326-3622
                                           Attorneys for Plaintiff
                                           Fl}I:1E"?-AL TRADE COMMISSION
                                             ~.!.- Vl,\                     '
                                            THOMAS M. MELTON (4999)
                                            ROBERT G. WING (4445)
                                            DOUGLAS DEVORE (11170)
                                            KEVIN MCLEAN (16101)
                                            Assistant Attorneys General
                                            Utah Attorney General's Office
                                            160 East 300 South, Fifth Floor
                                            Salt Lake City, Utah 84114
                                            Telephone: 801-366-0310
                                            tmelton@agutah.gov
                                          . rwing@agutah.gov
                                            dedevore@agutah.gov
                                            kmclean@agutah.gov
                                            Attorneys for Plaintiff
                                            UTAH DIVISION OF CONSUMER PROTECTION


   165   See supra note 27.



                                                      42
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.186
                                                  Filed 09/30/19 Page 1Page
                                                                        of 6356 of 118




                            UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



   FEDERAL TRADE COMMISSION, and                    Case Number :

   UTAH DIVISION OF CONSUMER                        FILED UNDER SEAL
   PROTECTION,                                      PURSUANT TO COURT ORDER
                                                    (DOCKET NO. _ _,)
                 Plaintiffs,
                                                    [Proposed] EX PARTE TEMPORARY
               vs.                                  RESTRAINING ORDER WITH ASSET
                                                    PRESERVATION, APPOINTMENT OF
   ZURIXX, LLC, a Utah limited liability            A TEMPORARY MONITOR OVER
   company,                                         CORPORATE DEFENDANTS, AND
                                                    OTHER EQUITABLE RELIEF, AND
   CARLSON DEVELOPMENT GROUP,                       ORDER TO SHOW CAUSE WHY A
   LLC, a Utah limited liability company,           PRELIMINARY INJUNCTION
                                                    SHOULD NOT ISSUE
   CJ SEMINAR HOLDINGS, LLC, a Utah
   limited liability company,

   ZURIXX FINANCIAL, LLC, a Utah
   limited liability company,

   CRISTOPHER A. CANNON, individually
   and as an officer of ZURIXX, LLC,

   JAMES M. CARLSON, individually and as
   an officer of ZURIXX, LLC, and

   JEFFREY D. SPANGLER, individually and
   as an officer of ZURIXX, LLC

                     Defendants.

         Plaintiffs, the Federal Trade Commission ("FTC") and the Utah Division of Consumer

  Protection ("Division"), have filed their Complaint for Permanent Injunction and Other Equitable   l
                                                                                                     I
  Relief pursuant to Section 13(b) of the Federal Trade Commission Act ("FTC Act"), 15 U.S.C. §
                                                                                                     l'IIl
                                                                                                     11

                                                                                                     :I
                                                                                                     jl
                                                                                                     i
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.187
                                                  Filed 09/30/19 Page 2Page
                                                                        of 6357 of 118




   53(b), the Consumer Review Fairness Act ("CRFA"), 15 U.S.C. § 45b, the Utah Consumer Sales

   Practices Act ("UCSP A"), Utah Code § 13-11-1 et seq., and the Business Opportunity Disclosure

   Act ("BODA"), Utah Code§ 13-15-1 et seq., and have moved, pursuant to Fed. R. Civ. P. 65(b),

   for a temporary restraining order that includes asset preservation, appointment of a temporary

   monitor over Defendants Zurixx, LLC, Carlson Development Group, LLC, CJ Seminar

   Holdings, LLC~ and Zurixx Financial, LLC ("Corporate Defendants"), other equitable relief, and

   an order to show cause why a preliminary injunction should not issue against all Defendants.

                                          FINDINGS OF FACT

           The Court, having considered Plaintiffs' Complaint, ex parte Motion for a Temporary

   Restraining Order, declarations, exhibits, and the memorandum of points and authorities filed in

   support thereof, and being otherwise advised, finds that:

           A.      This Court has jurisdiction over the subject matter of this case, and there is good

   cause to believe that it w1ll have jurisdiction over all parties hereto and that venue in this district

   1s proper.

           B.      In numerous instances, Defendants, in marketing and selling real estate-related

   investing products and services ("Defendants' Products"), have falsely represented that by

   purchasing Defendants' Products, consumers will likely earn thousands of dollars in profit, spend

  ..little time and eff01i to earn thousands of dollars in profit, have access to 100% funding for their

   rnal estate investments, or learn all they need to know to make thousands of dollars in profit

   through real estate investing at the 3-day workshop. Additionally, Defendants have failed to

   disclose, or to disclose adequately, to consumers material aspects of their refund policy.

   Defendants also use f01m agreements that bar or restrict impermissibly the ability of consumers


                                                      2
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.188
                                                  Filed 09/30/19 Page 3Page
                                                                        of 6358 of 118




   who purchase Defendants' Products from engaging in reviews,performance assessments, and

   similar analyses of Defendants and Defendants' Products;

           C.     Defendants, in marketing and selling Defendants' Products, for a price exceeding

   $500, and for the purpose of enabling purchasers to start a business, have represented that

   Defendants' Products would enable purchasers to generate income exceeding the price paid for

   the products. Defendants have been operating in Utah since at least 2013, but have never filed

   the information and documents required to be filed annually with the Division under BODA.

   BODA requires them to file a complete statement of oral, written, or visual representations that

   would be made to prospective purchasers about specific levels of potential sales, income, gross

   and net profits, or any other representations that would have suggested the same.

          D.      Defendants' earnings representations were not followed, as required by BODA,

   by a warning to purchasers that: Defendants could not guarantee earnings or ranges of earning;

   identifying the number of purchasers who had earned an amount in excess of the amount of their

   payment; and clarifying what percentage of total purchasers had earned an amount in excess of

   the amount of their payment. In addition to depriving the Division of information about

   Defendants and their operations, Defendants likewise have not provided this inf01mation to

   purchasers in a single disclosure statement or prospectus, accompanied by a mandatory cover

   sheet, at least ten business days prior to the purchase.

          E.      There is good cause to believe that Defendants have engaged in and are likely to

   engage in acts or practices that violate Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), the

   Consumer Review Fairness Act, 15 U.S.C. §§ 45b, the UCSPA, Utah Code§ 13-11-1 et seq.,




                                                     3
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.189
                                                  Filed 09/30/19 Page 4Page
                                                                        of 6359 of 118




   and BODA, Utah Code§ 13-15-1 et seq., and that the FTC and the Division are likely to prevail

   on the merits of this action.

           F.      As demonstrated by the declarations of consumers, investigator declarations,

   transcripts of undercover recordings, public records, a report by the Plaintiffs' expert Teo

   Nicolais, and additional evidence contained in the volumes of exhibits filed by Plaintiffs in

   suppmi of their ex parte Motion for Temporary Restraining Order, Plaintiffs have established a

   likelihood of success in showing that Defendants have: (1) made false or unsubstantiated

   earnings claims regarding the products they market and sell to consumers; (2) misrepresented

   that little time and effort is required to earn thousands of dollars in profit using their system, that

   consumers will have access to 100% funding for their real estate investments regardless of their

   credit history, and that consumers who attend Defendants' 3-day workshop will learn all they

   need to know about real estate investing; (3) failed to.disclose, or disclose adequately, material

   tenns of their refund policy; (4) used form contract provisions that restrict impermissibly

   consumers' ability to review and share inforniation about Defendants and Defendants' Products;

   (5) failed to annually file information with the Division required to be filed under BODA; and

   (6) failed to provide a disclosure statement or prospectus to any prospective purchaser at least ten

   business days prior to a purchase, as required by BODA.

           G.     There is good cause to believe that immediate and irreparable harm will result

   from Defendants' ongoing yiolations of the FTC Act, CRFA, UCSPA, and BODA unless

   Defendants are restrained and enjoined by order of this Court.

          H.      There is good cause to believe that immediate and in-eparable damage to the ·              I
   Comi' s ability to grant effective final relief for consumers ~ including monetary restitution,
                                                                                                             II
                                                      4
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.190
                                                  Filed 09/30/19 Page 5Page
                                                                        of 6360 of 118




   rescission, disgorgement, or refunds - will occur from the sale, transfer, destruction, or other

   disposition or concealment by Defendants of assets or records, unless Defendants are

   immediately restrained and enjoined by order of this Court; and that, in accordance, with Fed. R.

   Civ. P. 65(b), the interests of justice require that this Order be granted without prior notice to

   Defendants. Thus, there is good cause for relieving the Plaintiffs of the duty to provide

   Defendants with prior notice of Plaintiffs' ex parte Motion for a Temporary Restraining Order.

           I.      Good cause exists for appointing a temporary monitor over the Corporate

   Defendants, pre~erving Corporate Defendants' assets, permitting Plaintiffs and the temporary

   monitor immediate access to the Defendants' business premises and records, and pennitting

   Plaintiffs and the temporary monitor to engage in expedited discovery.

           J.      Weighing the equities and considering Plaintiffs' likelihood of ultimate success

   on the merits, a temporary restraining order with asset preservation, the appointment of a

   temporary monitor, immediate access to business premises and records, limited expedited

   discovery, and other equitable relief is in the public interest.

           K.      This Court has authority to issue this Order pursuant to Section 13(b) of the FTC

   Act, 15 U.S.C. § 53(b), Federal Rule of Civil Procedure 65, the All Writs Act, 28 U.S.C. § 1651,

   Utah Code§§ 13-ll-17(l)(b); 13-11-2(4); 13-15-3(1); and 13-2-5(3).

           L.     No security is required of any agency of the United States for issuance of a

   temporary restraining order. Fed. R. Civ. P. 65(c).

                                              DEFINITIONS

          A.      "Asset" means any legal or equitable interest in, right to, or claim to, any

  property, wherever located and by whomever held.


                                                      5
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.191
                                                  Filed 09/30/19 Page 6Page
                                                                        of 6361 of 118




          B.      "Corporate Defendants" means Zurixx, LLC, Carlson Development Group,

   LLC, CJ Seminar Holdings, LLC, and Zurixx Financial, LLC, and each of their subsidiaries,

   affiliates, successors, and assigns.

           C.      "Covered Communication" means a written, oral, or pictorial review,

   performance assessment, or other similar analysis of goods or services, including conduct related

   to the goods or services.

          D.      "Defendants" means Corporate Defendants and Individual Defendants,

   individually, collectively, or in any combination.

          E.      "Defendants Products" means any real estate-related investing products and

  · services marketed and sold by any Defendant.

          F.      "Document" is synonymous in meaning and equal in scope to the usage of

   "document" and "electronically stored information" in Federal Rule of Civil Procedure 34(a),

   Fed. R. Civ. P. 34(a), and includes writings, drawings, graphs, chaiis, photographs, sound and

   video recordings, images, Internet sites, web pages, websites, electronic con-espondence,

   including e-mail and instant messages, contracts, accounting data, adve1iisements, FTP Logs,

   Server Access Logs, books, written or printed records, handwritten notes, telephone logs,

   telephone scripts, receipt books, ledgers, personal and business canceled checks and check

   registers, bank statements, appointment books, computer records, customer or sales datab.ases

   and any other electronically stored information, including bocuments located on remote servers

   or cloud computing systems, and other.data or data compilations from which information can be

   obtained directly or, if necessary, after translation into a reasonably usable fonn. A draft or non-

   identical copy is a separate document within the meaning of the term.


                                                    6
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.192
                                                  Filed 09/30/19 Page 7Page
                                                                        of 6362 of 118




          G.     "Earnings Claim" means any representation, specific or general, about income,

  revenues, financial gains, percentage gains, profit, net profit, gross profit, or return on

  ·investment.

          H.     "Electronic Data Host" means any Person in the business of storing, hosting, or

  <?therwise maintaining electronically stored information. This includes, but is not limited to, any

  entity hosting a website or server, and any entity providing "cloud based" electronic storage.

          I.     "Individual Defendants" means Cristopher A. Cannon, James M. Carlson,

  Jeffrey D. Spangler, individually, collectively, or in any combination.

          J.     "Monitor" means the temporary monitor appointed in Section X of this Order and

  any deputy monitors that shall be named by the temporary monitor.

         K.      "Monitored Entities" means Corporate Defendants and any other entity that has

  conducted any business related to the marketing or sale of Defendants'· Products, including

  receipt of Assets derived from any activity that is subject of the Complaint in this matter, and

  that the Monitor determines is controlled or owned by any Defendant.

         L.      "Person" means any natural person or any entity, corporation, partnership, or

  association of persons.

         M.      "Review-Limiting Contract Term" means a standardized contract term that:

  prohibits or restricts the ability of a person who is a party to the contract to engage in a Covered

  Communication; imposes a penalty or fee i:i.gainst a person who is a party to the contract for

  engaging in a Covered Communication; or transfers, or Fequires a person who is a patty to the

  contract to transfer, to any other person any intellectual property rights in a Covered




                                                    7
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.193
                                                  Filed 09/30/19 Page 8Page
                                                                        of 6363 of 118




   Communication, with the exception of a non-exclusive license to lawfully use a Covered

   Communication about a Defendant's goods or services.·

                                                  ORDER

                           I. .    PROHIBITED BUSINESS ACTIVITIES

           IT IS THEREFORE ORDERED that Defendants, Defendants' officers, agents,

   employees, and attorneys, and all other Persons in active concert or participation with them, who ·

   receive actual notice of this Order by personal service or otherwise, whether acting directly or

   indirectly, in connection with the advertising, marketing, promoting, or offering for sale of aJ+Y

   goods or services, are temporarily restrained and enjoined from:

           A.      Making any Earnings Claim, unless the Earnings Claim is truthful and not

   misleading,. and, at the time Such claim is made, Defendants: (1) have a reasonable basis for the

   claim; (2) have in their possession written materials that substantiate the claim; and (3) make the

   written substantiation available upon request to the consumer, potential purchaser or investor, the

   Monitor, and Plaintiffs;

           B.      Misrepresenting or assisting others in misrepresenting~ expressly or by

   implication, that:

                1. Consumers who purchase any of Defendants' Products will receive 100% funding

                   to do real estate deals regardless of their credit;

                2. Defendants' Products allow consumers to make thpusands of dollars in profit

                   through real estate investing with little time and effort;

                3. Consumers will learn everything they need to know at Defendants' 3-day

                   workshops to make thousands of dollars in profit through real estate investing;


                                                      8
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.194
                                                  Filed 09/30/19 Page 9Page
                                                                        of 6364 of 118




           C.      Misrepresenting or assisting others in misrepresenting, expressly or by

   implication, any other fact material to consumers concerning any good or service, such as: the

   total costs; any material restrictions, limitations, or conditions; or any material aspect of its

  performance, efficacy, nature, or central characteristics;

         · D.      Failing to disclose, or disclose adequately, to consumers material aspects of

   Defendants' refund policy; and

           E.      Offering Defendants' Products for sale without complying with BODA, including

   filing required information annually with the Division, providing a disclosure statement or

   prospectus to any prospective purchaser at least 10 business days prior to a purchase, and

  providing the required warning to purchasers following an earnings representation that:

  Defendants cannot guarantee earnings or ranges of earning; identifying the number of purchasers

  who had earned an amount in excess of the amount of their payment; and clarifying what

  percentage of total purchasers had earned an amount in excess of the amount of their payment.

                   II.    INJUNCTION AGAINST SUPPRESSING COVERED
                         COMMUNICATIONS THROUGH CONTRACT TERMS

          IT IS THEREFORE ORDERED that Defendants, Defendants' officers, agents,

  · employees, and attorneys, and all other Persons in active concert or paiiicipation with them, who

  receive actual notice of this Order by personal service or otherwise, whether acting directly or

  indirectly, in connection with the advertising, marketing, promoting, or offering for sale of any

  goods or services, are temporarily restrained and enjoined from offering, attempting to enforce,

  or asserting the validity of, any Review-Limiting Contract Term.




                                                      9
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.195
                                                 Filed 09/30/19       Page
                                                                Page 10     65 of 118
                                                                        of 63




           Provided, however, that nothing in this Section shall: require a Defendant to publish or

   host the content of any person; affect any other legal duty of a party to a contract; or affect any

   cause of action arising from tp_e breach of such duty.

            III.    PROHIBITION ON RELEASE OF CUSTOMER INFORMATION

           IT IS FURTHERORDERED that Defendants, Defendants' officers, agents, employees,

   and attorneys, and all other Persons in active conce1i or participation with any of them, who

   receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

   restrained and enjoined from:

           A.      Selling, renting, leasing, transferring, or otherwise disclosing, the name, address,

   birth date, telephone number, email address, credit card number, bank account number, Social

   Security number, or other financial or identifyin& information of any person that any Defendant

   obtained in connection with the practices charged in the Complaint or Defendants' Products; and

          B.       Benefitting from or using the name, address, birth date, telephone number, email

   address, credit card number, bank account number, Social Security number, or other financial or

   identifying information of any person that any Defendant obtained in connection with the

   practices charged in the Complaint or Defendants' Products.

          Provided, however, that Defendants may disclose such identifying information to a law

   enforcement agency, to their attorneys as required for their defense, as required by any law,

   regulation, or court order, or in any filings, pleadings or discovery" in this action in the manner

   required by the Federal Rules of Civil Procedure and by any protective order in the case.




                                                     10
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.196
                                                 Filed 09/30/19       Page
                                                                Page 11     66 of 118
                                                                        of 63




                       IV.      PRESERVATION OF RECORDS AND ASSETS

          IT IS FURTHER ORDERED.that Defendants, Defendants' officers, agents, employees,

   and attorneys, and all other Persons in active conce1i orparticipation with any of them, who

   receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

   restrained and enjoined from:

          A.      Destroying, erasing, falsifying, writing over, mutilating, concealing, altering,

   transferring, or otherwise disposing of, in any manner, directly or indirectly any business record,

   including a record from a personal account used for business purposes, including Documents that

   relate to: (1) Defendants' Products, business practices, marketing, Assets, or finances of any

   Defendant; (2) the real estate investment-related business practices or finances of entities directly·

   or indirectly under the control of any Defendant; or

          B.      Disbursing, spending, liquidating, or assigning any Corporate Defendant's Assets

   in the amount of $25,000 or greater, in any manner, directly or indirectly, without the Monitor's

   advance approval.

                  1.         Each Corporate Defendant may make the following payments without

                             Monitor approval for the following purposes, and only for those

                             obligations due during the pendency of this Order, as long as the total

                             amount spent is less than $25,000;

                  2.         Payments ofreasonable and customary expenses to fulfill contractual

                             obligations to third parties other than the Individual Defendants;

                  3.         Payments to fulfill federal, state, and local tax obligations; ·




                                                       11
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.197
                                                 Filed 09/30/19       Page
                                                                Page 12     67 of 118
                                                                        of 63




                     4.     Payments to employees that are reasonable and customary- other than the

                            directors, owners, officers, or Individual Defendants - as required under

                            the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., or other state laws;

                            and

             C.     Failing to create and maintain Documents that, in reasonable detail, accurately,

  fairly, and completely reflect Corporate Defendants' revenues, disbursements, transactions, and

  use of Corporate Defendants' Assets.

        V.        DUTIES OF ASSET HOLDERS OF CORPORATE DEFENDANTS' ASSETS

             IT IS FURTHER ORDERED that any financial or brokerage institution, Electronic

  Data Host, credit card processor, payment processor, merchant bank, acquiring bank,

  i~dependent sales organization, third party processor, payment gateway, insurance company,

  business entity, or Person who receives actual notice of this Order (by service or otherwise) that:

  (a)        has held, controlled, or maintained custody, through an account or otherwise, of any

             Document on behalf of any Corporate Defendant or any Asset that has been: owned or

             controlled, directly or indirectly, by any Corporate Defendant; held, in part or in whole,

             for the benefit of any Corporate Defendant; in the actual or constructive possession of

             any Corporate Defendant; or owned or controlled by, in the actual or constructive

             possession of, or otherwise held for the benefit of, any corporation, partnership, asset

             protection trust, or other entity that is directly or indirectly owned, managed or controlled

             by any Corporate Defendant;

  (b)        has held, controlled, or maintained custody, through an account or otherwise, of any

             Document or Asset associated with credits, debits, or charges made on behalf of any.


                                                      12
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.198
                                                 Filed 09/30/19       Page
                                                                Page 13     68 of 118
                                                                        of 63




              Corporate Defendant, including reserve funds held by payment processors, credit card

             processors, merchant banks, acquiring banks, independent sales organizations, third party

             processors, payment gateways, insurance companies, or other entities; or

      (c)    has extended credit to any Corporate Defendant; including through a credit card account,

              shall:

             A.        Provide Plaintiffs' counsel and the Monitor, within three (3) business days of

      receiving a copy of this Order, a sworn statement setting forth, for each Asset or account covered

  1   by this Section:

                       1.      The identification number of each such account or Asset;

                       2.      The balance of each such account, or a description of the nature and value

                       of each such Asset as of the close of business on the day on which this Order is

                       served, and, if the account or other Asset has been closed or removed, the date

                       closed or removed, the total funds removed 'in order to close the account, and the

                       name of the Person to whom such account or other Asset was remitted;

                       3.      The identification of any safe deposit box, commercial mail box, or

                       storage facility that is either titled in the name, individually or jointly, of any

                       Corporate Defendant, or is otherwise subject to access by any Corporate

                       Defendant; and

             B.        Upon the request of Plaintiffs' counsel or the Monitor, promptly provide

      Plaintiffs' counsel and the Monitor with copies of all records or other Documents pertaining to

      each account or Asset covered by this Section, including originals or copies of account

      applications, account statements, signature cards, checks, drafts, deposit tickets, transfers to and
                                                                                                             II

                                                                                                             Il
                                                                                                              l
                                                          13.                                                 I
                                                                                                             I
                                                                                                             I
                                                                                                             I
                                                                                                             1,1
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.199
                                                 Filed 09/30/19       Page
                                                                Page 14     69 of 118
                                                                        of 63




   from the accounts, including wire transfers and wire transfer instructions, all other debit and

  ·credit instruments or slips, currency transaction reports, 1099 forms, and all logs and records

   pertaining to safe deposit boxes, commercial mail boxes, and storage facilities.

                                 VI.      FINANCIAL DISCLOSURES

          IT IS FURTHER ORDERED that each Defendant, within three (3) business days of

   service of this Order upon them, shall prepare and deliver to Plaintiffs' counsel and the Monitor:

          A.      Completed financial statements on the forms attached to this Order as

   Attachment A (Financial Statement oflndividualDefendant) for each Individual Defendant, and

   Attachment B (Financial Statement of Corporate Defendant) for each Corporate Defendant; and

          B.      Completed Attachment C (IRS Form 4506, Request for Copy of a Tax Return)

   for each Corporate Defendant.

                              VII.     FOREIGN ASSET ACCOUNTING

          IT IS FURTHER ORDERED that within three (3) business days following the service

   of this Order, each Defendant shall:

          A.      Provide Plaintiffs' counsel and the Monitor with a full accounting, verified under

   oath and accurate as of the date of this Order, of all Assets, Documents, and accounts outside of

   the United States which are: (1) titled in the name, individually or jointly, of any Defendant; (2)

  _held by any Person for the benefit of any Defendant or for the benefit of any corporation,

   partnership, asset protection trust, or other entity that is directly or indirectly owned, managed, or

   controlled by any Defendant; or (3) under the direct or indirect control, whether jointly or singly,

  . of any Defendant;




                                                    14
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.200
                                                 Filed 09/30/19       Page
                                                                Page 15     70 of 118
                                                                        of 63




           B.      Take all steps necessary to provide· Plaintiffs' counsel and the Monitor with

   access to all Documents and records relating to the Corporate Defendants that may be held by

   third parties located outside of the territorial United States of America, including signing the

   Consentto Release of Financial Records appended to this Order as Attachment D;

                                      VIII. CREDIT REPORTS

           IT IS FURTHER ORDERED that Plaintiffs' counsel and the Monitor may obtain credit

   reports concerning any Corporate Defendant pursuantto Section 604(a)(l) of the Fair Credit

   Reporting Act, 15 U.S.C. § 1681b(a)(l), and that, upon written request, any credit repmiing

   agency from which such repmis are requested shall provide them to Plaintiffs' counsel.

                          IX.      REPORT OF NEW BUSINESS ACTIVITY

           IT IS FURTHER ORDERED that 1;)efendants, Defendants' officers, agents, employees,

   and all other Persons in active concert or participation with any of them, who receive actual

   notice of this Order, whether acting directly or indirectly, are hereby temporarily restrained and

   enjoined from creating, operating, or exercising any control over any business entity, whether

   newly formed or previously inactive, including any patinership, limited partnership, joint

   venture, sole proprietorship, or corporation, without first providing Plaintiffs' counsel and the

   Monitor with a written statement disclosing: (1) the name of the business entity; (2) the address

   and telephone number of the business entity; (3) the names of the business entity's officers,

   directors, principals, managers, and employees; and (4) a detailed description of the business

   entity's intended activities.




                                                    15
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.201
                                                 Filed 09/30/19       Page
                                                                Page 16     71 of 118
                                                                        of 63




                         X.      APPOINTMENT OF TEMPORARY MONITOR

           IT IS FURTHER ORDERED that - - - - - - - - - - - - - is appointed as

   temporary monitor for the Monitored Entities and any of their affiliates, subsidiaries, successors,

   and assigns, wherever located. The Monitor shall be solely the agent of this Court in acting as

   Monitor under this Order. The Monitor shall be accountable directly to this Comi.

            XI.         DUTIES AND AUTHORITY OF THE TEMPORARY MONITOR

           IT IS FURTHER ORDERED that the Monitor shall have the following duties and

   authority:

           A.      Monitor the Monitored Entities' compliance with this Order by identifying and

   reviewing their marketing materials, live events, recordings of live events, telephone calls (both

   live and recorded), call logs, call detail records, reports, or other Documents that reflect

   Monitored Entities' marketing, advertising, promotion, distribution, offer for sale, sale or

   fulfillment of their real estate investing products;

           B.     Identify and reyiew the Monitored Entities' records and financial transactions,

   including bank records, as they relate to the practices charged in the Complaint or Defendants'

   Products and ensure that all such related documents are preserved;

           C.     Identify and inventory all Assets of the Monitored Entities, including but not

   limited to:

                   1.         Conducting an accounting of the Monitored Entities' Assets; and

                  2.          Opening and inventorying any safe deposit boxes, commercial mail boxes,

                              or storage facilities titled in the name of any Monitored Entity, either

                              individually or jointly, or subject to access by any Monitored Entity;


                                                        16
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.202
                                                 Filed 09/30/19       Page
                                                                Page 17     72 of 118
                                                                        of 63




          D.     Review and authorize, any Monitored Entities' request to:

                 1.     Incur reasonable charges or cash advances on any credit or bank card

                        issued in the name, individually or jointly, of any Monitored Entity or any

                        corporation, partnership, or other entity directly or indirectly owned,

                        managed, or controlled by any Monitored Entity or of which any

                        Monitored Entity is an Officer, Director, Member, or Manager, including

                        but not limited to corporate bank cards or corporate credit card accounts

                        for which any Defendant is, or was on the date that this Order was signed,

                        an authorized signor;

                 2.     Make reasonable payments to fulfill contractual obligations to third parties

                        other than the Individual Defendants;

                 3.     Make payments to fulfill federal, state, and local tax obligations; and

                 4.     Make reasonable and customary payments to the Monitored Entities'

                        employees - other than the directors, owners, officers, or the Individual

                        Defendants - as required under the Fair Labor Standards Act, 29 U.S.C. §

                        201 et seq., or other state laws; pursuant to Section IV;

          Provided, however, that this Section does not prohibit any Corporate Defendant from

  making any payments authorized by Section IV .B.

          E.     Maintain accurate records of all receipts and expenditures of the Monitored

  Entities;

          F.     Maintain accurate records of all receipts and expenditures incurred as Monitor;




                                                  17
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.203
                                                 Filed 09/30/19       Page
                                                                Page 18     73 of 118
                                                                        of 63




           G.     The Monitor shall have immediate, unfettered access to all information or

   Documents the Monitor deems necessary to carry out the Monitor's duties pursuant.to this Order,

   to the same extent as the Monitored Entities, themselves, are allowed by right, contract, or

   practice including, but not limited to:

                   1.     Access to all Documents pertaining to the Monitored Entities' business

                          activities and finances related to the practices charged in the Complaint or

                          Defendants' Products wherever located and in whomever's custody or

                          control;

                  2.      Access to all prope11y or premises in possession of, owned by, or under

                          the control of the Monitored Entities related to the practices charged in the

                          Complaint or Defendants' Products, wherever located;

                  3.      The right to interview any c-µrrent or former employ~e, independent

                         _contractor, principal, owner, manager or member of the Monitored

                          Entities, including Individual Defendants, to obtain and copy pertinent

                          information including, but not limited to, the name, home address, Social

                          Security number, job description, company history, passwords or access

                          codes, method of compensation, and all accrued and unpaid commissions

                          and compensation of each such employee;

                  4.      The right to interview any Monitored Entity's current or former officer,

                          manager, independent contractor, subcontractor, financial institution,

                          vendor, telecommunications provider, agent, service bureau, or other




                                                   18
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.204
                                                 Filed 09/30/19       Page
                                                                Page 19     74 of 118
                                                                        of 63




                          entity involved in the provision of any services from, to, or on behalf of

                          the Monitored Entities, including Individual Defendants;

                  5.      Access to all Documents of any officer, manager, independent contractor,

                          employee, or agent of any Monitored Entity pertaining to the Monitored

                          Entities' business activities and finances related to the practices charged in

                          the Complaint or Defendants' Products;

                  6.      The right to copy or image all Documents that the Monitor deems

                          necessary to cany out the Monitor's duties pursuant to this Order,

                          including any documents in the custody, or control of Individual

                          Defendants; and

                  7.      The right to issue subpoenas to obtain Documents and records pertaining

                          to the Monitored Entities, and conduct discovery in this action that the

                          Monitor deems necessary to carry out the Monitor's duties pursuant to this

                          Order; and

          H.      The Monitor is authorized to choose, engage, and employ attorneys, investigators,-

   accountants, appraisers, and other independent contractors and technical specialists, as the

   Monitor deems advisable or necessary in the performance of duties and responsibilities under the

   authority granted by this Order. The Monitor is also authorized to obtain the assistance of the

   U.S. Marshal's office and other federal, state, and iocal law enforcement officers as the Monitor

   deems necessary to fulfill the duties set forth in this Section. If requested by the Monitor, the

   United States Marshal shall provide, and state or locallaw enforcement may provide, appropriate




                                                    19
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.205
                                                 Filed 09/30/19       Page
                                                                Page 20     75 of 118
                                                                        of 63




   and necessary assistance to the Monitor to implement this Order and is authorized to use any

   necessary and reasonable force to do so.

                             XII.    REPORTING BY THE MONITOR

          IT IS FURTHER ORDERED that, prior to the preliminary injunction show cause

   hearing set by Section XXII of this Order, the Monitor is directed to rep01i to this Court on the

   Monitor's findings, including:

          A.      The Monitored Entities' compliance with this Order;

          B.      An accounting of the Monitored Entities' financial transactions as they relate to

   the practices charged in the Complaint or Defendants' Products;

          C.      A description of the Monitored Entities' corporate structures including all parents,

   subsidiaries (whether wholly or partially owned), divisions (whether incorporated or not),

   affiliates, branches, charters, joint ventures, paiinerships, franchises, operations under assumed

  names, and all ownership interests of the Monitored Entities.

                     XIII. PROVISION OF INFORMATION TO MONITOR

          IT IS FURTHER ORDERED that Defendants shall provide to the Monitor,

  immediately upon request, without need of any subpoena or further order, the following:

          A.      A list of all Assets and accounts of the Monitored Entities, including Assets of

  the Monitored Entities that me held in any name other than the name of a Monitored Entity, or .

  by any Person other than a Monitored Entity;
                                                                                                         !I
          :a.     A list of all Assets and Documents belonging to other Persons whose interests me
                                                                                                         I
  under the direction, custoq.y, or control, or in the possession, of the Monitored Enti_ties;
                                                                                                         I
                                                                                                         II
                                                                                                         I
                                                    20                                                   I
                                                                                                         11



                                                                                                         I
                                                                                                         !I
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.206
                                                 Filed 09/30/19       Page
                                                                Page 21     76 of 118
                                                                        of 63




           C.      A list of all locations where Documents of the Monitored Entities are located, and

   the means to access such Documents within five (5) hours of the Monitor's request;

           D.     Access to all Documents of the Monitored Entities including, but not limited to,

   books and records of accounts, all financial and accounting records, balance sheets, income

   statements, bank records (including monthly statements, canceled checks, records of wire

   transfers, and check registers), client lists, title Documents and other papers that relate to the

   practices charged in the Complaint or Defendants' Products;

           E.     Access to all computers, electronic devices, mobile devices, and machines (onsite

  .or remotely) and any cloud account (including specific method to access account), electronic file

   in any medium, or other data in whatever form used to conduct the business of the Monitored

   Entities;

           F.     Copies of all keys, codes, user names and passwords necessary to gain or to

   secure access to any Assets or Documents of the Monitored Entities including, but not limited to,

   access to their business premises, means of communication, accounts, computer systems, or

   other property; and

           G.     A list of all agents, employees, independent contractors, officers, attorneys,

   servants, and those Persons in active conce1i and participation with the Monitored Entities, or

   who have been associated or done business with the Monitored Entities since January 1, 2013.

                          XIV. COOPERATION WITH THE MONITOR

           ITIS FURTHER ORDERED that Defendants; Defendants' officers, agents, employees,

   and attorneys, all other Persons in active concert or participation with any of them, and all other

   persons or entities served with a copy of this Order shall fully cooperate with and assist the


                                                     21
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.207
                                                 Filed 09/30/19       Page
                                                                Page 22     77 of 118
                                                                        of 63




   Monitor. This cooperation and assistance shall include, but is not limited to, providing

   information to the Monitor that the Monitor deems necessary to exercise the authority and

   discharge the responsibilities of the Monitor under this Order; providing any keys, codes, user

   names, and passwords required to access any computers, electronic devices, mobile devices, and

   machines (onsite or remotely) and any cloud account (including specific method to access

   account) or electronic file in any medium; informing the Monitor of all Persons who owe money

   to any Monitored Entity; transferring funds at the Monitor's direction; and producing Documents

  ·related to the Assets and sales and refunds of the Monitored Entities.

                     XV.     NON-INTERFERENCE WITH THE MONITOR

          IT IS FURTHER ORDERED that Defendants, Defendants' officers, agents, employees,

   attorneys, and all other Persons in active concert or participation with any of them, who receive

   actual notice ofthis Order; and any other Person served with a copy of this Order, are hereby

  restrained and enjoined from directly or indirectly:

          A.      Interfering with the Monitor's eff01is to inventory or review the Assets or

  Documents of the Monitored Entities;

          B.      Destroying, secreting, defacing, transferring, or otherwise altering or disposing of

   any Documents of the Monitored Entities;

          C.      Transferring, receiving, altering, selling, encumbering, pledging, assigning,

  liquidating, or otherwise disposing of any Assets owned, controlled, or in the possession or

  custody of, or in which an interest is held or claimed by, the Monitored Entities except as

  provided in Section IV;




                                                   22
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.208
                                                 Filed 09/30/19       Page
                                                                Page 23     78 of 118
                                                                        of 63




           D.     Refusing to cooperate with the Monitor or the Monitor's duly authorized agents in

   the exercise of their duties or authority under any order of this Court; and

          E.      Failing to provide any assistance or information requested by the :\ionitor in

   connection with the performance of the Monitor's duties under this Order.

                              XVI.    COMPENSATION OF MONITOR

          IT IS FURTHER ORDERED that the Monitor and all personnel hired by the Monitor,

   as herein authorized, including counsel to the Monitor and accountants, are entitled to reasonable

   compensation for the performance of duties pursuant to this Order and for the cost of actual out-

   of-pocket expenses incurred by them, from the Assets now held by, in the possession or control

   of, or which may be received by, the Monitored Entities. The Monitor shall file with the Court

   and serve on the parties periodic requests for the payment of such reasonable compensation, with

   the first such request filed no more than sixty (60) days after the date of entry of this Order. The

   Monitor shall not increase the hourly rates used as the bases for such fee applications without

   prior approval of the Court.

          XVII. IMMEDIATE ACCESS TO BUSINESS PREMISES AND RECORDS

          IT IS FURTHER ORDERED that:

          A.      To ensure the preservation of Assets and evidence relevant to this action,

   Plaintiffs and the Monitor, and their representatives, agents, contractors, and assistants, shall

   have immediate access to the business premises, records, and storage facilities, owned,

   controlled, or used by the Monitored Entities. Such locations include, but are not limited to,

   2750 East Cottonwood Parkway, Suite 200, Cottonwood Heights, Utah 84121, and any offsite

   location or commercial mailbox used by the Monitored Entities;


                                                    23
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.209
                                                 Filed 09/30/19       Page
                                                                Page 24     79 of 118
                                                                        of 63




          B.      Plaintiffs and the Monitor, and their representatives, agents, contractors, and

   assistants, are authorized to remove Documents from the Monitored Entities' premises in order

   that they may be inspected, inventoried, and copied. Plaintiffs shall return any removed

   materials to the Monitor within five (5) business days of completing inventorying and copying,

   or such time as is agreed upon by Plaintiffs and the Monitor;

          C.      Plaintiffs' and the Monitor's access to the Monitored Entities' Documents

   pursuant to this Section shall not provide grounds for any Defendant to object to any subsequent

   request for Documents or other discovery served by Plaintiffs or the Monitor;

          D.      Plaintiffs and the Monitor, and their representatives, agents, contractors, and

   assistants, are authorized to obtain the assistance of federal, state, and local law enforcement

   officers as they deem necessary to effect service and to implement peacefully the provisions of

   this Order;

          E.      If any Documents, computers, or electronic storage devices containing

   information related to the business practices or finances of the Monitored Entities are at a

   location other than that listed above, including personal residence(s) of any Individual

   Defendant, then, immediately upon receiving notice ofthis Order, Individual Defendants and

   Monitored Entities shall produce to the Monitor all such Documents, computers, and electronic

   storage devices, along with any codes or passwords needed for_ access. In order to prevent the

   destruction of computer data, upon service of this Order, any such computers or electronic

   storage devices shall be powered down in the normal course of the operating system used on

   such devices and shall not be powered up or used until produced for copying and inspection; and




                                                    24
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.210
                                                 Filed 09/30/19       Page
                                                                Page 25     80 of 118
                                                                        of 63




          F.      If any communications or records of any Monitored Entity are stored with an

   Electronic Data Host, such Entity shall, immediately upon receiving notice of this Order, provide

  the Monitor with the username, passwords, and any other login credential needed to access the

   communications and records, and shall not attempt to access, or cause a third-party to attempt to

  access, the communications or records.

                     XVIII. DISTRIBUTION OF ORDER BY DEFENDANTS

          IT IS FURTHER ORDERED that Defendants shall immediately provide a copy of this

   Order to each affiliate, telemarketer, marketer, sales entity, successor, assign, member, officer,

  director, employee, ageht, independent contractor, client, attorney, spouse, subsidiary, division,

  and representative of any Defendant, and shall, within ten (10) days from the date of entry of this

   Order, provide Plaintiffs and the Monitor with a sworn statement that this provision of the Order

  has been satisfied, which statement shall include the names, physical addresses, phone numbers,

  and email addresses of each such Person who received a copy of the Order. Furthermore,

  Defendants shall not take any action that would encourage officers, agents, members, directors,

  employees, salespersons, independent contractors, attorneys, subsidiaries, affiliates, successors,

  assigns, or other Persons or entities in active conce1i or participation with them to disregard this

  Order or believe that they are no~ bound by its provisions. ,

                                 XIX. EXPEDITED DISCOVERY

          IT IS FURTHER ORDERED that, notwithstanding the provisions of the Fed. R. Civ. P.

  26(d) and (f) and 30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P. 30(a),.34, and 45, Plaintiffs and

  the Monitor are granted leave, at any time after service of this Order, to conduct limited

  expedited discovery for the pulJ)ose of discovering: (1) the nature,. location, status, and extent of



                                                   25
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.211
                                                 Filed 09/30/19       Page
                                                                Page 26     81 of 118
                                                                        of 63




   Defendants' Assets; (2) the nature, location, and extent of Corporate Defendants' business

   transactions and operations; (3) Documents reflecting Corporate Defendants' business

   transactions and operations; (4) control of the Corporate Defendants; (5) information related to

   Individual Defendants' role in Corporate Defendants' business transactions and operations; and

   (6) compliance with this Order. The limited expedited discovery set fmih in this Section shall

   proceed as follows:

          A. ·      Plaintiffs and the Monitor may take the deposition of parties and non-parties.

   F01iy-eight (48) hours' notice shall be sufficient notice for such depositions. The limitations and

   conditions set forth in Rules 30(a)(2)(B) and 3 l(a)(2)(B) of the Federal Rules of Civil Procedure

   regarding subsequent depositions of an individual or corporation shall not apply to depositions

   taken pursuant to this Section. Any such deposition taken pursuant to this Section shall not be

   counted towards the deposition limit set forth in Rules 30(a)(2)(A) and 3 l(a)(2)(A), and

   depositions may be taken by telephone or other remote electronic means;

          B.        Plaintiffs and the Monitor may serve upon parties requests for production of

   Documents or inspection that require production or inspection within five (5) calendar days of

   service, provided, however, that three (3) calendar days of notice shall be deemed sufficient for

   the production of any such Documents that are maintained or stored only in an electronic format;

          C.        Plaintiffs and the Monitor may serve upon parties inte1Togatories that require

   response within five (5) calendar days after service of the interrogatories. Any interrogatories

   served pursuant to this Section shalLbe not counted toward the intenogatory limit set forth in

   Rule 33(a)(l);




                                                    26
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.212
                                                 Filed 09/30/19       Page
                                                                Page 27     82 of 118
                                                                        of 63




          D.       Plaintiffs and the Monitor may serve subpoenas upon non-parties that direct

  production or inspection within five calendar (5) days of service;

          E.       Service of discovery upon any Defendant or non-party taken pursuant to this

   Section, shall be sufficient if made by email, or by personal or overnight delivery;

          F.      Any expedited discovery taken pursuant to this Section is in addition to, and is not

   subject to, the limits on discovery set forth in the Federal Rules of Civil Procedure and the Local

  Rules of this Court. · The expedited discovery pe1mitted by this Section does not require a

  meeting or conference of the parties, pursuant to Rules 26(d) & (f) of the Federal Rules of Civil

  Procedure; and

          G.      The Parties are exempted from making initial disclosures under Fed. R. Civ. P.

  26(a)(l) until further order of this Court.

                                 XX.     SERVICE OF THIS ORDER

          IT IS FURTHER ORDERED that copies of this Order as well as the Ex Parte Motion

  for Temporary Restraining Order, and all other pleadings, Documents, and exhibits filed

  contemporaneously with that Motion {other than the Complaint and summons), may be served by

  any means, including facsimile transmission, electronic mail or other electronic messaging,

  personal or overnight delivery, U.S. Mail or FedEx, by agents and employees of Plaintiffs, by

  any law enforcement agency, or by private process server, upon any Defendant or any Person

  (including any financial institution) that may have possession, custody or control of any Asset or

  Document of any Corporate Defendant, or that may be subject to any provision of this Order .

  pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure. For purposes of this Section,




                                                   27·
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.213
                                                 Filed 09/30/19       Page
                                                                Page 28     83 of 118
                                                                        of 63




   service upon any branch, subsidiary, affiliate, or office of any entity shall effect service upon the

   entire entity.

                    XXI.   CORRESPONDENCE AND SERVICE ON PLAINTIFFS

           IT IS FURTHER ORDERED that, for the purpose of this Order, all conespondence

   and service of pleadings on Plaintiffs shall be addressed to:

                              Collot Guerard
                              Josh Doan
                              Miry Kim
                              FEDERAL TRADE COMMISSION.
                              600 Pennsylvania Ave., N.W., CC-8528
                              Washington, DC 20580
                              cguerard@ftc.gov
                              j doan@ftc.gov
                              mkim@ftc.gov

                              Thomas M. Melton
                              Robeii G. Wing
                              Kevin Mclean
                              Assistant Attorneys General
                              Attorneys for Plaintiff Utah Division of Consumer Protection
                              UTAH ATTORNEY GENERAL'S OFFICE
                              160 East 300 South, Fifth Floor
                              Salt Lake City, Utah 84114
                              tmelton@agutah.gov
                              rwing@agutah.gov
                              kmclean@agutah.gov


                           XXII. PRELIMINARY INJUNCTION HEARING

           IT IS FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 65(b), Defendants shall

   appear before this Comi on the _ _ _ _ day of _ _ _ _ _ _ _., 2019, at _ _ _ _~ to

   show cause, ifther~ is any, why this Court should not enter a preliminary injunction, pending

   final ruling on the Complaint against Defendants, enjoining the violations of the law alleged in




                                                    28
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.214
                                                 Filed 09/30/19       Page
                                                                Page 29     84 of 118
                                                                        of 63




   the C9mplaint, continuing the preservation of Corporate Defendants' Assets, continuing the

   appointment of the Monitor, and imposing such additional relief as may be appropriate.

     XXIII. BRIEFS AND AFFIDAVITS CONCERNING PRELIMINARY INJUNCTION

           IT IS FURTHER ORDERED that:

           A.      Defendants shall file with the Court and serve on Plaintiffs' counsel any

   answering pleadings, affidavits, motions, expert reports or declarations, or legal memoranda no

   later than four (4) calendar days prior to the order to show cause hearing set by Section XXII of

   this Order. Plaintiffs may file responsive or supplemental pleadings, materials, affidavits, or

   memoranda with the Court and serve the same on counsel for Defendants no later than one (1)

   calendar day prior to the order to show cause hearing.

           Provided that such affidavits, pleadings, motions, expert reports, declarations, legal

   memoranda, or oppositions must be served by personal or overnight delivery, or by email, and be

   received by the other party or parties no later than 5:00 p.m. Mountain Time on the appropriate

   dates set forth in this Section; and

           B.      An evidentiary hearing on Plaintiffs' request for a preliminary injunction is not

   necessary unless Defendants demonstrate that they have, and intend to introduce, evidence that

  raises a genuine and material factual issue. The question of whether this Court should enter a.

   preliminary injunction shall be resolved on the pleadings, declarations, exhibits, and memoranda

   filed by, and oral argument of, the parties. Live testimony shall be heard only on further order of

  this Court. Any motion to permit such testimony shall be filed with the Court and served on

   counsel for the otl:ier parties at least 'five (5) calendar days prior to the order to show cause

  hearing. Such motion shall set forth the name, address, and telephon~ number of each proposed


                                                      29
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.215
                                                 Filed 09/30/19       Page
                                                                Page 30     85 of 118
                                                                        of 63




  witness, a detailed summary or affidavit revealing the substance of each proposed witness's

   expected testimony, and an explanation of why the taking of live testimony would be helpful to

  this Court. Any papers opposing a timely motion to present live testimony or to present live

  testimony in response to another paiiy' s timely motion to present live testimony shall be filed
         •                           •        I




  with this Court and served on the other parties at least three (3) calendar days prior to the order

  to show cause hearing.

             Provided, however, that service shall be performed by personal or overnight delivery, or

  by email, and Documents shall be delivered so that they shall be received by the other parties no

   later than 5 :00 p.m. Mountain Time on the appropriate dates provided in this Section.

                                 XXIV. DURATION OF THE ORDER

             IT IS FURTHER ORDERED that this Order shall expire fourteen (14) days from the

   date of entry noted below, unless within such time, the Order is extended for an additional period

  pursuant to Fed. R. Civ. P. 65(b)(2).

                               XXV. RETENTION OF JURISDICTION

             IT IS FURTHER ORDERED that this Comi shall retain jurisdiction of this matter'for

  all purposes.

             SO ORDERED, this _ _ _ _ day of _ _ _ _ _ _ _, 2019, at _ _ _.m.




             UNITED STATES DISTRICT JUDGE




                                                    30 ·
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.216
                                                 Filed 09/30/19       Page
                                                                Page 31     86 of 118
                                                                        of 63




                             ATTACHMENT A
 Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                   Document  4-1 10/30/20  PageID.217
                                                  Filed 09/30/19       Page
                                                                 Page 32     87 of 118
                                                                         of 63


                                              FEDERAL TRADE COMMISSION

                                  · FINANCIAL STATEMENT OF INDIVIDUAL DEFENDANT

Oefinitions and Instructions:

    1.   Complete all items. Enter "None" or "N/A" ("Not Applicable''.) in the first field only of any item that does not apply
         to you. If you cannot fully answer a question, explain why.                  ·                                 ·

    2.   "Dependents" include your spouse, live-in companion, dependent'children, or any other person, whom you or your
         spouse (or your children's other parent) claimed or could have claimed as a dependent for tax purposes at any
         time during the past five years.

    3.   "Assets" and "Liabilities" include ALL ·assets and liabilities, located within the United States or any foreign country.
         or territory, whether held individually or jointly and whether held by you, your spouse, or your dependents, or held
         by others for the benefit of you, your spouse, or your dependents.

    4.   Attach continuation pages as needed. On the financial statement, state next to the Item number that the Item is
         being continued. On the continuation page(s), identify the Item number(s) being continued.

    5.   Type or print legibly.

    6.   Initial each page in the space provided in the lower right corner.

    7.   Sign and date the completed financial statement on the la$t page.


Penalty for False Information:

Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

        (1) "in any matter within the jurisdiction of the executive, legislative, or judicial branch of the Government of the
United States, knowingly and willfully falsifies, conceals or covers up by any trick, scheme, or devise a material fact;
makes any materially false, fictitious or fraudulent statement or representation; or makes or uses any false writing or
document knowing the same to contain any materially false, fictitious or fraudulent statement or entry" (18 U.S.C. § 1001 );

          (2) "in any ... statement under penalty of perjury as permitted under section 1746 of title 28, United States Code,
willfully subscribes as true any material matter which he does not believe to be true" (18 U.S.C. § 1621); or

        (3) "in any ( ... statement under penalty of perjury as permitted under section 1746 of title 28, United States
Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any false
material declaration or makes or uses any other information ... knowing the same to contain any false material
declaration" (18 U.S.C. § 1623).

For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
person or pecuniary loss to ariy person other than the defendant, the greater of twice the gross gain or twice the gross
loss: 18 U.S.C. § 3571.




                                                                     Federal Trade Commission Financial Statement of Individual Defendant
  Case 2:20-cv-00766-DAK-DAO   Document
         Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                    Document  4-1 10/30/20  PageID.218
                                                   Filed 09/30/19       Page
                                                                  Page 33     88 of 118
                                                                          of 63


                                                       BACKGROUND INFORMATION
 Item 1. Information About You
 Full Name                                                                  Social Security No.

 Current Address of Primary Residence                                       Driver's License No.                                                       I   State Issued

                                                                            Phone Numbers                     Date of Birth:              I        I
                                                                            Home: (   )                                     (mm/dd/yyyy)
                                                                            Fax:   (    )                     Place of Birth

 □ Rent Down                 From (Date):      I   I                        E-Mail Address
                                            (mm/dd/yyyv)
 Internet Home Page


· Previous Addresses for past five years (ifrequired, use additional pages at end ofform)
Address                                                                                                               I       I
                                                                                                     From:                                     Until:           I       I
                                                                                                                 (mm/dd/yyyy)                           (mm/dd/yyyy)

                                                                                                     □ Rent Down
Address                                                                                              From:            I       I               Until:        I       I


                                                                                                     □ Rent Down
Address                                                                                              From:            I       I               Until:        I       I


                                                                                                     □ Rent Down
Identify any other name(s) and/or social security number(s) you have used, and the time period(s) during which they
were used:



Item 2. Information About Your Spouse or Live-In Companion
Spouse/Companion's Name                                                     Social Security No.                       Date of Birth
                                                                                                                          I       I
                                                                                                                      (mm/dd/yyyy)
Address (if different from yours)                                           Phone Number                              Place of Birth
                                                                            (   )
                                                                            □ Rent Down                      From (Date):             I        I
                                                                                                                       (mm/dd/yyyy)
 Identify any other name(s) and/or social security number(s) you have used, and the time period(s) during which they were used:


Employer's Name and Address                                                 Job Title

                                                                            Years in Present Job     Annual Gross Salary/Wages
                                                                                                     $


Item 3. Information About Your Previous Spouse
Name and Address                                                                                     Social Security No.

                                                                                                     Date of Birth
                                                                                                         I        I
                                                                                                     (mm/dd/yyyy)

Item 4. Contactlnformation            (name and address of closest living relative other than your spouse)
Name and Address                                                                                     Phone Number
                                                                                                     (       )




                                                                                                                                                             Initials:

                                                                  1 of 10       Federal Trade Commission Financial Statement of individual Defendant
 Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                   Document  4-1 10/30/20  PageID.219
                                                  Filed 09/30/19       Page
                                                                 Page 34     89 of 118
                                                                         of 63



Item 5. Information About Dependents                      (whether or not they reside with you)
Name and Address                                                              Social Security No.                   Date of Birth
                                                                                                                         I       I
                                                                                                                    (mm/dd/yyyy)
                                                                              Relationship


Name and Address                                                              Social Security No.                   Date of Birth
                                                                                                                         I       I
                                                                                                                    (mm/ddlyyyy)
                                                                              Relationship


Name and Address
                                                                              Social Security No.                  I Date of Birth
                                                                                                                             I       I
                                                                                                                       (mm/dd/vvyy)
                                                                              Relationship


Name and Address
                                                                              Social Security No.                  I   Date of Birth
                                                                                                                             I
                                                                                                                       (mm/dd/yyyy)
                                                                                                                                     I

                                                                              Relationship


ltem_G. Employment Information/Employment Income
                                                                                                                                               a
Provide the following information for this year-to-date and for each of the previous five full years, for each business entity of which you were director,
officer, member, partner, employee (including self-employment), agent, owner, shareholder, contractor, participant or consultant at any time during that
period. "lncom_e" includes, but is not limited to, any salary, commissions, distributions, draws, consulting fees, loans, loan payments, dividends,
royalties, and benefits for which you did not pay .(e.g., health insurance premiums, automobile lease or loan payments) received by you or anyone else
on your behalf.
Company Name and Address                                                          Dates Employed                  Income Received: Y-T-D & 5 Prior Yrs.

                                                                                                                  Year                   Income
                                                                  From (Month/Year)          To (Month/Year)
                                                                          I                          I            20                     $
Ownership Interest?   D   Yes □ No                                                                                                       $
Positions Held                                                    From (Month/Year)          To (Month/Year)                             $
                                                                          I                          l                                   $
                                                                          I                          I                                   $
                                                                          I                          I                                   $
Company Name and Address                                                          !;)ates Employed                Income Received: Y-T-D & 5 Prior Yrs.

                                                                                                                  Year                   Income
                                                                  From (Month/Year)          To (Month/Year)
                                                                          I                          I            20                     $
Ownership Interest?   D   Yes   D   No                                                                                                   $
Positions Held                                                    From (Month/Year)          To (Month/Year)                             $
                                                                          I                          I                                   $
                                                                          I                          I                                   $
                                                                          I                          I                                   $
Company Name and Address                                                          Dates Employed                  Income Received: Y-T-D & 5 Prior Yrs.

                                                                                                                  Year                   Income
                                                                  From (Month/Year)          To (Month/Year)
                                                                          I                          l            20                     $
Ownership Interest?   D   Yes □ No                                                                                                       $
Positions Held                                                    From (Month/Year)          To (Month/Year)                             $
                                                                          I                          I                                   $
                                                                          I                          I                                   $
                                                                          I                          I                                   $     '



                                                                                                                                          Initials:
                                                                   2 of 10        Federal Trade Commission Financial Statement of Individual Defendant
  Case 2:20-cv-00766-DAK-DAO   Document
         Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                    Document  4-1 10/30/20  PageID.220
                                                   Filed 09/30/19       Page
                                                                  Page 35     90 of 118
                                                                          of 63



Item 7. Pending Lawsuits Filed By or Against You or Your Spouse
List all pending lawsuits that have been filed by or against you or your spouse in any court or before an administrative agency in the United States or in
any foreign country or territory. Note: At Item 12, list lawsuits that resulted in final judgments or settlements in your favor. At Item 21, list lawsuits that
resulted in final judgments or settlements against you.
                                                                                                     Nature of                                           Status or
      Caption of Proceeding                Court or Agency and Location           Case No.                                 Relief Requested
                                                                                                    Proceeding                                          Dispo•sition




Item 8. Safe Deposit Boxes
List all safe deposit boxes, located within the United States or in any foreign country or territory, whether held individually or jointly and whether held by
you, your spouse, or any of your dependents, or held by others for the benefit of you, your spouse, or any of your dependents.
                                                                                                                                              '
          Name of Owner(s)                        Name & Address of Depository Institution                     Box No.                      Contents




                                                                                                                                                  Initials:

                                                                      3 of 10      Federal Trade Commission Financial Statement of Individual Defendant
     Case 2:20-cv-00766-DAK-DAO   Document
            Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                       Document  4-1 10/30/20  PageID.221
                                                      Filed 09/30/19       Page
                                                                     Page 36     91 of 118
                                                                             of 63



                                                         FINANCIAL INFORMATION
REMINDER: When an item asks for information regarding your "assets" and "liabilities" include ALL assets and liabilities, located within
the United States or in any foreign country or territory, or institution, whether held individually or jointly, and whether held by you, your
spouse, or any of your dependents, or held by others for the benefit of you, your spouse, or any of your dependents. In addition, provide
all documents requested in Item 24 with vour completed Financial Statement.
                                                                         ASSETS
Item 9. Cash, Bank, and Money Market Accounts
List cash on hand (as opposed to cash in bank accounts or other financial accounts) and all bank accounts, money market accounts, or other financial
accounts, including but not limited to checking accounts, savings accounts, and certificates of deposit. The term "cash on hand" includes but is not
limited to cash in the form of currency, uncashed checks, and money orders.

     a. Amount of Cash on Hand $                                          I Form of Cash on Hand
     b. Name on Account                        Name & Address of Financial Institution                           Account No.                    Current Balance

                                                                                                                                            $




                                                                                                                                            $




                                                                                                                                            $




                                                                                                                                            $
                         '




                                                                                                                                            $




Item 10. Publicly Traded Securities
List all publicly traded securities, including but not limited to, stocks, stock options, corporate bonds, mutual funds, U.S. government securities (including
but not limited to treasury bills and treasury notes), and state and municipal bonds. Also list any U.S. savings bonds.                    ·
Owner of Security                                                                Issuer                      I   Type of Security    I   No. of Units Owned


Broker House, Address                                                            Broker Account No.

                                                                                 Current Fair Market Value             · I ~oan(s) Against Security
                                                                                 $
Owner of Security                                                                Issuer                      I Type of Security      I No. of Units Owned
Broker House, Address                                                            Broker Account No.

                                                                                 Current Fair Market Value              I ~oan(s) Against Security
                                                                                 $
Owner of Security                                                                Issuer                      I Type of Security      I No. of Units Ow_n~d
Broker House, Address                                                            Broker Account No.

 \                                                                               Current Fair Market Value              I ~oan(s) Against Security
                                                                                 $




                                                                                                                                                Initials:

                                                                     4 of 10         Federal Trade Commission Financial Statement of individual Defendant
 Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                   Document  4-1 10/30/20  PageID.222
                                                  Filed 09/30/19       Page
                                                                 Page 37     92 of 118
                                                                         of 63



Item 11. Non-Public Business and Financial Interests
List all non-public business and financial interests, including but not limited to any interest in a non-public corporation, subi,hapter-S corporation, limited
liability corporation ("LLC"), general or limited partnership, joint venture, sole proprietorship, international business corporation or personal investment
corporation, and oil or mineral lease.

                                                        Type of Business or Financial                  Owner               Ownership        If Officer, Director, Member
            Entity's Name & Address
                                                       Interest (e.g., LLC, partnership)        (e.g., self, spouse)          %                or Partner, Exact Title




Item 12. Amounts Owed to You, Your Spouse, or Your Dependents
Debtor's Name.& Address                                   Date Obligation           Original Amount Owed          Nature of Obligation (if the result of a final court
                                                       Incurred (Month/Year)      $                               judgment or settlement, provide court name
                                                                 I                                                and docket number)
                                                      Current Amount Owed           Payment Schedule
                                                      $                           $
Debtor's Telephone                                    Debtor's Relationship to You


Debtor's Name & Address                                   Date Obligation             Original Amount Owed        Nature of Obligation (if the result of a final court
                                                       Incurred (Month/Year)        $                             judgment or settlement, provide court name
                                                                 I                                                and docket number)
                                                      Current Amount Owed           Payment Schedule
                                                      $                             $
Debtor's Telephone                                    Debtor's Relationship to You


Item 13. Life lnsurancePolicies
List all life insurance policies (including endowment policies) with any cash surrender value.
Insurance Company's Name, Address, & Telephone No.                    Beneficiary                                      Policy No.                 Face Value
                                                                                                                                                  $
                                                                      Insured                                          Loans Against Policy       Surrender Value
                                                                                                                       $                          $

Insurance Company's Name, Address, & Telephone No.                    Beneficiary                                      Policy No.                 Face Value
                                                                                                                                                  $
                                                                      Insured                                          Loans Against Policy       Surrender Value
                                                                                                                       $                          $

Item 14. Deferred Income Arrangements
List all deferred income arrangements, including but not limited to, deferred annuities, pensions plans, profit-sharing plans, 401 (k) plans, IRAs, Keoghs,
other retirement accounts, and college savings plans (e.g., 529 Plans).
Trustee or Administrator's Name, Address & Telephone No.                            Name on Account                                 I Account No.                           I

                                                                                    Date Established
                                                                                      I   I
                                                                                                            Type of Plan                Surrender Value before .
                                                                                                                                        Taxes and Penalties
                                                                                                                                                                           I
Trustee or Administrator's Name, Address & Telephone No.
                                                                                    (mm/dd/yyyy)
                                                                                    Name on Account
                                                                                                                                        $
                                                                                                                                    I Account No.                          I!
                                                                                    Date Established
                                                                                        I   I
                                                                                                            Type of Plan                Surrender Value before
                                                                                                                                        Taxes and Penalties
                                                                                                                                                                           I
                                                                                                                                        $
                                                                                                                                                                           III
                                                                                                                                                                            !
                                                                                                                                                      Initials:

                                                                      5 of 10        Federal Trade Commission Financial Statement of Individual Defendant                  lII,!
                                                                                                                                                                            j


                                                                                                                                                                           !
                                                                                                                                                                           !Ii
                                                                                                                                                                           i
   Case 2:20-cv-00766-DAK-DAO   Document
          Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                     Document  4-1 10/30/20  PageID.223
                                                    Filed 09/30/19       Page
                                                                   Page 38     93 of 118
                                                                           of 63


Item 15. Pending Insurance Payments or Inheritances
List any pending insurance payments or inheritances owed to you.

Type                                                                                                          Amount Expected     Date Expected (mm/dd/yyyy)
                                                                                                          $                           I       I
                                                                                                          $                           I       I
                                                                                                          $                           I       I

Item 16. Vehicles
· List all cars, trucks, motorcycles, boats, airplanes, and other vehicles.
Vehicle Type       I Year             Registered Own_er's Name            Purchase Price                       Original Loan Amount       Current Balance
                                                                          $                                    $                          $
Make                                 Registration State & No.             Account/Loan No.                     Current Value               Monthly Payment
                                                                                                               $                          $
Model                                Address of Vehicle's Location        Lender's Name and Address


                                                                                                               \




Vehicle Type     I Year              Registered Owner's Name              Purchase Price                       Original Loan Amount       Current Balance
                                                                          $                                    $                          $
Make                                 Registration State & No.             Account/Loan No.                     Current Value               Monthly Payment
                                                                                                               $                          $
Model                                Address of Vehicle's Location        Lender's Name and Address




Vehicle Type     I Year              Registered Owner's Name              Purchase Price              Original Loan Amount            Current Balance
                                                                          $                           $                               $
Make                                 Registration State & No.             Account/Loan No.            Current Value                       Monthly Payment
                                                                                                      $                               $
Model                                Address of Vehicle's Location        Lender's Name and Address




Vehicle Type     I Year              Registered Owner's Name              Purchase Price              Original Loan Amount            Current Balance
                                                                          $                           $                               $
Make                                 Registration State & No.             Account/Loan No.            Current Value                       Monthly Payment
                                            '                                                         $                               $
Model                                Address of Vehicle's Location        Lender's Name and Address




Item 17. Other Personal Property
List all other personal property not listed in Items 9-16 by category, whether held for personal use, investment or any other reason, including but not
limited to coins, stamps, artwork, gemstones, jewelry, bullion, other collectibles, copyrights, patents, and 9ther intellectual property.

    Property Category
                                        Name of Owner                             Property Location                     Acquisition Cost               Current Value
  (e.g., artwork, jewelry)

                                                                                                                        $                         $


                                                                                                                        $                         $


                                                                                                                        $                         $




                                                                                                                                                      Initials:

                                                                        6 of 10    Federal Trade Commission Financial Statement of Individual Defendant
 Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                   Document  4-1 10/30/20  PageID.224
                                                  Filed 09/30/19       Page
                                                                 Page 39     94 of 118
                                                                         of 63


Item 18. Real Property
List all real property interests (including any land contra'ct)
Property's Location                           Type of Prop_erty                     Name(s) on Title or Contract and Ownership Percentages




Acquisition Date (mm/dd/yyyy)        I ;urchase Price                         I ~urrent Value                  Basis of Valuation
   I    I
Lender's Name and Address                                         Loan or Account No.                          Current Balance On First Mortgage or
                                                                                                               Contract
                                                                                                               $
                                                                                                               Monthly payment
                                                                                                               $
Other Mortgage Loan(s) (describe)                                     Monthly Payment                           D Rental Unit
                                                                      $
                                                                      Current Balance                          Monthly Rent Received
                                                                      $                                        $
Property's Location                           Type of Property                      Name(s) on Title or Contract and Ownership Percentages




Acquisition Date (mm/dd/yyyy)        I ;urchase Price                         I ~urrent Value                  Basis of Valuation
   I    I
Lender's Name and Address                                         Loan or Account No.                          Current Balance On First Mortgage or
                                                                                                               Contract
                                                                                                               $
                                                                                                               Monthly Payment
                                                                                                               $
Other Mortgage'Loan(s) (describe)                                     Monthly Payment                           D Rental Unit .
                                                                      $
                                                                      Current Balance                          Monthly Rent Received
                                                                      $                                        $

                                                                           LIABILITIES

Item 19. Credit Cards
List each credit card account hel_d by you, your spouse, or your dependents, and any other credit cards that you, your spouse, or your dependents use,
whether issued by a United States or foreign financial institution.
  Name of Credit Card (e.g., Visa,
                                                       Account No.                              Name(s) on Account                       Current Balance
  MasterCard, Department Store)
                                                                                                                                  $
                                                                                                                                  $
                                                                                                                                  $
                                                                                                                                  $
                                                                                                                                  $
ltehl 20. Taxes Payable
List all taxes, such as income taxes or real estate taxes, owed by you, your spouse, or your dependents.

                            Type of Tax                                             Amount Owed                                   Year Incurred

                                                                          $
                                                                          $
                                                                          $




                                                                                                                                             Initials:

                                                                          7 of 10    Federal Trade Commission Financial Statement of Individual Defendant
Case 2:20-cv-00766-DAK-DAO   Document
       Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                  Document  4-1 10/30/20  PageID.225
                                                 Filed 09/30/19       Page
                                                                Page 40     95 of 118
                                                                        of 63




                             ATTACHMENT B
 Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                   Document  4-1 10/30/20  PageID.226
                                                  Filed 09/30/19       Page
                                                                 Page 41     96 of 118
                                                                         of 63


                                           FEDERAL TRADE COMMISSION

                            FINANCIAL STATEMENT OF CORPORATE DEFENDANT



Instructions:

1.      Complete all items. Enter "None" or "NIA" ("Not Applicable") where appropriate. If you cam1ot fully answer a
        question, explain why.     ·

2.      The font size within each field will adjust automatically as you type to accommodate longer responses.

3.      In completing this financial statement, "the corporation" refers not only to this corporation but also to each of its
        predecessors that
                      I
                          ate not named defendants in this action.

4.      When an Item asks for information about assets or liabilities "held by the corporation," include ALL such assets
        and liabilities, located within the United States or elsewhere, held by the corporation or held by others for the
        benefit of the corporation.

5.      Attach continuation pages as needed. On the financial statement, state next to the Item number that the Item is
        being continued. On the continuation page(s), identify the Item number being continued.

6.      Type or print legibly.

7.      An officer of the corporation must sign and.date the completed financial statement on the last page and initial
        each page in the space provided in the lower right comer.




Penalty for False Information:

Federal law provides that any person may be imprisoned for not more than five years, fined, or both, if such person:

        (1) "in any matter within the jurisdiction of any department or agency of the United States knowingly and
        willfully falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false,
        fictitious or fraudulent statements or representations, or makes or uses any false writing or document knowing the
        same to contain any false, fictitious or fraudulent statement or entry" (18 U.S.C. § 1001);

        (2) "in any ... staterilent under penalty of pe1jury as permitted under section 17 46 of title 28, United States Code,
        willfully subscribes as true any material matter which he does not believe to be true" (18 U.S.C. § 1621); or

        (3) "in any( ... statement under penalty of perjury as permitted under section 1746 of title 28, United States·
        Code) in any proceeding before or ancillary to any court or grand jury of the United States knowingly makes any
        false material declaration .or makes or uses any other information ... knowing the same to contain any false
        material declaration." (18 U.S.C. § 1623)

For a felony conviction under the provisions cited above, federal law provides that the fine may be not more than the
greater of (i) $250,000 for an individual or $500,000 for a corporation, or (ii) if the felony results in pecuniary gain to any
person or pecuniary loss to any person other than the defendant, the greater of twice the gross gain or twice the gross loss ..
18 u.s.c. § 3571.
  Case 2:20-cv-00766-DAK-DAO   Document
         Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                    Document  4-1 10/30/20  PageID.227
                                                   Filed 09/30/19       Page
                                                                  Page 42     97 of 118
                                                                          of 63




                                            BACKGROUND INFORMATION


 Item 1.            General Information

 Corporation's Full Name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Primary Business Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From (Date) _ _ __

Telephone No. _ _ _ _ _ _ _ _ _ _ _ _ _ Fax No. _ _ _ _ _ _ _ _ _ _ _ __

 E-Mail Address                                  Internet Home Page_ _ _ _ _ _ _ _ _ __

· All other cuffent addresses & previous addresses for past five years, including post office boxes and mail drops:

Address_ _ _ _ _ _ _ _ _ _ _ _ _ _-,----_ _ _ _ _ _ _ _ _ _ _ From/Until_ _ _ _ _ _ _ __

Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ From/Until_ _ _ _~ - - - -

Address                                                                               From/Until- - - - - - - - -

All predecessor companies for past five years:

Name & Address - - - - - - - - - - - - - - - - - - - - - - - - - From/Until - - - - - -

Name & Address                                                                              From/Until - - - - - -

Name & Address                                                                              From/Until - - - - - -


Item 2.             Legal Information

Federal Taxpayer ID No. _ _ _ _ _ _ _ _ _ _ _ State & Date oflncorporation _ _ _ _ _ _ _ _ _ __

StateTax ID No. - - - - - - - - - State - - - - - - - - Profit or Not For Profit - - - - - - - - - -

Corporation's Present Status: Active _ _ _ _ _ _ _ Inactive _______ Dissolved _ _ _ _ _ _ __

If Dissolved: Date dissolved _ _ _ _ _ _ _ _ _ _ _ By Whom _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Reasons _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Fiscal Year-End (Mo./Day) _ _ _ _ _ _ _ Corporation's Business Activities _ _ _ _ _ _ _ _ _ _ _ __


Item 3.             Registered Agent

Name of Registered Agent _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Address - - - - - - - - - - - - - - - ~ - - - - - - - - - - T e l e p h o n e N o . - - - - - - - ~




           Page 2                                                                           Initials - - - -
 Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                   Document  4-1 10/30/20  PageID.228
                                                  Filed 09/30/19       Page
                                                                 Page 43     98 of 118
                                                                         of 63




Item 4.            Principal Stockholders

List all persons and entities that own at least 5% of the corporation's stock.


                                            Name & Address                                                  %·owned




Item 5.            Board Members

List all members of the corporation's Board of Directors.


                                   Name & Address                                        % Owned      Term (From/Until)




Item 6.            Officers

List all of the corporation's officers, including de facto officers {individuals with significant management responsibility
whose titles do not reflect the nature of their positions).


                                            Name & Address                                                  %Owned




          Page 3                                                                            Initials - - - -
 Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF     2-3 Filed
                                   Document  4-1 10/30/20  PageID.229
                                                  Filed 09/30/19       Page
                                                                 Page 44     99 of 118
                                                                         of 63




Item 7.            Businesses Related to the Corporation

List all corporations, partnerships, and other business entities in which this corporation has an ownership interest.


                                  Name & Address                                        Business Activities     % Owned




State which of these businesses, if any, has ever transacted business with the corporation
                                                                                             -----------



Item 8.            Businesses Related to Individuals

List all corporations, partnerships, and other business entities in which the corporation's principal stockholders, board
members, or officers (i.e., the individuals listed in Items 4 - 6 above) have an ownership interest.
                                         .                                        '


 Individual's Name                       Business Name & Address                         Business Activities     % Owned




State which of these businesses, if any, have ever transacted business with the corporation _ _ _ _ _ _ _ _ _ __




Item 9.            Related Individuals

List all related individuals with whom the corporation has had any business transactions during the three previous fiscal
years and current fiscal year-to-date. A "related individual" is a spouse, sibling, parent, or child of the principal
stockholders, board members, and officers (i.e., the individuals listed in Items 4 - 6 above).


                            Name and Address                                  Relationship          Business Activities




          Page 4                                                                             Initials _ _ __
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.230
                                                  Filed 09/30/19      Page
                                                                 Page 45    100 of 118
                                                                         of 63




Item 10.          Outside Accountants

List all outside accountants retained by the corporation during the last three years.

           Name                    Firm Name                                  Address                        CPA/PA?




Item 11.          Corporation's Recordkeeping

List all individuals within the corporation with responsibility for keeping the corporation's financial books and records for
the last three years.

                              Name, Address, & Telephone Number                                      Position(s) Held




Item 12.          Attorneys

List all attorneys retained by the corporation during the last three years.

                                       Firm Name                                        Address




        Page'S                                                                             Initials _ _ __
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.231
                                                  Filed 09/30/19      Page
                                                                 Page 46    101 of 118
                                                                         of 63




Item 13.        Pending Lawsuits Filed by the Corporation

List all pending lawsuits that have been filed by the corporation in court or before an administrative agency. (List
lawsuits that resulted in final judgments or settlements in favor of the corporation in Item 25).

Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No._ _ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit._ _ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _-----,-_ _ _ _ Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address· - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Docket No. _ _ _ _ _ _ _ _ Relief Reqltested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __


- - - - - - - - - - - - - - - - Status- - - - - - - - - - - - - - - - - - - - - - - -
Opposing Party's Name & Address_ _~ - - - - - - - - - - - - - - - - - - - - - - - - - - -

Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No. _ _ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit._ _ _ _ _ _ _ __


- - - - - - - - - - - - - - - - Status- - - - - - - - - - - - - - - - - - - - - - - -
Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address
                         ---------------------------------
Docket No. _ _ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party's Name & Address._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address_ _ _ _- - - - - , - - - - - - , - - - - - - - - - - - - - - - - - - - - ~ - - - - - - -

DocketNo._ _ _ _ _ _ _ _ Relief Requested._ _ _ _ _ _ _ _ _ Nature of Lawsuit._ _-,-_ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status_ _ _ _ _ _ _ _ _ _ _~ - - - - - - - - - - - -

Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address·-- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Docket No._ _ _ _ _ _ _ _ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Status_ _ _ _ _ _ _ _ _ _ _ _----,-_ _ _ _ _ _ _ _ _ __



       Page 6                                                                              Initials _ _ __
 Case 2:20-cv-00766-DAK-DAO   Document
         Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                    Document  4-110/30/20   PageID.232
                                                   Filed 09/30/19      Page
                                                                  Page 47    102 of 118
                                                                          of 63




Item 14.         Current Lawsuits Filed Against the Corporation

List all pending lawsuits that have been filed against the corporation in court or before an administrative agency. (List
lawsuits that resulted in final judgments, settlements, or orders in Items 26 - 27).

Opposing Pmiy's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Docket No. ________ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __

_________________ Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~_

Comi's Name & Address- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Docket No. ________ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __

-----------------                             Status- - - - - - - - - - - - - - - - - - - - - - - - -

Opposing Pmiy's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Docket No. ________ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __

- - - - - - - - - - - ~_____ Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Pmiy's Name &Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Comi's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Docket No. ________ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __

-----------------
                                              Status- - - - - - - - - - - - - - - - - - - - - - - - -

Opposing Pmiy's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Comi's Name & Address- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Docket No. ________ Relief Requested_ _ _ _ _ _ _ _ _ Nature of Lawsuit_ _ _ _ _ _ _ __

_________________ Status_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Opposing Party's Name & A d d r e s s _ . - - - - - - - - - - - - - - - - - - - ~ - - - - - - - - -

Comi's Name & Address- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Docket No.- - - - - - - - Relief Requested- ~ - - - - - - - - Nature of Lawsuit- - - - - - - - - -

- - - - - ~ - - - - - - - - - - - Status- - - - - - - - - - - - - - - - - - - - - - - - -

        Page 7                                                                             Initials - - - -
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.233
                                                  Filed 09/30/19      Page
                                                                 Page 48    103 of 118
                                                                         of 63




Item 15.         Bankruptcy Information

List all state insolvency and federal banluuptcy proceedings involving the corporation.

Commencement Date - - - - - - - - Termination Date - - - - - - - - Docket No. - - - - - - - -

If State Court: Court & Comity _ _ _ _ _ _ _ _ _ _ If Federal Court: District _ _ _ _ _ _ _ _ _ _ __

Disposition _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Item 16.                  Safe Deposit Boxes

List all safe deposit boxes, located within the United States or elsewhere, held by the corporation, or held by others for the
benefit of the corporation. On a separate page, describe the contents of each box.

Owner's Name              Name & Address ofDeposito1y Institution                                                   Box No.




                                               FINANCIAL INFORMATION

REMINDER: When an Item asks for information about assets or liabilities "held by the corporation," include
ALL such assets and liabilities, located within the United States or elsewhere, held by the corporation or held by
others for the benefit of the corporation.

Item 17.         Tax Returns

List all federal and state corporate tax returns filed for the last three complete fiscal years. Attach copies of all returns.


  Federal/       Tax Year        Tax Due       Tax Paid       Tax Due       Tax Paid              Preparer's Name
 State/Both                      Federal       Federal·        State.        State

                             $             $              $             $

                             $             $              $             $

                             $             $              $             $




        Page 8                                                                                 Initials - - - ~
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.234
                                                  Filed 09/30/19      Page
                                                                 Page 49    104 of 118
                                                                         of 63




Item 18.         Financial Statements

List all financial statements that were prepared for the corporation's last three complete fiscal years and for the current
fiscal year-to-date. Attach copies ofall statements, providing audited statements if available.


   Year      Balance Sheet      Profit & Loss Statement     Cash Flow Statement Changes in Owner's Equity Audited?




Item 19.         Financial Summary

For each of the last three complete fiscal years and for the current fiscal year-to-date for which the corporation has not
provided a profit and loss statement in accordance with Item 18 above, provide the following summary financial
information.
                             Current Year-to-Date           1 Year Ago             2 Years Ago             3 Years Ago

 Gross Revenue            ' $                         $                       $- - - - - - -           $- - - - - - -

 Expenses                   $                         $                       $_ _ _ _ _ __            $_ _ _ _ _ __

 Net Profit After Taxes     $

 Payables                   $

 Receivables                $

Item 20.         Cash, Bank, and Money Market Accounts

List cash and all bank and money market accounts, including but not limited to, checking accounts, savings accounts, and
certificates of deposit, held by the corporation. The term "cash" includes currency and uncashed checks.

Cash on Hand$- - - - - - - - - - - - Cash Held for the Corporation's Benefit$- - - - - - - - - - -


  Name & Address of Financial Institution                 Signator(s) on Account            Account No.          Current
                                                                                                                 Balance
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ __

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ $_ _ _ __


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~___ $_ _ _ __

- - - - - - - - - - - - - - - - - - - ' - - - - - - - - - - - - - - - - - - - - - - - $_ _ _ __




        Page 9                                                                               Initials - - - -
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.235
                                                  Filed 09/30/19      Page
                                                                 Page 50    105 of 118
                                                                         of 63




Item 21.          Government Obligations and Publicly Traded Securities

List all U.S. Government obligations, including but not limited to, savings bonds, treasury bills, or treasury notes, held by
the corporation. Also list all publicly traded securities, including but not limited to, stocks, stock options, registered and
bearer bonds, state and municipal bonds, and mutual funds, held by the corporation.

Issuer _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Type of Security/Obligation _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

No. of Units Owned _____ Current Fair Market Value $_ _ _ _ _ _ _ _ Maturity Date _ _ _ _ _ __

Issuer _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Type of Security/Obligation _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

No. of Units Owned _____ Current Fair Market Value $_ _ _ _ _ _ _-'---Maturity Date _ _ _ _ _ __


Item 22.          Real Estate

List all real estate, including leaseholds in excess of five years, held by the corporation.

Type of Property_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Property's Location_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Name(s) on Title and Ownership Percentages_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Current Value$_ _ _ _ _ _ _ _ _ Loan or Account No. _ _ _ _ _ _ _ _ _ _ __

Lender's Name and Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _- ' - - - - - ~ - - - - - - - -

Cun-ent Balance On First Mortgage $_ _ _ _ _ _ _ Monthly Payment $_ _ _ _ __

Other Loan(s) (describe)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - Current Balance$_ _ _ _ _ _ _~

Monthly Payment$_ _ _ _ _ _ _ _ Rental Unit?_ _ _ _ _ _ _ _ Monthly Rent Received$_ _ _ _ __



Type of Prope1iy_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Property's Location_ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Name(s) on Title and Ownership Percentages_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Current Value$_ _ _ _ _ _ _ _ _ Loan or Account No. _ _ _ _ _ _ _ _ _ _ __

Lender's Name and Address_ _ _ _ _ _ _ _ _ _ _- ' - - - - - - - - - - - - - - - - - - - - - ' - - - - -

Current Balance On First Mortgage $_ _ _ _ _ _ Monthly Payment$_ _ _ _ __

Other Loan(s) (describe)_-,-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Current Balance$_ _ _ _ _ __

Monthly Payment$ _ _ _ _ _ _ _ _ Rental Unit?_ _ _ _ _ _ _ Monthly Rent Received$_ _ _ _ __




        Page 10                                                                                Initials _ _ __
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.236
                                                  Filed 09/30/19      Page
                                                                 Page 51    106 of 118
                                                                         of 63




Item 23.          Other Assets

List all other prope1iy, by category, with an estimated value of$2,500 or more, held by the corporation, including but not
limited to, inventory, machinery, equipment, furniture, vehicles, customer lists, computer software, patents, and other
intellectual property.

           Property Catego1y                               Property Location                         Acguisition       Current
                                                                                                        Cost            Value

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $

                                                                                                 $                 $


Item 24.          Trusts and Escrows

List all persons and other entities holding funds or other assets that are in escrow or in trust for the corporation.


           Trustee or Escrow Agent's                      Description and Location of Assets                Present Market
                Name & Address                                                                              Value of Assets




_____________________________________ $_ _ _ _ _ _ __

- - - - - - - - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - - - $_ _ _ _ _ _ __

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~___ $_ _ _ _ _ _ __

~ - - , - - - - - - - - - - - , - - - - - - - - - - - - - - - - - - - - - - - - - $ _ _ _ _ _ _ __




        Page 11                                                                               Initials - - - -
 Case 2:20-cv-00766-DAK-DAO   Document
         Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                    Document  4-110/30/20   PageID.237
                                                   Filed 09/30/19      Page
                                                                  Page 52    107 of 118
                                                                          of 63




Item 25.         Monetary Judgments and Settlements Owed To the Corporation

List all monetary judgments and settlements, recorded and unrecorded, owed to the corporation.

Opposing Party;s Name & Address- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No. _ _ _ _~ _

Nature of Lawsuit_ _ _ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment.________ Amount$_ _ _ _ __

Opposing Party's Name & Address- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No. _ _ _ _ __

Nature of Lawsuit_ _ _ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment.________ Amount$_ _ _ _ __



Item 26.         Monetary Judgments and Settlements Owed By the Corporation

List all monetary judgments and settlements, recorded and unrecorded, owed by the corporation.

Opposing Party's Name & Address_ _ _ _ _ _~ - - - - - - - - - - - - - - - - - - - - - - - -

.Comi's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No. _ _ _ _ __

Nature of Lawsuit- - - - - - - - - - - - - - - - - - Date- - - - - - - Amount$- - - - - - -

Opposing Paiiy's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address- - - - - - - - - - - - - - - - - - - - - - - - Docket No.- - - - - - -

Nature of Lawsuit_ _ _ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment________ Amount $_ _ _ _ __

Opposing Paiiy's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address- - - - - - - - - - - - - - - - - - - - - - - - Docket No.._______

Nature of Lawsuit_ _ _ _ _ _ _~ - - - - - - Date of Judgment________ Amount$_ _ _ _ __

Opposing Paiiy's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No. _ _ _ _ __

Nature of Lawsuit._ _ _ _ _ _ _ _ _ _ _ _ _ Date of Judgment._ _ _ _ _ _ _ Amom1t $_ _ _ __

Opposing Pa1iy's Nan:ie & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Court's Name & Address_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Docket No. _ ___;__ __

Nature of Lawsuit._ _ _ _ _ _ _ _ _ _ _ _ _ .Date of Judgment._ _ _ _ _ _ _ Amount$_ _ _ __




       Page 12                                                                          Initials _ _ __
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.238
                                                  Filed 09/30/19      Page
                                                                 Page 53    108 of 118
                                                                         of 63




Item 27.          Government Orders and Settlements

List all existing orders and settlements between the corporation and any federal or state government entities.

Name of Agency _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Contact Person _ _ _ _ _ _ _ _ _ _ __

Address _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Telephone No. _ _ _ _ _ __

Agreement Date _______ Nature of Agreement _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Item 28.          Credit Cards

List all of the corporation's credit cards and store charge accounts and the individuals authorized to use them.

           Name of Credit Card or Store                            Names of Authorized Users and Positions Held




Item 29.          Compensation of Employees

List all compensation and other benefits received from the corporation by the five most highly compensated employees,
independent contractors, and consultants (other than those individuals listed in Items 5 and 6 above), for the two previous
fiscal years and current fiscal year-to-date. "Compensation" includes, but is not limited to, salaries, commissions,
consulting fees, bonuses, dividends, distributions, royalties, pensions, and profit sharing plans. "Other benefits" include,
but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to the
individuals, or paid to others on their behalf.

           Name/Position                 Current Fiscal       I.Year Ago       2 Years Ago       Com12ensation or
                                         Year-to-Date                                            Type of Benefits

                                     $                    $                $

                                     $·                   $                $

                                     $                    $                $

                                     $                    $                $

                                     $                    $                $




        Page 13                                                                              Initials - - - -
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.239
                                                  Filed 09/30/19      Page
                                                                 Page 54    109 of 118
                                                                         of 63




Item 30.          Compensation of Board Members and Officers

List all compensation and other benefits received from the corporation by each person listed in Items 5 and 6, for the
current fiscal year-to-date and the two previous fiscal years. "Compensation" includes, but is not limited to, salaries,
commissions, consulting fees, dividends, distributions, royalties, pensions, and profit sharing plans. "Other benefits"
include, but are not limited to, loans, loan payments, rent, car payments, and insurance premiums, whether paid directly to
the individuals, or paid to others on their behalf.


           Name/Position                  Current Fiscal       1 Year Ago       2 Years Ago         Compensation or
                                          Year-to-Date                                              Type of Benefits

                                      $                    $                $

                                      $                    $                $

                                      $                    $                $

                                      $                    $                $

                                      $                    $                $

                                      $                    $                $

                                      $                    $                $

                                      $                    $                $

Item 31.          Transfers of Assets Including Cash and Property

List all transfers of assets over $2,500 made by the corporation, other than in the ordinary course of business, during the
previous three years, by loan, gift, sale; or other transfer.


 'Transferee's Name, Address, & Relationship            Property                Aggregate     Transfer   Type of Transfer
                                                       Transferred               Value         Date      (e.g., Loan, Gift)



- - - - - - - - - - - - - - - - - - - - - - - - - - $- - - - - - - - - - - - - - - - ~ - -


__________________________ $___________________



- - - - - - - - - - - - - - - - - - - - - - - - - ~ · $___________________


__________________________·$_ _~ - - - - - - - - - - ~ - - - - -


__________________________ $_______~ - - - - - - - - - - -




        Page 14                                                                                Initials - - - -
 Case 2:20-cv-00766-DAK-DAO   Document
         Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                    Document  4-110/30/20   PageID.240
                                                   Filed 09/30/19      Page
                                                                  Page 55    110 of 118
                                                                          of 63




Item 32.           Documents Attached to the Financial Statement

List all documents that are being submitted with the financial statement.

  Item No. Document       Description of Document
      Relates To




         I am submitting this financial statement 'Yith the understanding that it may affect action by the Federal Trade
Commission or a federal court. I have used my best efforts to obtain the information requested in this statement. The
responses I have provided to the items above are true and contain all the requested facts and information of which I have
notice or knowledge. I have provided all requested documents in my custody, possession, or control. I know of the
penalties for false statements under 18 U.S.C. § 1001, 18 U.S.C. § 1621, and 18 U.S.C. § 1623 (five years imprisomnent
and/or fines). I certify under penalty of perjury under the law~ of the United States that the foregoing is true and conect.

Executed on:


(Date)                                            Signature



                                                  Corporate Position




         Page 15                                                                            Initials - - - -
 Case 2:20-cv-00766-DAK-DAO   Document
         Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                    Document  4-110/30/20   PageID.241
                                                   Filed 09/30/19      Page
                                                                  Page 56    111 of 118
                                                                          of 63


Item 21. Other Amounts Owed by You, Your Spouse, or Your Dependents
List all other amounts, notnsted elsewhere in this financial statement, owed by you, your spouse, or your dependents.
Lender/Creditor's Name, Address, and Telephone No.         Nature of Debt (if the result of a court judgment or settlement, provide court name and docket
                                                           number)


                                                           Lender/Creditor's Relationship to You



Date Liability Was Incurred
   I   I
                                      I Original Amount Owed                   I ~urrent Amount Owed                I Payment Schedule
(mm/dd/yyw)                             $    .
Lender/Creditor's Name, Address, and Telephone No.         · Nature of Debt (if the result of a court judgment or settlement, provide court name and docket
                                                             number)


                                                            Lender/Creditor's Relationship to You



Date Liability Was Incurred
   I   I
                                      I ~riginal Amount Owed                   I ~urrent Amount Owed                I   Payment Schedule
(mm/ddtvvw)

                                                     OTHER FINANCIAL INFORMATION

Item 22. Trusts and Escrows
List all funds and other assets that are being held in trust or escrow by any person or entity for you, your spouse; or your dependents. Include any legal
retainers being held on your behalf by legal counsel. Also list all funds or other assets that are being held in trust or escrow by-you, your spouse, or your
dependents, for any person or entity.
                                                    Date Established
 Trustee or Escrow Agent's Name & Address                                  Grantor             Beneficiaries                 Present Market Value of Assets*
                                                     (mm/dd/ww)
                                                       I    I                                                            $




                                                       I    I                                                            $




                                                       I    I                                                            $




*If the market value of any asset is unknown, describe the asset and state its cost, if you know it.

Item 23. Transfers of Assets
List each person or entity to whom you have transferred, in the aggregate, more than $5,000 in funds or other assets during the previous five years by
loan, gift, sale, or other transfer (exclude ordinary and necessary living and business expenses paid to unrelated third parties). For each such person or
entity, state the total amount transferred during that period.
                                                                                                          Transfer Date                Type of Transfer
Transferee's Name, Address, & Relationship            Property Transferred        Aggregate Value*
                                                                                                          (mm/dd/yyyy)                 (e.g., Loan, Gift)
                                                                                  $                        I    I




                                                                                  $                        I    I




                                                                                  $                        I    I



*If the market value of any asset is unknown, describe the asset and state its cost, if you know it.


                                                                                                                                            Initials:

                                                                     8 of 10      Federal Trade Commission Financial Statement of Individual Defendant
 Case 2:20-cv-00766-DAK-DAO   Document
         Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                    Document  4-110/30/20   PageID.242
                                                   Filed 09/30/19      Page
                                                                  Page 57    112 of 118
                                                                          of 63


Item 24. Document Requests
Provide copies of the following documents with yoµr completed Financial Statement.
                 Federal tax returns filed during the last three years by or on behalf of you, your spouse, or your dependents.
                 All applications for bank loans or other extensions of credit (other than credit cards) that you, your spouse, or your
                 dependents have submitted within the last two years, including by obtaining copies from lenders if necessary.
Item 9           For each bank account listed in Item 9, all account statements for the past 3 years.

                 For each business entity listed in Item 11, provide (including by causing to be generated from accounting records) the
Item 11          most recent balance sheet, tax return, annual income statement, the most recent year-to-date income statement, and all
                 general ledger files from account records.                                                           ·

                 All appraisals that have been prepared for any property listed in Item 17, including appraisals done for insuran~e
Item 17          purposes. You may exclude c3ny category of property where the total appraised value of all property in that category is
                 less than $2,000.

Item 18          All appraisals that have been prepared for real property listed in Item 18.
Item 21          Documentation for all debts listed in Item 21.
                 All executed documents for any trust or escrow listed in Item 22. Also provide any appraisals, including insurance
Item 22
                 appraisals that have been done for any assets held by any such trust or in any such escrow.

                                                SUMMARY FINANCIAL SCHEDULES
Item 25. Combined Balance Sheet for You, Your Spouse, and Your Dependents
Assets                                                                 Liabilities
Cash on Hand (Item 9)                                        $         Loans Against Publicly Traded Securities (Item 10)            $
Funds Held in Financial Institutions (Item 9)                $         Vehicles - Liens (Item 16)                                    $
U.S. Government Securities (Item 10)                         $         Real Property- Encumbrances (Item 18)                         $
Publicly Traded Securities (Item 10)                         $         Credit Cards (Item 19)                                        $
Non-Public Business and Financial Interests (Item 11)        $         Taxes Payable (Item 20)                                       $
Amounts Owed to You (Item 12)                                $         Amounts Owed by You (Item 21)                                 $
Life Insurance Policies (Item 13)                            $         Other Liabilities (Itemize)
Deferred Income Arrangements (Item 14)                       $                                                                       $
Vehicles (Item 16)                                           $                                                                       $
Other Personal Property (Item 17)                            $                                                                       $
Real.Property (Item 18)                                      $                                                                       $
Other Assets (Itemize)                                                                                                               $
                                                             $                                                                       $
                                                             $                                                                       $
                                                             $                                                                       $
                                          Total Assets       $         Total Liabilities                                             $
Item 26. Combined Current Monthly Income and Expenses for You, Your Spouse, and Your Dependents
Provide the current monthly income and expenses for you, your spouse, and your dependents. Do not include credit card payments separately; rather,
include credit card expenditures in the appropriate categories.
Income (State source of each item)                                  Expenses
Salary -After Taxes                                                 Mortgage or Rental Payments for Residence(s)
                                                         $                                                                               $
Source:
Fees, Commissions, and Royalties                                    Property Taxes for Residence(s)
Source:
                                                         $                                                                               $
Interest                                                            Rental Property Expenses, Including Mortgage Payments, Taxes,
Source:
                                                         $          and Insurance                                                        $
Dividends and Capital Gains                                         Car or Other Vehicle Lease or Loan Payments
Source:
                                                         $                                                                               $
Gross Rental Income                                                 Food Expenses
Source:
                                                         $                                                                               $
Profits fro~ Sole Proprietorships                                  Clothing Expenses
Source:
                                                         $                                                                               $
Distributions from Partnerships, S-Corporatlons,                   Utilities
and LLCs                                                 $                                                                               $
Source:


                                                                                                                                    Initials:

                                                                 9 of 10       Federal Trade Commission Financial Statement of Individual Defendant
     Case 2:20-cv-00766-DAK-DAO   Document
             Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                        Document  4-110/30/20   PageID.243
                                                       Filed 09/30/19      Page
                                                                      Page 58    113 of 118
                                                                              of 63


     Item 26. Combined Current'Monthly Income and Expenses for You, Your Spouse, and Your Dependents (cont.)
     Distributions from Trusts and Estates                                Medical Expenses, Including Insurance
     Source:
                                                            $                                                                                   $
     Distributions from Deferred Income Arrangements                      Other Insurance Premiums
     Source:
                                                            $                                                                                   $
     Social Security Payments                              $              Other Transportation Expenses                                         $
     Alimony/Child Support Received                        $              Other Expenses (Itemize)
     Gambling Income                                       $                                                                                    $
     Other Income (Itemize)                                                                                                                     $
                                                            $                                                                                   $
                                                            $                                                                                   $
                                                            $                                                                                   $
                                          Total Income      $             Total Expenses                                                        $

                                                                     ATTACHMENTS
     Item 27. Documents Attached to this Financial Statement
     List all documents that are being submitted with this financial statement. For any Item 24 documents.that are not attached, explain why.

     Item No. Document Relates To                                                            Description of Document




I,




              I am submitting this financial statement with the understanding that it may affect action by the Federal Trade
     Commission or a federal court. I have used my best efforts to obtain the information requested in this statement. The
     responses I have provided to the items above are true and contain all the requested facts and· information of which I have
     notice or knowledge. I have provided all requested document.s in my custody, possession, or control. I know of the
     penalties for false statements under 18 U.S.C. § 1001, 18 U.S.C. § 1621, and 18 U.S.C. § 1623 (five years imprisonmt?nt
     and/or fines). I certify under penalty of perjury under the laws of the United States tliat the foregoing is true and correct.


     Executed on:


     (Date)                                                       Signature




                                                                       1Oof 1O       Feder~I Trade Commission Financial Statement of lndividual,Defendant
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.244
                                                  Filed 09/30/19      Page
                                                                 Page 59    114 of 118
                                                                         of 63




                              ATTACHMENT C
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.245
                                                  Filed 09/30/19      Page
                                                                 Page 60    115 of 118
                                                                         of 63



Form        4506                                           Request for Copy of Tax Return
(March 2019)                                  ► Do  not sign this form unless all applicable line:l have been completed.                        0MB No. 1545-0429
                                                    ►Request may be rejected if the form is incomplete or illegible.
Department of the Treasury
Internal Revenue Service                        ► For more information about Form 4506, visit www.irs.gov/form4506.


Tip. You may be able to get your tax return or return information from other sources. If you had your tax return completed by a paid preparer, they
should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge. The transcript
provides most of the line entries from the original tax return and usually contains the information that a third party (such as a mortgage company)
requires. See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service .
tools. Please visit us at IRS.gov and click on "Get a.Tax Transcript..." or call 1-800-908-9946.

    1a Name shown on tax return. If a joint return, enter the name shown first.                      1b First social security number on tax return,
                                                                                                        individual taxpayer identification number, or
                                                                                                        employer identification number (see instructions)


    2a If a joint return, enter spouse's name shown on tax return.                                   2b Second social security number or individual
                                                                                                        taxpayer identification number if joint tax return


    3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)



    4 Previous adaress shown on the last return filed if different from line 3 (see instructions)



    5 If.the tax return is to be mailed to a third party (such as a mortgage company), enter the third party's name, address, and telephone number.



Caution: If the tax return is being mailed to a third party, ensure that you have filled in lines 6 and 7 before signing. Sign and date the form once you
have filled in these lines. Completing these steps helps to prote'ct your privacy. Once the IRS discloses your tax return to the third party listed on line
5, the IRS has no control over what the third party does with the information. If you would like to limit the third party's authority to disclose your return
information, you can specify this limitation in your written agreement with the third party.

    6       Tax return requested. Form 1040, 1120, 941, etc. and all attachments as originally submitted to the IRS, including Form(s) W-2,
            schedules, or amended returns. Copies bf Forms 1040, 1040A, and 1040EZ are generally available for 7 years from filing before they are
            destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. If you need more than one
            type of return, you must complete another Form 4506. ►                _______________
            Note: If the copies must be certified for court or administrative proceedings, check here .
                                                                                                                                                                  □
    7       Year or period requested. Enter the ending date of the year or period, using the mm/dd/yyyy format. If you are requesting more than
            eight years or periods, you must attach another Form 4506.




    8       Fee. There is a $50 fee for each return requested. Full payment must be included with your request or it will
            be rejected. Make your check or money order payable to "United States Treasury." Enter your SSN, !TIN,
            or EIN and "Form 4506 request" on your check or money order.
        a   Cost for each return      .                                                                                                 $            50.00
        b   Number of returns ·requested on line· 7 .
        c   Total cost. Multiply line 8a by line 8b .                                                                                   $
    9       If we cannot find the tax return, we will refund the fee. If the refund should go to the third party listed on line 5, check here
                                                                                                                                                                  □
Caution: Do not sign this form unless all applicable lines have been completed.
                                                                                                             a
Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line 1a or 2a, or person authorized to obtain the tax return
requested. If the request applies to a joint return; at least one spouse must sign. If signed by a corporate officer, 1 percent or more shareholder, partner,
managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I certify that I have the authority to
execute Form 4506 on behalf of the taxpayer. Note: This. form must be received by IRS within 120 days cif the signature date.
D       Signatory attests that he/she has read the attestation clause and upon so reading
        declares that he/she has _the authority to sign the Form 4506. See instructions.                                     Phone number of taxpayer on line
                                                                                                                             1a or 2a


Sign           ► Signature (see Instructions) ·                                                  Date ·
Here
               ► Title (If line 1a above is a corporation, partnership, estate, or trust)
               ► Spouse's signature                                                              Date
For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                     Cat. No. 41721E                         Form 4506 (Rev. 3-2019)
 Case 2:20-cv-00766-DAK-DAO   Document
         Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                    Document  4-110/30/20   PageID.246
                                                   Filed 09/30/19      Page
                                                                  Page 61    116 of 118
                                                                          of 63
             \



Form 4506 (Rev. 3-20i 9)                                                                                                                                           Page   2
Section references are to the Internal Revenue Code       Chart for all other returns                                 Corporations. Generally, Form 4506 can be
unless otherwise noted.                                                                                            signed by: (i) an officer having legal authority to bind
                                                          If you lived in                                          the corporation, (2) any person designated by the
Future Developments                                       or your business              Mail to:                   board of directors or other governing body, or (3)
                                                          was in:                                                  any officer or employee on written request by any
For the latest information about Form 4506 and its
                                                                                                                   principal officer and ,attested to by the secretary or
instructions, go to www.irs.gov/form4506.
                                                                                                                   other officer. A bona fide shareholder of record
Information about any recent developments affecting       Alabama, Alaska,                                         owning i percent or more of the outstanding stock
Form 4506, Form 4506-T and Form 4506T-EZ will be          Arizona, Arkansas,                                       of the corporation may submit a Form 4506 but must
posted on that page.                                      California, Colorado,                                    provide documentation to support the requester's
                                                          Connecticut, Delaware,                                   right to receive the information.
General Instructions                                      District of Columbia,
                                                                                                                     Partnerships. Generally, Form 4506 can be
                                                          Florida, Georgia, Hawaii,
Caution: Do not sign this form unless all applicable      Idaho, lninois, Indiana,                                 signed by any person who was a member of the
lines have been completed.                                Iowa, Kansas, Kentucky,                                  partnership during any part of the tax period
Purpose of form: Use Form 4506 to request a copy          Louisiana, Maine,                                        requested on line 7.
of your tax return. You can also designate (on line 5)    Maryland,                                                   All others. See section 6i 03(e) if the taxpayer has
a third party to receive the tax return.                  Massachusetts,                                           died, is insolvent, is a dissolved corporation, or if a
                                                          Michigan, Minnesota,                                     trustee, guardian, executor, receiver, or
How long will it take? It may take up to 75
                                                          Mississippi,                                             administrator is acting for the taxpayer.
calendar days for us to process your request.
                                                          Missouri, Montana,
Tip. Use Form 4506-T, Request for Transcript of Tax                                                                Note: If you are Heir at law, Next of kin, or
                                                          Nebraska, Nevada, New
Return, to request tax return transcr)pts, tax account                                                             Beneficiary you mJst be able to establish a material
                                                          Hampshire, New Jersey,
information, W-2 information, i 099 information,                                                                   interest in the estate or trust:
                                                          New Mexico, New York,         Internal Revenue Service
verification of nonfiling, and records of account.        North Carolina,               RA/VS Team                 Documentation. For entities other than individuals,
Automated transcript request. You can quickly             North Dakota, Ohio,           P.O. Box 994i              you must attach the authorization document. For
request transcripts by using our automated self-help      Oklahoma, Oregon,             Mail Stop 6734             example, this could be the letter from the principal
service tools. Please visit us at IRS.gov and click on    Pennsylvania, Rhode           Ogden, UT 84409            officer authorizing an employee of the corporation or
"Get a Tax Transcript..." or call i-800-908-9946.         Island, South Carolina,                                  the letters testamentary authorizing an individual to
                                                          South Dakota,                                            act for an estate.
Where to file. Attach payment and mail Form 4506          Tennessee, Texas, Utah,
to the address below for the state you lived in, or the                                                            Signature by a representative. A representative
                                                          Vermont, Virginia,                                       can sign Form 4506 for a taxpayer only if this
state your business was in, when that return was          Washington, West
filed. There are two address charts: one for                                                                       authority has been specifically delegated to the
                                                          Virginia, Wisconsin,                                     representative on Form 2848, line 5a. Form 2848
individual returns (Form i 040 series) and one for all    Wyoming, a foreign
other returns.                                                                                                     showing the delegation must be attached to Form
                                                          country, American                                        4506.
   If you are requesting a return for more than one       Samoa, Puerto Rico,
year or period and the chart below shows two              Guam, the
                                                                                                                   Privacy Act and Paperwork Reduction Act
different addresses, send your request to the             Commonwealth of the
                                                                                                                   Notice. We ask for the information on this form to
address based on the address of your most recent          Northern Mariana
                                                                                                                   establish your right to gain access to the requested
return.                                                   Islands, the U.S. Virgin
                                                                                                                   return(s) under the Internal Revenue Code. We need
                                                          Islands, or A.P.O. or
                                                                                                                   this information to properly identify the return(s) and
Chart for individual returns                              F.P.O. address
                                                                                                                   respond to your request. If you request a copy of a
(Form 1040 series)                                                                                                 tax return, sections 6i 03 and 6i 09 require you to
                                                                                                                   provide this information, including your SSN or EIN,
If you filed an
individual return             Mail to:                    Specific Instructions                                    to process your request. If you do not provide this
                                                                                                                   information, we may not be able to process your
and lived in:                                             Line 1b. Enter your employer identification number       request. Providing false or fraudulent information
Alabama, Kentucky,                                        (EIN) if you are requesting a copy of a business         may subject you to penalties.
Louisiana, Mississippi,                                   return. Otherwise, enter the first social security           Routine uses of this information include giving it to
                                                          number (SSN) or your individual taxpayer                 the Department of Justice for civil and criminal
Tennessee, Texas, a
foreign country, American     Internal Revenue Service    identification number (ITIN) shown on the return. For    litigation, and cities, states, the District of Columbia,
                              RAIVSTeam                   example, if you are requesting Form i 040 that
Samoa, Puerto Rico,                                                                                                and U.S. commonwealths and possessions for use
                              Stop 67i 6 AUSC             includes Schedule C (Form i 040), enter your SSN.
Guam, the                                                                                                          in administering their tax laws. We may also
Commonwealth of the           Austin, TX 7330i            Line 3. Enter your current address. If you use a P.O.    disclose this information to other countries under a
Northern Mariana Islands,                                 box, please include it on this line 3.                   tax treaty, to federal and state agencies tci enforce
the U.S. Virgin Islands, or                               Line 4. Enter the address shown on the last return       federal nontax criminal laws, or to federal law
A.P.O. or F.P.O. address                                  filed if different from the address entered on line 3.   enforcement and intelligence agencies to combat
                                                                                                                   terrorism.
Alaska, Arizona,                                          Note: If the addresses on lines 3 and 4 are different
Arkansas, California,                                     and you have not changed your address with the             You are not required to provide the information
Colorado, Hawaii, Idaho,                                  IRS, file Form 8822, Change of Address. For a            requested on a form that is subject to the Paperwork
Illinois, Indiana, Iowa,                                  business address, file Form 8822-B, Change of            Reduction Act unless the form displays a valid 0MB
Kansas, Michigan,             Internal Revenue Service    Address or Responsible Party - Business.                 control number. Books or records relating to a form
Minnesota, Montana,           RA/VS Team                                                                           or its instructions 11ust be retained as long as their
                                                          Signature and date. Form 4506 must be signed and         contents may become material in the administration
Nebraska, Nevada, New         Stop 37i06                  dated by the taxpayer listed on line i a or 2a. The
Mexico, North Dakota,         Fresno, CA 93888                                                                     of any Internal Revenue law. Generally, tax returns
                                                          IRS rnust receive Form 4506 within i20 days of the       and return information are confidential, as required
Oklahoma, Oregon,                                         date signed by the taxpayer or ,it will be rejected.




                                                          m
South Dakota, Utah,                                                                                                by section !li 03.
                                                          Ensure that all applicable lines are completed before
Washington, Wisconsin,                                    signing.                                                     The time needed to c_omplete and file Form 4506
Wyoming                                                                                                            · will vary depending on Individual circumstances. The
                                                                      You must check the box In the          .       estimated average time ts: Learning about the law
Connecticut,                                                                                                         or the form, iO min.; Preparing the form, 16 min.;
                                                                      slgnat~re area to acknowledge you
Delaware, District of                                                                                                and Copying, assembling, and sending the form
Columbia, Florida,                                                    have the authority to sign ard request
                                                                                                                    to the IRS, 20 min.
Georgia, Maine,                                                       the Information. The form will not be
                                                                                                                     If you have comments concerning the accuracy of
Maryland,                     Internal Revenue Service    processed and returned to you if the box ls
                                                                                                                   these time estimates or suggestions for making
Massachusetts,                RA/VS Team                  unchecked.                                               Form 4506 simpler, we would be happy to hear from
Missouri, New                 Stop 6705 S-2                 Individuals. Coples of jointly filed tax returns may   you. You can write to:
Hampshire, New Jersey,        Kansas City, MO
New York, North                                           be furnished to either spouse. Only one signature is       Internal Revenue Service
                              64999                       required. Sign Form 4506 exactly as your name
Carolina, Ohio,                                                                                                      Tax Forms and Publications Division
Pennsylvania, Rhode                                       appeared on the orlglhal return. If you changed your       1111 Constitution Ave. NW, IR-6526
Island, South Carolina,                                   name, also ·sign your current name.                        Washington, DC 20224.
Vermont, Virginia, West
Virginia                                                                                                              Do not send the form to this address. Instead, see
                                                                                                                   Where to file on this page.
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.247
                                                  Filed 09/30/19      Page
                                                                 Page 62    117 of 118
                                                                         of 63




                              ATTACHMENT D
Case 2:20-cv-00766-DAK-DAO   Document
        Case 2:19-cv-00713-DAK-EJF    2-3 Filed
                                   Document  4-110/30/20   PageID.248
                                                  Filed 09/30/19      Page
                                                                 Page 63    118 of 118
                                                                         of 63




                    CONSENT TO RELEASE FINANCIAL RECORDS



            I, _ _ _ _ _ _ _ _ _ _of _ _ _ _ _ _ _ _ _., (City,
     State), do hereby direct any bank, saving and loan association, credit union,
     depository institution, finance company, commercial lending company, credit card
     processor, credit card processing entity, automated clearing house, network
     transaction processor, bank debit processing entity, automated clearing house,
     network transaction processor, bank debit processing entity, brokerage house,
     escrow agent, money market or mutual fund, title company, commodity trading
     company, trustee, or person that holds, controls, or maintains custody of assets,
     wherever located, that are owned or controlled by me or at which there is an
     account of any kind upon which I am authorized to draw, and its officers,
     employees, and agents, to disclose all information and deliver copies of all
     documents of every nature in its possession or control which relate to the said
     accounts to any attorney of the Federal Trade Commission, and to give evidence
     relevant thereto, in the matter of [         ], now pending in the United States
     District Court of [            ], and this shall be irrevocable authority for so doing.

           This direction is intended to apply to the laws of countries other than the
     United States of America which restrict or prohibit disclosure of bank or other
     financial information without the consent of the holder of the account, and shall be
     construed as consent with respect hereto, and the same shall apply to any of the
     accounts for which I may be a relevant principal.



     Dated:                           Signature: _ _ _ _ _ _ _ _ _ _ _ _ __

                                      Printed Name:- - - - - - - - - - - -
